                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALLIED WORLD INSURANCE COMPANY,

           Plaintiff,                                             Civil Action No.
v~

 KENNEY & MCCAFFERTY, P.C., BRIAN P.
 KENNEY, and LINDA J. STENGLE,

           Defendants.


                                                 COMPLAINT

        Plaintiff Allied World Insurance Company ("Allied World"), for its Complaint, alleges as

follows:

                                        NATURE OF THE ACTION

                  Allied World files this action to obtain a judicial determination and declaration as

to the parties' rights and obligations under LPL Assure Lawyers Professional Liability Policy No.

0306-8675, which Allied World issued to Kenney & McCafferty,P.C. (the "Firm") for the

Policy Period of July 30, 2014 to July 30, 2015 (the "Policy"). A true and correct copy of the

Policy, without the application, is attached hereto as Exhibit 1.

        2.        Linda J. Stengle ("Stengle") has requested coverage under the Policy in

connection with a Claim asserted against her by John Ferguson (the "Ferguson Claim").1 The

Firm and Brian P. Kenney ("Kenney") also have sought coverage under the Policy in connection

with the Ferguson Claim and a related demand and lawsuit against them by Robert Madsen (the

"Madsen Demand" or "Madsen Action").




~ Terms in bold are bolded and defined in the Policy, to the extent not otherwise defined herein.
        3.       Allied World seeks a declaratory judgment that the Policy does not afford

coverage for the Ferguson Claim for three separate and independently sufficient reasons:

             •   First, the Ferguson Claim does not arise out of a Legal Services Wrongful Act

                 as required under the Policy's Insuring Agreement;

             •   Second, there is no coverage for the Ferguson Claim because Ferguson's

                 complaint (the "Ferguson Complaint") alleges that before July 30, 2011 an

                 Insured had a basis to believe that an Insured had breached a professional duty

                 to Ferguson and had a basis to foresee that Ferguson or Madsen would assert a

                 claim against the Firm, Kenney, and/or Stengle; therefore the Ferguson Claim

                 does not meet a condition precedent to coverage (the "Prior Knowledge

                 Condition"); and

             •   Third, the amounts sought in connection with the Ferguson Claim do not qualify

                 as covered Damages under the Policy.

        4.       Allied World also seeks a declaratory judgment that the Policy does not afford

coverage for the settlement with Ferguson that the Firm and Kenney made in or about February

2016.

                 Allied World also seeks a declaratory judgment that the Policy does not afford

coverage for the Madsen Demand either because the Prior Knowledge Condition of the Insuring

Agreement is not met; or because the Policy does not afford coverage for any amounts that

Madsen seeks in the Madsen Demand that do not qualify as covered Damages under the Policy.

                                             PARTIES

        6.       Plaintiff Allied World is a corporation organized and existing under the laws of

New Hampshire, with its principal place of business in New York, and is therefore a citizen of
New Hampshire and New York. Allied World legally transacts business in Pennsylvania and

within the geographical jurisdiction of the United States District Court for the Eastern District of

Pennsylvania.

          7.    Defendant Kenney &McCafferty, P.C. is a professional corporation organized

under the laws of, and having its principal place of business in, Pennsylvania, and therefore is a

citizen of Pennsylvania.

                Defendant Brian P. Kenney is a resident and citizen of Pennsylvania.

          9.    Defendant Linda J. Stengle is a resident and a citizen of Pennsylvania.

                                 JURISDICTION AND VENUE

          10.   This is a Complaint by Allied World pursuant to 28 U.S.C. §§ 2201 and 2202 for

a declaratory judgment. An actual and justiciable controversy has arisen and currently exists

between the parties relating to the parties' respective rights, duties and obligations under the

Policy.

          11.   The Court has jurisdiction over this Complaint pursuant to 28 U.S.C.

§ 1332(a)(1). There is complete diversity of citizenship between Allied World and the

Defendants. The amount in controversy exceeds $75,000, exclusive of interest and costs.

Ferguson and Madsen each seek amounts exceeding $1,000,000.00 in connection with the

Ferguson Claim and the Madsen Demand, respectively.

          12.   Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                  FACTUAL ALLEGATIONS

The Ferguson Claim

          13.   John Ferguson ("Ferguson") is the plaintiff in a civil action now pending in the

Montgomery County Court of Common Pleas, captioned Ferguson v. Stengle, Case No. 2018-
13985 (the "Ferguson Action"). The Ferguson Action was transferred from the Philadelphia

Court of Common Pleas, where it was docketed under number 150302491. (A true and correct

copy of the Complaint in the Ferguson Action, originally filed in the Philadelphia Court of

Common Pleas, is attached hereto as Exhibit 2.)

       14.      The Ferguson Action arises out of whistleblower claims under the federal False

Claims Act that Ferguson wished to pursue against financial institutions allegedly engaged in

mortgage fraud.

        15.     In his Complaint, Ferguson alleges that he has over 25 years of experience as a

real estate appraiser.

        16.     Ferguson alleges that on or about November 8, 2010, Ferguson contacted Stengle

through a LinkedIn website dedicated to whistleblowers.

        17.     At the time, Stengle was an associate lawyer with the Firm.

        18.     Ferguson and Stengle allegedly agreed to use the False Claims Act to target

financial institutions that purportedly were committing mortgage fraud.

        19.     Ferguson allegedly prepared a "roadmap" for Stengle at her request on how to

pursue the financial 'institutions based on his insider information regarding the financial

institutions' fraudulent scheme.

        20.     Ferguson alleges that on or about December 2, 2010, Stengle told Ferguson that

clients with firsthand knowledge were needed to successfully bring litigation against the Bank of

America ("BOA") and Countrywide Financial ("CF")

        21.     On or about December 27, 2010, Ferguson allegedly entered into a retainer

agreement with the Firm (the "Retainer Agreement"). A copy of the alleged Retainer Agreement

is appended as Exhibit C to the Ferguson Complaint.
       22.      Ferguson alleges that, with Stengle's encouragement and participation, he

worked to recruit potential clients.

       23.     As a result of Ferguson's and Stengle's recruitment efforts, Robert Madsen

("Madsen") allegedly contacted Ferguson on March 21, 2011 about participating in

whistleblower litigation against BOA and CF.

       24.     Ferguson alleges that during a March 21, 2011 telephone call between Ferguson

and Madsen, Ferguson allegedly advised Madsen of his attorney-client relationship with the Firm

and Stengle, and offered to work with Madsen, the Firm and Stengle in return for being a co-.

relator in the False Claims Act litigation.

       25.     On or about March 22, 2011, Stengle allegedly communicated with Madsen,

agreed to represent him, and had him sign a retainer agreement to be represented by the Firm.

       26.     Around this same time, Stengle and the Firm allegedly conspired with Madsen to

"drop" Ferguson as a client and deprive him of his status as a co-relator in any litigation against

BOA and CF.

        27.    Ferguson alleges that on or about March 23, 2011, Stengle sent an email to

Ferguson in which she said that Madsen was not willing to have Ferguson named as co-relator in

the litigation against BOA and CF, "so we are going to have to work this in the form of you

getting a percentage of my take on the case." This putative email is appended to the Ferguson

Complaint as Exhibit F.

        28.     Upon information and belief, on or about March 24, 2011 Ferguson told Stengle

that he was unhappy about being excluded as a co-relator from any lawsuit against BOA and CF.




                                                  ~~
       29.     Ferguson alleges that Stengle sent an email to Ferguson on March 28, 2011 that

allegedly "confirmed to [Ferguson] that he would be receiving his share of relator fees out of any

attorney fees generated as a result of the Qui Tam lawsuit involving" Madsen.

       30.     Ferguson alleges that on or about June 21, 2011, Stengle, as counsel for Madsen,

filed a complaint against BOA and CF in the United States District Court for the Southern

District of New York (the "BOA/CF Action")

       31.     Ferguson alleges that the BOA/CF Action was filed "as a result of information

and background provided by both Ferguson and Madsen."

       32.     Ferguson alleges that after the BOA/CF Action was filed, he had numerous

conversations with Stengle "regarding his compensation from" the BOA/CF Action, that Stengle

"continuously reassured" Ferguson "that their agreement was binding," and that Ferguson

allegedly "relied on the fact that he was either being represented as a co-relator or going to be

compensated as one" by Stengle or the Firm "in all false claim matters in which he had provided

information and obtained other resources" for the attorneys, including Stengle, who are named

defendants in the Ferguson Action.

       33.     On or about October 18, 2011, Stengle allegedly advised Ferguson that she was

leaving her employment with the Firm.

       34.     Ferguson alleges that Stengle continued to represent him after leaving the Firm.

       35.     Ferguson alleges that during the next year Stengle allegedly intentionally ignored

communications from Ferguson.

        36.    Ferguson alleges that on or about November 15, 2012, Stengle allegedly falsely

represented to Ferguson that the BOA/CF Action was not active and that there was no recovery.

        37.    The U.S. Department of Justice allegedly settled the BOA/CF Action.
          38.   Ferguson alleges that Madsen, as a relator, recovered $56 million in the settlement

with BOA.

          39.   In December 2014, news reports indicated that Madsen was one of four

whistleblowers in the federal government's $17 billion civil settlement with BOA, and that

Madsen received a $56 million or $58 million payment for his role as relator.

          40.   Ferguson alleges that the attorneys representing Madsen received a payment of

approximately $19 million in attorney's fees.

          41.   Ferguson alleges that he is entitled to a share of Madsen's award in the amount of

$28 million, but has not received the payment that he is allegedly owed.

          42.   On or about March 20, 2015, Ferguson filed a Praecipe to Issue Writ of Summons

in Pennsylvania state court naming as defendants Stengle and her individual law practices,

Stengle Law and The Arras Group, Inc.; the Firm; Firm attorney Brian P. Kenney ("Kenney");

and Madsen.

          43.   The Firm and Kenney settled with Ferguson in February 2016.

          44.   On February 8, 2016, Ferguson filed his Complaint in the Philadelphia Court of

Common Pleas, March Term 2015, No. 2491, naming as defendants Stengle; Stengle Law; The

Arras Law Group, Inc.; and Madsen.

          45.   Upon information and belief, the Ferguson Action, which was later transferred to

the Montgomery County Court of Common Pleas, is still pending and the pleadings recently

closed.

The Madsen Action and Demand

          46.   On November 8, 2016, Madsen filed a Praecipe to Issue Writ of Summons against

the Firm and Kenney (the "Madsen Praecipe") in the Montgomery County Court of Common




                                                 7
Pleas, Case No. 2016-26797 (the "Madsen Action"). (A true and correct copy of the Madsen

Praecipe is attached to this Complaint as Exhibit 3.) To date, Madsen has not filed a complaint

in the Madsen Action.

       47.     Before filing the Madsen Praecipe, counsel for Madsen sent a letter to the Firm

and Kenney on or about March 8, 2016. In the letter, Madsen asserted that the Firm and Kenney

had breached. their duties, as his legal counsel, with respect to Ferguson's putative claims

concerning the BOA/CF Action.

The Policy

       48.     Allied World issued the Policy to the Firm for the Policy Period of July 30, 2014

to July 30, 2015. (Ex. 1, Declarations.)

       49.     Subject to all of its terms, conditions, limits and exclusions, the Policy provides

that Allied World will pay on behalf of an Insured amounts that:

               an Insured becomes legally obligated to pay as Damages and Claim
               Expenses because of a Claim arising out of any of the following
               Wrongful Acts by an Insured first made during the Policy Period or any
               Extended Reporting Period:

               A.       Legal Services Wrongful Act

               B.       Privacy Wrongful Act

               C.       Network Security Wrongful Act

(Ex. 1, Insuring Agreement, Section I.)

        50.    The Policy defines a Legal Services Wrongful Act as:

               1.       any actual or alleged act, error or omission committed by any
                        Insured, solely in the performance of or failure to perform Legal
                        Services; or

               2.       any actual or alleged Personal Injury committed by any Insured,
                        solely in the performance of or failure to perform Legal Services.

(Ex. 1, Definitions, Section III.Q.)
       51.      The Policy defines Legal Services, in relevant part, as:

                those services performed on behalf of the Named Insured for others by an
                Insured, whether or not performed for a fee or other consideration, as a
                licensed lawyer in good standing . . . ,but only where such services were
                performed in the ordinary course of the Insured's activities as a lawyer.

(Ex. 1, Definitions, Section III.P.)

        52.     The Policy's Insuring Agreement provides that:

                It is a condition precedent to coverage under this Policy that any
                Wrongful Act upon which a Claim is based occurred:

                1.      during the Policy Period; or

                2.      on or after the Retroactive Date and prior to the Policy Period,
                        provided that all of the following three conditions are met:



                        (b)     prior to July 30, 2011 no Insured had any basis (1) to
                                believe that any Insured had breached a professional duty;
                                or (2) to foresee that any fact, circumstance, situation,
                                transaction, event or Wrongful Act might reasonably be
                                expected to be the basis of a Claim against any Insured[.]

(Ex. 1, Insuring Agreement, Section I, as amended by Endorsement 2 (the "Prior Knowledge

Condition").)

        53.     The Policy's definition of an Insured includes "any lawyer . . .who is a former

partner, officer, director, stockholder or shareholder or employee of the Named Insured or

Predecessor Firm but only in the performance of or failure to perform Legal Services on behalf

of the Named Insured or Predecessor Firm."

        54.     The Policy states that Damages do not include "amounts deemed uninsurable by

law" or "the return or restitution of legal fees, costs and expenses, no matter how claimed[.]"

(Ex. 1, Definitions, Section III.G, as amended by Endorsement 1.)




                                                  D
       55.     The Policy provides that Allied World."shall have the right and duty to defend

any Claim seeking Damages covered under this Policy. The Insurer shall select defense

counsel for the investigation, defense or settlement of any Claim and the Insurer shall pay all

reasonable Claim Expenses arising from the Claim." (Ex. 1, Conditions, Section V.C.)

       56.     The Policy further provides that Allied World "shall have the right to investigate

and conduct negotiations and, with the Insured's consent, which shall not be unreasonably

withheld, enter into a settlement of any Claim that the Insurer deems appropriate." (Id.)

The Coverage Claim

       57.     On or about February 18, 2015, the Firm first provided notice to Allied World of

a potential claim by Ferguson.

       58.     Allied World agreed to defend the Firm, Kenney, and Stengle with respect to the

Ferguson Demand subject to a full reservation of Allied World's rights.

       59.     After Ferguson filed his Complaint in the Ferguson Action, Ferguson settled with

the Firm and Kenney.

       60.     Allied World did not consent to the settlement.

       61.     Allied World has continued to contribute to Stengle's defense, together with

another insurer, subject to a full reservation of Allied World's rights.

       62.     On March 10, 2016, counsel for the Firm and Kenney notified Allied World of the

Madsen Demand.

       63.     On March 21, 2016, Allied World agreed to provide the Firm and Kenney with a

defense of the Madsen Demand, subject to a full reservation of Allied World's rights.




                                                 10
                                        COUNTI
                    Declaration of No Coverage for the Ferguson Claim
          Because the Claim Does Not Arise Out of a Leal Services Wrongful Act

       64.     Allied Worid realleges and incorporates by reference the allegations in Paragraphs

1 through 63 as if fully set forth herein in Count I.

       65.     As set forth above, the Policy affords coverage, in relevant part, for Claims

arising out of a Legal Services Wrongful Act, which is further defined as an "actual or alleged

act, error or omission committed by any Insured, solely in the performance of or failure to

perform Legal Services[.]" Ex. 1, Insuring Agreement, Section I; Definitions, Section III.Q.

        66.     The Ferguson Action arises out of an alleged business transaction in which

Stengle allegedly agreed to share her attorneys' fees with Ferguson but then breached that

agreement by failing to pay Ferguson his share of Stengle's fee recovery in the BOA/CF Action.

        67.     These alleged acts —which amount to a breach of contract with a business partner

— do not qualify as "services performed in the ordinary course of the Insured's activities as a

lawyer," and thus do not qualify as Legal Services under the Policy.

        68.     Accordingly, the Ferguson Action does, not arise out of a Legal Services

Wrongful Act, because it does not arise out of an actual or alleged act, error or omission

committed by any Insured, solely in the performance of or failure to perform Legal Services.

        69.     The Ferguson Action therefore does not fall within the scope of the Policy's

Insuring Agreement, and Allied World is entitled to a determination that there is no coverage

under the Policy for the Ferguson Claim.

                                        COUNT II
       Declaration of No Coverage Because the Ferguson Action and Madsen Demand
                    Do Not Meet the Policy's Prior Knowledge Condition

        70.     Allied World realleges and incorporates by reference the allegations in Paragraphs

1 through 69 as if fully set forth herein in Count II.


                                                  11
       71.     As explained above, it is a condition precedent to coverage that:

               prior to July 30, 2011 no Insured had any basis (1) to believe that any
               Insured had breached a professional duty; or (2) to foresee that any fact,
               circumstance, situation, transaction, event or Wrongful Act might
               reasonably be expected to be the basis of a Claim against any Insured[.]

(Ex. 1, Insuring Agreement, Section I, as amended by Endorsement 2.)

       72.     Ferguson alleges that Stengle breached her professional duties to Ferguson and/or

Madsen before July 30, 2011, while she was employed by the Firm, in the following ways:

               a)      Although Ferguson had retained the Firm to represent him with respect to

                       all False Claim Act claims against financial institutions, Stengle agreed to

                       represent Madsen in the BOA/CF Action and exclude Ferguson as a

                       relator;

               b)      Stengle promised to share a contingent attorneys' fee award in the

                       BOA/CF Action with Ferguson, who is not an attorney.

       73.     Ferguson also alleges that Stengle knew on or about March 24, 2011 that

Ferguson was displeased that he would not be a named plaintiff in the BOA/CF lawsuit and

expected to be compensated for any recovery achieved in the action.

       74.     At the time of these alleged breaches, Stengle was employed by the Firm to

perform Legal Services on behalf of the Firm.

       75.     Before July 30, 2011, Stengle, an Insured, had a basis to believe that she had

breached a professional duty and/or to foresee that a fact, circumstance, situation, transaction,

event or Wrongful Act might reasonably be expected to be the basis of a Claim against them.

       76.     The Madsen Demand constitutes a Related Claim under Section V.E.S of the

Policy because it is based upon or arises out of the same Wrongful Act or Related Act or

Omission as alleged in the Ferguson Action. Madsen alleges that the Firm and Kenney breached



                                                 12
their professional obligations to him with respect to Ferguson's putative claims concerning the

BOA/CF Action.

       77.     Accordingly, Allied World is entitled to a determination that there is no coverage

under the Policy for the Ferguson Claim or the Madsen Demand because an Insured had a basis

to believe, before July 30, 2011, that an Insured had breached a professional duty and/or to

foresee that the events alleged in Ferguson's Complaint might reasonably be expected to be the

basis of a Claim against an Insured.

                                       COUNT III
        Declaration of No Coverage for the Ferguson Claim or the Madsen Demand
      for Amounts Sought that Do Not Qualify as Covered Damages under the Policy

       78.     Allied World realleges and incorporates by reference the allegations in Paragraphs

1 through 77 as if fully set forth herein in Count III.

       79.     As noted above, the Policy's definition of Damages expressly excludes "amounts

deemed uninsurable by law" as well as "the return or restitution of legal fees, costs and expenses,

no matter how claimed[.]" (Ex. 1, Definitions, Section III.G, as amended by Endorsement 1.)

        80.    In the Ferguson Action, Ferguson seeks to recover a portion of the attorneys' fee

received by Stengle as a result of the settlement of the BOA/CF Action.

        81.    Upon information and belief, Madsen demands that the Firm and Kenney

indemnify him against any recovery that Ferguson may obtain from Madsen in the Ferguson

Action and that the Firm and Kenney repay Madsen all or part of the attorneys' fees that he paid

the Firm.

        82.     Accordingly, Allied World is entitled to a determination that there is no coverage

under the Policy for the Ferguson Action or the Madsen Demand to the extent that the relief

sought in connection therewith does not qualify as covered Damages under the Policy.




                                                  13
                                      COUNT IV
                 Declaration of No Coverage for the Ferguson Settlement
          Because the Firm and Kenney Did Not Have the Consent of Allied World

       83.        Allied World realleges and incorporates by reference the allegations in Paragraphs

1 through 82 as if fully set forth herein in Count IV.

       84.        As noted above, the Policy provides that Allied World "shall have the right to

investigate and conduct negotiations and, with the Insured's consent, which shall not be

unreasonably withheld, enter into a settlement of any Claim that the Insurer deems

appropriate." (Ex. 1, Conditions, Section V.C.)

       85.        In February 2016, after the Ferguson Action was filed, the Firm and Kenney

settled with Ferguson on confidential terms.

       86.        Allied World did not consent to the settlement.

       87.        The settlement was not reasonable.

       88.        The Firm and Kenney have asserted that Allied World should have consented to

the settlement.

       89.        Accordingly, Allied World is entitled to a determination that there is no coverage

under the Policy for Ferguson's settlement with the Firm and Kenney.

        WHEREFORE, for the reasons set forth above, Allied World respectfully requests that

the Court enter a judgment in its favor:

             A. Determining that, for the reasons set forth in Count I, the Policy does not afford

                  coverage for any Insured in connection with the Ferguson Claim because it does

                  not arise out of a Legal Services Wrongful Act;

             B. Determining that, for the reasons set forth in Count II, the Policy does not afford

                  coverage for any Insured because the Ferguson Claim and the Madsen Demand




                                                   14
            do not meet the Prior Knowledge Condition of the Policy's Insuring Agreement,

            which is a condition precedent to coverage;

         C. Determining that, for the reasons set forth in Count III, the Policy does not afford

            coverage for any Insured in connection with the Ferguson Claim or the Madsen

            Demand for any amounts sought that do not constitute covered Damages under

            the Policy;

         D. Determining that, for the reasons set forth in Count IV, the Policy does not afford

            coverage for the settlement between Ferguson and the Firm and Kenney because

            Allied World did not consent to the settlement; and

         E. Awarding Allied World such additional declaratory and other relief as shall be

            found to be appropriate under the circumstances.


Dated: January 27, 2020                         HANGLEY ARONCHICK SEGAL PUDLIN
                                                & SCHILLER


                                                B                 /~
                                                                   '             C~
                                                    Ronald P. Schiller
                                                    Sharon F. McKee
                                                One Logan Square, 27th Floor
                                                Philadelphia, Pennsylvania 19103
                                                (215) 568-6200
                                                (215) 568-0300 facsimile
                                                rschil ler@hangley.com
                                                smckee@hangley.com

                                                Attorneysfor Allied World Insurance
                                                Company




                                              15
                     . -<;~--r-(_
                              J
 JS 44 (Rev 02'tl'I) - ~;/;.
                                                                     "'"J?>.   ~I          CIVIL COVER SHEET                                                             d) Q- G V- Lj (o Cf
 The JS 44 civil cover sheet                                    n contam~Jierem neither replace nor supplement the filmg and service of pleadings or other papers as required by law. except as
 prov 1ded by local rules of cou                             , approved by the Jud1c1al Conference of the United States 1n September 1974, 1s required for the use of the Clerk of Court for the
 purpose of m1t1atmg the c1v1I                                   El' INSTRUCTIONS ON NF.XT PA(,£ Of THIS FORM J                                                                                                                             '

 I. (a) PL,,!'JTIFFS , · ..:.~ ~·                                                                                                     DEFENDA~TS
 ALLIED WORt15'1NSURANCE eOM~

                                       '
       (b) County of Residence of First Listed Plamt,ff
                                           (EXCfPT IN US Pl.AINTlFJ.
                                                                                                                                      1\/OTh



   ( C) Attorneys ff:)rm Name Address, and Telephone Nu er)                                                                            Attorneys (If Known/
 Hangley Aronch1ck Segal Pulin & Scli1ller
 One Logan Square, 27th Fl, Philadelphia, PA 1
 T 215 568 6200

II. BASIS OF JVRISDICTION (Place an                                       X' in One Box Only}                       III. CITIZENSHIP OF PRINCIPAL PARTIES(Placean                                                       X' tnOneBoxfirP!amufl
                                                                                                                                 fFor Dtverstty Cases Onln                                                       and One Box for De/en
CJ l       \; S Government'                                 era! Quest10n                                                                                        PTF        DEF                                                      PTF
               Plrunhff                                      IS Government Not a I'arty1                                  C111zen of TI11s State                 O I        O       l   Incorporated or Pnnc1pal Pt)lace :J 4
                                                                                                                                                                                          of Business In Th1s State

:J 2 t: S Govemmenr                                        vers1ty                                                        C1t1zen of Another State               ::J 2       '1     2   Incorporated and Prmcrpal P ce               ~          lJ 5
               Defendanl                                   f/nd"·a1e c·urzensh,p of Parnes        1n   Item 1/JJ                                                                           of B~1srness In Another ate

                                                                                                                                                                 CJ 3       lJ      l   f ore,gn Nation                              :J 6       :7 6

               ATURE OF SL'I                                                                                                                                                 Chck here for Nature of Suit Code Descn t10ns
               CONTRACT                                                                                                      F RFEITURE/PENAI, Y                              BANKR'.UPTCY                O    RSTATU1ES
                                                                                        PERSONAL INJL'RY                  '1 625 Drug Related Seizure                 :J 422 Appeal 28 CS(" 158                 lJ 375 False Cla,ms Act
                                                         Airplane                   n  365 Personal Injury                        of Property 21 t:SC 881             :7 423 Withdrawal                         :7 376 Qui Tam (31 t:SC
                                              '1    315 Airplane Product                    Product Liab1hty              ::, 690 Other                                           28 t:SC 157                             3729(a))
         40 1\/egot,able Instrument                       L,ab,hty                  :7 36 7 Health Care/                                                                                                        :7 400 State Reapportiomnent
'.J    150 Recovery of Overpaymenr            :7    320 Assault. L ,be! &                   Phannaceut,cal                                                           t::,;;:~IJJ:J;;JJJ[;[lJ:fiJ:f:f::.:-1-i:7 410 Antitrust
            & E".nforcement of Judgment                   Slander                           Personal Injury                                                           :7 820 Copynghts                          :7    4 30 Banks and Banking
:7     I 51 Medicare Act                      :7    330 federal f.mployers                  Product L1ab1hty                                                          :J 830 Paten1                             :7    450 Commerce
:7     l 52 Recovery of Defaulted                         L1ab,l1ty                 CJ 368 Asbestos Personal                                                          CJ 8.35 Patent• Abbrevrnted               '.J   460 Deportation
            Student Loans                     CJ    340 Manne                               Injury Product                                                                      1\/ew Drug Apphcatron           :7    4 70 Racketeer Influenced and
            cl xcludes Veterans)              '.J   34 5 Manne Product                      L1ab1hty                                                                  :7 840 Trademark                                     (' orrupt Orgamzanons
:::J   15 l Recovery of Overpayment                       L1ab1hty                  PERSONAL PROPER TY ..,,______....,B""'.,R...,.._ _ _+--_.S.,O..,..l=L.._..S,.EC"'-"U"'R"-lT,.,._Y_ _-1 CJ                         480 Consumer Credit
            of Veteran ·s Benefits            0     350 Motor Vehrde             O 370 Other fraud                             ::, 710 Fair Labor Standards        ::J 861 HIA ( I 395ft)                        '1   485 Telephone Consumer
lJ     l 60 Stockholders Suits                 :7   355 Motor Vehicle            '1 371 Truth m Lendmg                                   Act                       :7 862 Black Lung (923)                                  Protection Act
'."1   190 Other Contract                                Produc.t Liab1hty       :7 380 Other Personal                         ::, 720 Labor/Management            :7 863 DIWC/DIWW (405(g)J '.J                      490 Cable/Sat TV
'1     195 Contract Product l 1ab1hty          ::J  360 Other Personal                    Property Damage                                Relations                 :7 864 SSID Title XVI                         :J   850 Secunt1es/Commod1t1es/
CJ     196 franchise                                     Injury                  :7 385 Property Damage                        ::, 740 Railway Labor Act           '.J 865 RSJ (405(g))                                     Exc,hange
                                               :J   362 Personal Injury •                 Product Lrabrhty                      '1 75 I family and Medical                                                       :J   890 Other Statutory AcMns
                                                        Medical Mal racnce                                                               Leave Act                ~-----=----==----1 '.J                              891 Agncultural Acts
~-~R~E~A~t..    · P._R_.0.__PE~R=T_,.Y_·--+---ClVl___._~L  .....R"-TG=H=-----+--P._Ra.l..
                                                                                       S""O...
                                                                                            N__E""R._P._Eaa.T
                                                                                                           ..IT=l...._NaaS---1 '1 790 Other I ,abor l 111ga11on   ~-Fa..E.D=E._RA=L..,T'-'AX=-=S.aU..IT"-S=----1 cl   89 3 Environmental Matters
'.J 210 Land Condemnation                      ::-J 440 O1he1 ClYII Rights           Habeas Corpus.                            ."J 791 Employee Retirement         ::-J 870 1 axes (I.; S Plarnllff              '1   895 Freedom of lnfonnat,on
cl 120 foreclosure                             :7 441 Voting                     :7 463 Ahen De1amee                                    Income Security Act                   or Defendant)                                Act
:J 2 30 Renr Lease & £Jectment                 :7 442 Employment                 '.J 510 \fouons to Vacate                                                         '1 87 I lRS- T"h>rd Party                     cJ   896 Arb,trahon
::-J 240 Torts to Land                         :7 44 3 Housmg/                            Sentence                                                                            26 L:SC 7609                       :7   899 Ad111m1strat1Ve Procedure
'.J 245 Ton Product! ,ab1hty                            Accommodations           :7 530 General                                                                                                                            Act'Review or Appeal of
:J ]90 All Other Reai Property                 :7 445 Amer w,D1sabd11tes • ::J 535 Death Penalty                                         IMMIGRATION                                                                      Agency Dec1s1on
                                                        F.mployment                  Other·                                    ::, 462 Naturalization Application                                                :7   950 Conslltut1onahty of
                                               '.1 446 Amer wl01sab1htres • :7 540 Mandamus & Other                            '.1 465 Other lnumgrat,on                                                                   State Sta111tes
                                                       Other                        n   550 C,v,I Rights                           Actions
                                              :7 448 E.ducallon                     CJ 555 Pnson Condition
                                                                                    :7 560 ClVII Detainee •
                                                                                             Cond1t10ns of
                                                                                             Confinement


                                       Removed from                     '.1 3     Remanded from                    '.1 4 Reinstated or           '.1 5 Transferred from'                '.1 6 Mult1d1stnct                  ::::J 8 Mult1d1st11ct
                                       State Court                                Appellate Court                        Reopened                      Another District                       L1t1gatron •                        L1t1gat10n.
                                                                                                                                                          fspecifw                            Transfer                            Direct file
                                                     Cite the Li S Civrl Statute under which you are fil mg (Do not citeJ11risdictiom1/ statute, unlevs diver,ritYJ
VI CAUSE OF CTIO!\T 28 U SC §§ 2201 and 2202
       ·   -                   A              •      Bnef descnpt1on of cause
                                                      Declaratory Judgment action seeking a declaration of the insurer's rights and duties
VII. REQL'ESTED IN    17 CHECK ff THIS IS A CLASS ACTION                                                                      DEMAND$                                               CHECK YES only 1f demanded m complaint
     CO!\IIPLAI!\TT:      UNDhR RULE 23. ~ R Cv P                                                                                                                                   Jt:R\' DEl\1AND.     '.1 Yes   '.11\Jo
VIII. RELATED CASE(S)
                        (5ee mstru, lions)
      IF ANY                                                                                                                                                             DOCKET Nt.:MBER•
DA"'.'E
01/27/2020
FOR OFFICE USE ONLY

       RECEIPT#                            AMOt.;NT                                         APPLYINGIFP                                               JLDGF                                     MAG Jt:DGE
                                                                 'J
                                                                  t:NITED STATES DISTRICT CQ¼RT
                                                                                                                                                20
                                                           FO~T-J_IEEASTE

                                                                 ·              DES
                        (to be used by counsel or pro se plamlljf t'c}Jfd1cate the cat
                                                                                      OFPEN~YLVANIA

                                                                                         .               ORM
                                                                                                        e for the
                                                                                                                    t   ose of assignment to the appropriate calendar)
                                                                                                                                                                      4694
 AddressofPlamttff"                                   1690 Ntl; BdtaiR--Av.snue~~ ,
                                                            - - -...-
                                                                                                                        1• Farmington, CT                06032
 Address of Defendant: _ _                   1.7_87 Sentry Parkway We_st_,_B_ui~ding 18, Suite 410, Blue Bell, PA 19422_ __
 Place of Accident, Incident or Transaction: _                          __                              Montgomery County, PA


 RELATED CASE, IF ANY:

Case Number                                                             Judge __ _                                                   Date I ermmated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

          ls this case related to property mcluded m an earlier numbered suit pendmg or w1thm one year                                  YesD                   No[Z]
          previously termmated action m this court')

 2        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor SUit                               YesD                   No[Z]
          pendmg or w1thm one year previously termmated action in this court?

 3        Does this case mvolve the vahd1ty or mfrmgement of a patent     m SUit or any earlier                                         YesO                   No [Z]
          numbered case pendmg or w1thm one year prev10usly term ted acti n ofth1s court?

 4        ls this case a second or successive habeas corpus, socm                                                                       YesO                   No [Z]
          case filed by the same mdlVldual'l

I certify that, to my knowledge, the w1thm case
this court except as noted above,

 DATE          01/27/2020
                                                                                                                                                  Auorney ID    # (if appltcable1



CIVIL: (Place a~· in one category only)

A.               Federal Question Cases


•• 2      1      lndemmty Contract, Manne Contract, and All Other Contracts                      0            I urance Contract and Other Contracts
                 FELA
                                                                                                   ••           irplane Personal lnJury


 •• 5
          3      Jones Act-Personal Injury                                                                    Assault, Defamat10n


                                                                                                 •••
          4      Antitrust                                                                                    Manne Personal Injury

  B       6
                 Patent
                 Labor-Management Relat10ns
                                                                                                         5
                                                                                                         6
                                                                                                              Motor Vehicle Personal Injury
                                                                                                              Other Personal lnJury (Please specrjjJ
 •        7      C1v1l Rights
                                                                                                 •       7    Products L1ab1hty
 •        8      Habeas Corpus
                                                                                                 ••      8    Products Liability - Asbestos

  B       9
          IO
                 S1:cuntie~ Act(s) Cases
                 Social Security Review Cases
                                                                                                         9    All other D1vemty Cases
                                                                                                              (Please specify) __                  ----        --
•         II     All other Federal Question Cases
                 (Please specify)   ---       --         ·-     - - - - --                   -


                                                                                ARBITRA TIO!'II CERTIPICATIO!'<
                                                       ([he effect of this ceruficatton 1s to remove the case from eltg1b1hty for arbllratwn)

I,                                                            _, counsel of record or pro se plamt,ff, do hereby cert,fy

                 Pursuant o Local Civil Rule 53 2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this c1v1l action case
                 exceed th sum of$150,000 00 exclusive of mterest and costs

                 Relief othe than monetary damages 1s sought                                     <;                                                      JAN 27 2020
               01/27/        20 - - · -                -~/::_~:-a---          Auorney-at-Law I Pro Se Plarntrff
                                                                                                                                                         41357
                                                                                                                                                 Allorney ID   #   Of apphcable)

NOTE A tnal de novo w•II be a trial by JUry only ,f there has been compliance with F R C P 38

C'lv   609 rs,20,s,
                                 l
                                 ;~

                            ~
                          ~~rTED                IJSISTfil~
                                                         COL11T
                     FOR THE EASt:F:R"l\l DISTRICTlJF,'E~SYL VA.i~IA

                    CASE MANAGEMENT TRACK DESIGNATION FOR.'1

ALLIED WORLD INSURANCE COMPANY                                                CIVIL ACTION

                       v.
 KENNEY & MCCAFFERTY, P.C.,
 BRIAN P. KENNEY, and LINDA J. STENGLE,
                                                                              NO.     20            4691
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MA.''IAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                    ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

(d) Asbestos -- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                    ·                                        ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Y!anagement - Cases that do not fall into any one of the other tracks.


 01/27/2020                     Ronald P. Schiller                       Plaintiff
Date                               Attorney-at-law                        Attorney for
 215 568 6200                        215 568 0300                          rschiller@hangley.com

Telephone                              FAX Number                         E-Mail Address


(Civ. 660) 10/02




                                                                                          JAN 27 2020
EXHIBIT 1





                                                                                                                                      RISKMANAGEMENT









                                               AlliedWorld

                                               LawyersProfessionalLiability
                                               DearPolicyholder,
                                               ThankyouforchoosingAlliedWorldasyourLawyersProfessionalLiability
                                               insurancecarrier.AttachedisyourAlliedWorldLPLAssurePolicy.Weareproudto
                                               beratedA(Excellent)XVbyAMBest.Inadditiontothecoverageprovidedinthe
                                               attachedpolicy,AlliedWorldpartnerswiththelawfirmofHinshaw&Culbertson
                                               LLPtoprovidethefollowingvalueaddedriskmanagementservicesatno
                                               additionalcharge.
                                               
    AlliedWorldLawyersProfessional         CONTINUING LEGALEDUCATION(CLE)                                    RISKMANAGEMENTCONSULTATIONS
    Liabilitypolicyholderscanaccess        •Upto3hoursfreeCLEforeachInsured                         •Uptotwohoursfreeperyear,perfirmof
    theinteractiveriskmanagement                Attorney                                                             liveriskmanagementhotlinesupportwith
                                               •YoumayaccessthefreeCLEcoursesby                               anexperiencedseniorattorneyfromthe
    websiteat:
                                                    contactingcle@hinshawlaw.com                                        lawfirmofHinshaw&CulbertsonLLP
    www.awac.lawyeringlaw.com                                                                                       •Hotlinepartnershaveyearsofexperience
                                               •CLEoptionsincludeupto50CLEwebcast
    Loginid:awaclpl                              programs                                                             specializinginprofessionalliabilityand
                                                                                                                          legalethics
    Password:insure                         •InadditiontofreeCLEprograms,insureds
                                                   canaccessfeeͲbasedHinshawCLE                                •AllhotlineconsultationsformanattorneyͲ
                                                   programsaswell.ToaccessfeeͲbased                                clientprivilegedrelationship
                                                   CLEprogramsofferedthroughtheWest
                                                                                                                    Forariskmanagementconsultation,call
                                                   LegalEdCenter,pleasegoto                                    866Ͳ639Ͳ2309 andidentifyyourselfasalawyer
                                                   www.awac.lawyeringlaw.com                                       insuredbyAlliedWorld.Youcanalsorequesta
                                                                                                                   consultation bygoingtotheRiskManagement
                                              RISKMA NAGEME NTWEBSITE                                        Consultation linkonwww.awac.lawyeringlaw.com.
                                                                                                                    
                                              Thisinteractivewebsitecontainsthe
                                              followinginformation, documents, and                              NEWSLETTERSAND EMAILALERTS
                                              forms.                                                               •TheHinshaw&CulbertsonLLP“Lawyers’
                                              •Articlesontopicsrelatedtolegal                                 Lawyer”Newsletterispublished
                                                                                                                         approximatelysixtimesperyearand
                                                     malpractice
    CONTACTS                                                                                                             containsreportsofrecentdevelopmentsin
                                              •Sampleengagement agreements,
                                                                                                                          aformatthatidentifiestheriskmanagement
    Ifyouhaveanyquestionsontheserisk        nonͲengagement &disengagement
                                                                                                                          issuepresented,describesthenewcaseor
    management services,pleasecontact:          letters,litigationholdlettersandmore
                                                                                                                          opinion,andexplainstheriskmanagement
                                               •Checkliststoassistinclientscreening,                            implicationsandlessonsofthecaseor
    KristenLambert
                                                    openingnewfiles,conflictschecks,and                             opinion
    VicePresidentRiskManagement
                                                    suingclientsforfees
    AWACServicesCompany,                                                                                         •Hinshawcanalsoissueweeklyemail“Client
    amemberofAlliedWorld                  •Summariesofrecentandarchiveddecisions                           Alerts”whichnotifylawyersofrecent
    E.kristen.lambert@awacservices.com           concerning lawyers’professional liability                         decisionsinvolvingissuespertainingto
    T.857.288.6036                          •Considerationsforadoptinglawfirm                                 practicemanagement,legalethicsand
                                                   policiesonissuessuchasrecords                                   professionalliability
                                                   retention,disasterplanning,etc.                             Ifyouarenotreceivingthese
    ThankyouforchoosingAlliedWorld.
                                               •Rulesofprofessionalconduct&ethics                          publications viaemail,pleasecontact
                                                    opinions                                                        riskmanagement@awacservices.com.
                                               •SelfͲauditformstohelpevaluatepractice
                                                    management systems


                                              CoverageisunderwrittenbyaninsurancesubsidiaryofAlliedWorldAssuranceCompanyHoldings,AG(“AlliedWorld”).Suchsubsidiaries
                                               currentlycarryanA.M.Bestratingof“A(Excellent).”Coverageisonlyofferedthroughlicensedagentsandbrokers.Actualcoveragemay
    www.alliedworldinsurance.com              varyandissubjecttopolicylanguageasissued.RiskManagementservicesareprovidedorarrangedthroughAWACServicesCompany,a
                                               membercompanyofAlliedWorld. ©AlliedWorldAssuranceCompanyHoldings,AG.Allrightsreserved.August2013


                       ALLIED WORLD INSURANCE COMPANY
                 1690 New Britain Avenue, Suite 101, Farmington, CT 06032
                          Tel. (860) 284-1300 Fax (860) 284-1301

                 ALLIED WORLD LPL ASSURE
      LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY

POLICY NUMBER: 0306-8675                       RENEWAL OF: 0306-8675


THIS IS A CLAIMS MADE POLICY WHICH APPLIES ONLY TO CLAIMS FIRST MADE
DURING THE POLICY PERIOD OR ANY EXTENDED REPORTING PERIOD, AND
REPORTED IN ACCORDANCE WITH SECTION V.E. OF THE POLICY. THE LIMIT OF
LIABILITY AVAILABLE TO PAY DAMAGES WILL BE REDUCED AND MAY BE
EXHAUSTED BY CLAIMS EXPENSES AND CLAIMS EXPENSES WILL BE APPLIED
AGAINST THE RETENTION AMOUNT. IN NO EVENT WILL THE INSURER BE LIABLE
FOR CLAIMS EXPENSES OR DAMAGES IN EXCESS OF THE APPLICABLE LIMIT OF
LIABILITY. PLEASE READ THE ENTIRE POLICY CAREFULLY.


                                       DECLARATIONS
Item 1. Name and Mailing Address of Named Insured:

        Kenney & McCafferty, P.C.
        1787 Sentry Parkway West, Building 18,
        Suite 410
        Blue Bell, PA 19422

Item 2. Policy Period:

        (a) Inception Date: July 30, 2014
        (b) Expiration Date: July 30, 2015
                               At 12:01 a.m. Standard Time at the Mailing Address Shown Above

Item 3. Limits of Liability:

         I.    Limits of Liability for Insuring Agreements

               (a)    $4,000,000 Limit of Liability for each and every Claim under Insuring Agreement I.

               (b)    $4,000,000 Limit of Liability for all Claims under Insuring Agreement I.

         II.   Limits of Liability for Additional Coverages

               (a)     $25,000 Shared Aggregate Limit of Liability for all amounts payable under
                       Additional Coverage A., Supplemental Privacy Coverage.
               (b)     $500,000 Limit of Liability for each and every Claim under Additional



LPL 00001 00 (11/2013)
                         Coverage B., Non-Profit Directors & Officers Coverage.

                         $500,000 Limit of Liability for all Claims under Additional Coverage B.,
                         Non-Profit Directors & Officers Coverage.

                 (c)     $30,000 Limit of Liability for all personal earnings, under Additional
                         Coverage C.; provided that this Limit of Liability is further limited as
                         follows:

                         (i)     $500 for personal earnings lost each day

                         (ii)    $15,000 for personal earnings per Claim

                 (d)     $20,000 Limit of Liability for all fees, costs and expenses incurred from
                         each and every Disciplinary Proceeding under Additional Coverage D.

                         $60,000 Limit of Liability for all fees, costs and expenses incurred from all
                         Disciplinary Proceedings under Additional Coverage D.

                 (e)     $5,000 Limit of Liability for all fees and costs incurred from the Insured
                         receiving a Subpoena arising out of Legal Services under Additional
                         Coverage E.

          III.   Policy Aggregate Limit of Liability

                 (a)     $4,000,000 Aggregate Limit of Liability for all amounts payable under
                         Insuring Agreement I. and Additional Coverages A. and B. The Aggregate
                         Limit of Liability does not apply to the Additional Coverages C., D. and E.

Item 4.          Retentions:
          (a)    $25,000 each and every Claim under Insuring Agreement I.

          (b)    $5,000 each and every Material Event; each and every Privacy Wrongful Act;
                 and each and every Data Breach under Additional Coverage A.
          (c)    $25,000 each and every Claim under Additional Coverage B.


          No Retention shall apply to Additional Coverages C., D. and E.


Item 5. Address of Insurer For Notices Under This Policy:

          Claim-Related Notices:
          noticeofloss@awac.com

          All Other Notices:
          1690 New Britain Avenue Farmington, CT 06032


Item 6. Premium:
Total Premium: $36,297



LPL 00001 00 (11/2013)
Item 7. Retroactive Date:           August 18, 2004


Item 8. Endorsements Attached at Issuance:
1. LPL 00032 37 (11/2013) Pennsylvania Amendatory
2. LPL 00096 00 (11/2013) Prior Knowledge Date


In Witness Whereof, the Insurer has caused this Policy to be executed and attested. This Policy shall not
be valid unless countersigned by a duly authorized representative of the Insurer.




                     President                                         Asst. Secretary




                                                              AUTHORIZED REPRESENTATIVE




LPL 00001 00 (11/2013)
                                        ENDORSEMENT NO. 1

                             PENNSYLVANIA STATE AMENDATORY

This Endorsement, effective at 12:01 a.m. on July 30, 2014, forms part of

      Policy No.        0306-8675
      Issued to         Kenney & McCafferty, P.C.
      Issued by         Allied World Insurance Company

To be attached to and form a part of all Lawyers Professional Liability Policies written in the State of
Pennsylvania.

In consideration of the premium charged, it is understood and agreed that:

1.    Section III. DEFINITIONS, Subsection G., the definition of “Damages” is amended to read as
      follows:

       G.       DAMAGES means the monetary portion of any judgment, award or settlement,
                including pre- and post- judgment interest.

                Damages shall not include:

                1.      criminal or civil fines, taxes, penalties (statutory or otherwise), fees or sanctions;

                2.      punitive, exemplary or the multiplied portion of multiple damages;

                3.      amounts deemed uninsurable by law;

                4.      the return or restitution of legal fees, costs and expenses, no matter how claimed;

                5.      amounts paid or incurred by an Insured to comply with a judgment or settlement
                        for any form of equitable or non-monetary relief; or

                6.      amounts incurred by an individual or entity providing support services to the
                        Insured resulting from an interruption of such individual or entity’s business
                        operations.

2.      Section V. CONDITIONS, Subsection A.5. is amended to read as follows:

        5.      Exhaustion of Limit of Liability

                The Insurer shall not be obligated to pay any Damages, Claim Expenses or any other
                amounts payable under this Policy or to defend or continue to defend any Claim after the
                Limit of Liability set forth in Item 3.III.(a) has been exhausted; provided however this
                provision shall not apply to pre-judgment interest which shall be paid in addition to the
                Limit of Liability. In such case, the Insurer shall have the right to withdraw from the
                further investigation or defense of any pending Claim by tendering control of such
                investigation or defense to the Named Insured and the Named Insured agrees, as a
                condition to the issuance of this Policy, to accept such tender and proceed solely at its



LPL 00032 37 (11/2013)
              own cost and expense.

3.     Section V. CONDITIONS, Subsection C.3. is amended to read as follows:

       3.     The Insurer shall not be obligated to pay any Damages or Claim Expenses, or to
              defend or continue to defend any Claim after the applicable Limit of Liability has
              been exhausted; provided however this provision shall not apply to pre-judgment interest
              which shall be paid in addition to the Limit of Liability. If the Insurer’s Policy
              Aggregate Limit of Liability as set forth in Item 3.III.(a) of the Declarations is exhausted
              by the payment of Damages and Claim Expenses, the entire premium will be deemed
              fully earned.

4.     Section V. CONDITIONS, Subsection J. CANCELLATION; NO OBLIGATION TO RENEW,
       is amended to read as follows:

       J.     CANCELLATION; NO OBLIGATION TO RENEW

              1.      This Policy shall terminate upon the Expiration Date set forth in Item 2. of the
                      Declarations, or upon any earlier cancellation.

              2.      This Policy may be canceled by the Named Insured by mailing advance written
                      notice to the Insurer stating when such cancellation shall take effect. If canceled
                      by the Named Insured, the Insurer shall retain the earned premium, which shall
                      be computed in accordance with the customary short rate table and procedure.

              3.      This Policy may be canceled by the Insurer by delivering or mailing written
                      notice to the Named Insured, at its last known address, at least sixty (60) days
                      prior to the effective date of such cancellation, for the following reasons:

                      (a)     a condition, factor or loss experience material to insurability has changed
                              substantially or a substantial condition, factor or loss experience material
                              to insurability has become known during the Policy Period;
                      (b)     loss of reinsurance or a substantial decrease in reinsurance, which loss or
                              decrease shall, at the time of cancellation, be certified to the Insurance
                              Commissioner of Pennsylvania as directly affecting in-force policies;
                      (c)     the Policy was obtained through fraudulent statements, omissions or
                              concealment of fact material to the acceptance of the risk or to the hazard
                              assumed by the Insurer;
                      (d)     material failure to comply with the policy terms, conditions or
                              contractual duties;
                      (e)     any other reason that the Insurance Commissioner of Pennsylvania may
                              approve.

                      Such notice shall include the reason(s) for cancellation and shall also state that, at
                      the Named Insured’s written request, the Insurer shall provide loss information
                      to the Named Insured. The Named Insured’s written request must be made
                      within ten (10) days from the Named Insured’s receipt of notice.

              4.      This Policy may be canceled by the Insurer by delivering or mailing written
                      notice to the Named Insured, at its last known address, at least fifteen (15) days
                      prior to the effective date of such cancellation, for the following reasons:


LPL 00032 37 (11/2013)
                        (a)     the Insured has made a material misrepresentation which affects the
                                insurability of the risk; or
                        (b)     the Insured failed to pay a premium when due.

                        Such notice shall include the reason(s) for cancellation and shall also state that, at
                        the Named Insured’s written request, the Insurer shall provide loss information
                        to the Named Insured. The Named Insured’s written request must be made
                        within ten (10) days from the Named Insured’s receipt of notice.

                5.      If the Policy is canceled by the Insurer, the Insurer shall retain the earned
                        premium, which shall be computed on a pro rata basis. Premium adjustment may
                        be made at the time cancellation is effected or as soon as practicable thereafter.
                        Failure to pay any premium adjustment at, on, or around the time of the effective
                        date of cancellation shall not alter the effectiveness of cancellation.

                6.      The Insurer will not be required to renew this Policy upon its expiration. If the
                        Insurer elects not to renew this Policy, the Insurer will deliver or mail by first-
                        class or certified mail written notice, to the Named Insured, at its last known
                        address, to that effect, at least sixty (60) days before the Expiration Date set forth
                        in Item 2. of the Declarations. Such notice shall state the specific reason(s) for
                        non-renewal.

                7.      If the Insurer increases the premium upon renewal, the Insurer will deliver or
                        mail to the Named Insured, at its last known address, written notice to that
                        effect at least thirty (30) days before the Expiration Date set forth in Item 2. of
                        the Declarations.


All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                          Authorized Representative




LPL 00032 37 (11/2013)
                                        ENDORSEMENT NO. 2

                                    PRIOR KNOWLEDGE DATE

This Endorsement, effective at 12:01 a.m. on July 30, 2014, forms part of

      Policy No.        0306-8675
      Issued to         Kenney & McCafferty, P.C.
      Issued by         Allied World Insurance Company

In consideration of the premium charged, it hereby agreed that Section I. INSURING AGREEMENT,
Subsection 2.(b) is hereby deleted and replaced with the following:

(b)     prior to July 30, 2011 no Insured had any basis (1) to believe that any Insured had
        breached a professional duty; or (2) to foresee that any fact, circumstance, situation, transaction,
        event or Wrongful Act might reasonably be expected to be the basis of a Claim against any
        Insured; and


All other terms, conditions and limitations of this Policy shall remain unchanged.




                                                                         Authorized Representative




LPL 00096 00 (11/2013)
                                 ALLIED WORLD INSURANCE COMPANY
                           1690 New Britain Avenue, Suite 101, Farmington, CT 06032

                     ALLIED WORLD LPL ASSURE
          LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY
 ____________________________________________________________________________________

                                                     TABLE OF CONTENTS
I.    INSURING AGREEMENT ................................................................................................................. 1
      Legal Services Wrongful Act Coverage ................................................................................................ 1
      Privacy Wrongful Act Coverage ............................................................................................................ 1
      Network Security Wrongful Act Coverage ............................................................................................ 1
II. ADDITIONAL COVERAGES ........................................................................................................... 2
      Supplemental Privacy Coverage ............................................................................................................ 2
    Crisis Management Coverage ............................................................................................................ 2
        Notification and Credit Monitoring Coverage ................................................................................... 2
        Data Forensics Coverage ................................................................................................................... 3
      Non-Profit Director and Officer Coverage ............................................................................................ 3
      Lost Earnings Coverage ......................................................................................................................... 4
      Disciplinary Proceedings Coverage ....................................................................................................... 4
      Subpoena Coverage................................................................................................................................ 4
III. DEFINITIONS ................................................................................................................................... 5
IV. EXCLUSIONS .................................................................................................................................. 11
    What This Policy Does Not Cover ...................................................................................................... 11
    Innocent Insured Provision ................................................................................................................. 12
V. CONDITIONS .................................................................................................................................... 14
   Limit of Liability .................................................................................................................................. 14
   Retention .............................................................................................................................................. 16
   Defense and Settlement of Claims ....................................................................................................... 16
   Multiple Policies .................................................................................................................................. 17
   Notice of Claims and Circumstances ................................................................................................... 17
   Extended Reporting Period Options..................................................................................................... 18
   Policy Territory .................................................................................................................................... 22
   Assistance and Cooperation of the Insured .......................................................................................... 22
   Subrogation .......................................................................................................................................... 22
   Cancellation; No Obligation to Renew ................................................................................................ 23
   Change in Risk ..................................................................................................................................... 23
   Other Insurance .................................................................................................................................... 24
   Assignment .......................................................................................................................................... 24
   Legal Action Against the Insured ........................................................................................................ 24
   Application ........................................................................................................................................... 24
   Changes ................................................................................................................................................ 25
   Waiver .................................................................................................................................................. 25
   Entire Agreement ................................................................................................................................. 25
   Headings .............................................................................................................................................. 25


LPL 00005 00 (11/2013)                                                                                                                    1 of 1
                      ALLIED WORLD INSURANCE COMPANY
                1690 New Britain Avenue, Suite 101, Farmington, CT 06032
                         Tel. (860) 284-1300 · Fax (860) 284-1301

                ALLIED WORLD LPL ASSURE
     LAWYERS PROFESSIONAL LIABILITY INSURANCE POLICY
_____________________________________________________________________________________

I.    INSURING AGREEMENT

      The Insurer will pay on behalf of an Insured, subject to the applicable Limit of Liability set
      forth in Item 3.I. of the Declarations, all amounts in excess of the Retention shown in the
      Declarations, that an Insured becomes legally obligated to pay as Damages and Claim Expenses
      because of a Claim arising out any of the following Wrongful Acts by an Insured first made
      during the Policy Period or any Extended Reporting Period:

      A.      Legal Services Wrongful Act

      B.      Privacy Wrongful Act

      C.      Network Security Wrongful Act

      It is a condition precedent to coverage under this Policy that any Wrongful Act upon which a
      Claim is based occurred:

      1.      during the Policy Period; or

      2.      on or after the Retroactive Date and prior to the Policy Period, provided that all of the
              following three conditions are met:

              (a)    the Insured did not notify any prior insurer of such Wrongful Act or Related
                     Act or Omission; and

              (b)     prior to the inception date of the first policy issued by the Insurer if continuously
                      renewed, no Insured had any basis (1) to believe that any Insured had breached
                      a professional duty; or (2) to foresee that any fact, circumstance, situation,
                      transaction, event or Wrongful Act might reasonably be expected to be the
                      basis of a Claim against any Insured; and

              (c)     there is no policy that provides insurance to the Insured for such liability or
                      Claim.

      Subject to the applicable Limit of Liability set forth in the Declarations, the Insurer shall have
      the right and duty to defend any Claim seeking Damages that are covered by this Policy and
      made against an Insured even if any of the allegations of the Claim are groundless, false or
      fraudulent.




LPL 00003 00 (11/2013)                                                                     1 of 25
II.   ADDITIONAL COVERAGES

      A.     Supplemental Privacy Coverage

             1.      Crisis Management Coverage

                     The Insurer shall reimburse the Named Insured, subject to the Limit of
                     Liability set forth in Item 3.II.(a) of the Declarations and the applicable
                     Retention, those Crisis Management Expenses incurred by the Named Insured
                     in connection with Material Events which first take place or are reasonably
                     anticipated to first take place during the Policy Period.

                     As a condition precedent to coverage under this Additional Coverage A.1.:

                     (a)    The public relations firm, crisis management firm or law firm selected by
                            the Named Insured to perform services must be approved in writing by
                            the Insurer, prior to the Named Insured incurring any Crisis
                            Management Expenses;

                     (b)    The actual or anticipated Material Event shall be reported to the
                            Insurer as soon as practicable, but in no event later than thirty (30) days
                            after the termination of the Policy Period; and

                     (c)    Crisis Management Expenses must be reported to the Insurer as soon
                            as practicable, but in no event later than thirty (30) days after the Named
                            Insured first incurs such Crisis Management Expenses.

             2.      Notification and Credit Monitoring Costs Coverage

                     The Insurer shall reimburse the Named Insured, subject to the Limit of
                     Liability set forth in Item 3.II.(a) of the Declarations and the applicable
                     Retention, the costs incurred by the Named Insured for notification to, and for
                     credit monitoring of, any third parties, arising from a Privacy Wrongful Act,
                     which takes place during the Policy Period.

                     Such costs may be incurred by the Named Insured pursuant to a U.S. federal or
                     state statute. Such costs are not eligible for coverage under this Additional
                     Coverage A.2. in the event such costs are covered as Damages under Insuring
                     Agreement I.B.

                     As a condition precedent to coverage under this Additional Coverage A.2.:

                     (a)    Any notification or credit monitoring costs incurred pursuant to a
                            statutory mandate by the Named Insured arising from a Privacy
                            Wrongful Act must be reported to the Insurer as soon as practicable
                            after the Privacy Wrongful Act takes place, but in no event later
                            than thirty (30) days after the Named Insured first incurs such costs.




LPL 00003 00 (11/2013)                                                                  2 of 25
             3.      Data Forensics Coverage

                     The Insurer shall reimburse the Named Insured, subject to the Limit of
                     Liability set forth in Item 3.II.(a) of the Declarations and the applicable
                     Retention, for Data Forensic Expenses incurred by the Named Insured in
                     connection with a Data Breach which first occurs during the Policy Period and
                     which the Insured reasonably believes might result in a Claim for a Privacy
                     Wrongful Act or a Network Security Wrongful Act.

                     Such costs are not eligible for coverage under this Additional Coverage A.3. in
                     the event such costs are covered as Damages under Insuring Agreement I.B or
                     I.C.

                     As a condition precedent to coverage under this Additional Coverage A.3.:

                     (a)     The forensics firm selected by the Named Insured to perform data
                             forensic services in connection with such Data Breach must be
                             approved in writing by the Insurer, prior to the Named Insured
                             incurring any Data Forensic Expenses;

                     (b)     The Data Breach shall be reported to the Insurer, as soon as practicable
                             after it is discovered by the Insured, but in no event later than thirty (30)
                             days after the termination of the Policy Period; and

                     (c)     Data Forensic Expenses must be reported to the Insurer as soon as
                             practicable, but in no event later than thirty (30) days after the Named
                             Insured first incurs such Data Forensic Expenses.

      B.     Non-Profit Director and Officer Coverage

             The Insurer will reimburse an individual Insured lawyer, subject to the Limit of
             Liability set forth in Item 3.II.(b) of the Declarations and the applicable Retention, all
             amounts that such Insured becomes legally obligated to pay as Damages and Claim
             Expenses because of a Claim arising out of a Non-Profit Director or Officer Wrongful
             Act that is first made during the Policy Period or any Extended Reporting Period.

             The coverage provided under this Additional Coverage B. is specifically excess of, and
             shall not contribute with, any other insurance plan or program of insurance or self-
             insurance carried by the Non-Profit Organization, or any contribution and
             indemnification to which the individual Insured lawyer is entitled to from such Non-
             Profit Organization.

             The most the Insurer shall pay for all Claims for which coverage is provided under this
             Additional Coverage B. shall be an amount equal to the lesser of:

             (a)     The per Claim Limit of Liability under the Non-Profit Organization’s Directors
                     and Officers Liability Insurance; or

             (b)     The Limit of Liability set forth in Item 3.I.(a) of the Declarations;




LPL 00003 00 (11/2013)                                                                       3 of 25
             up to a maximum amount of $500,000 per Claim and in the aggregate for all such
             Claims. Any payment made under this Additional Coverage B. shall be part of, and not
             in addition to, the applicable Limit of Liability set forth in Item 3.I. of the Declarations.

             As a condition precedent to coverage under this Additional Coverage B.:

             (a)     The individual Insured lawyer serving as a director, officer or committee
                     member of the Non-Profit Organization must do so with the express consent or
                     at the request of the Named Insured;

             (b)     The Non-Profit Organization will have, in full force and effect during the
                     Policy Period or any Extended Reporting Period, Directors and Officers
                     Liability Insurance with Limits of Liability of at least $500,000 per claim and in
                     the aggregate for all claims; and

             (c)     No more than ten percent (10%) of the Named Insured's annual gross revenues
                     are derived directly or indirectly from Legal Services performed by any Insured
                     for the Non-Profit Organization.

      C.     Lost Earnings Coverage

             The Insurer shall reimburse each Insured, subject to the Limit of Liability set forth in
             Item 3.II.(c) of the Declarations, for personal earnings actually lost each day or part of a
             day such Insured, at the Insurer’s express request, attends a hearing, deposition,
             mediation, settlement conference, arbitration or trial arising from a Claim first made
             during the Policy Period and reported to the Insurer in accordance with Section V.E. of
             the Policy. Any payment made by the Insurer under this provision shall be in addition to
             the Aggregate Limit of Liability set forth in Item 3.III.(a) of the Declarations and shall
             not be subject to any Retention.

             This coverage shall not apply in the event of a Disciplinary Proceeding.

      D.     Disciplinary Proceedings Coverage

             The Insurer will pay on behalf of an Insured subject to the Limit of Liability set forth
             in Item 3.II.(d) of the Declarations, reasonable fees, costs and expenses incurred in
             responding to a Disciplinary Proceeding initiated against the Insured and reported to
             the Insurer during the Policy Period or any Extended Reporting Period. Any payment
             made by the Insurer under this provision shall be in addition to the Aggregate Limit of
             Liability set forth in Item 3.III.(a) of the Declarations and shall not be subject to any
             Retention.

      E.     Subpoena Coverage

             Subject to the Limit of Liability set forth in Item 3.II.(e) of the Declarations, if during the
             Policy Period an Insured receives a Subpoena arising out of the performance of or
             failure to perform Legal Services, the Insured may obtain the Insurer’s assistance in
             responding to the Subpoena by providing the Insurer with a copy of the Subpoena. The
             Insurer shall retain an attorney to provide advice regarding the production of documents,
             to prepare the Insured for sworn testimony, and to represent the Insured at the
             Insured’s deposition, provided that:



LPL 00003 00 (11/2013)                                                                      4 of 25
             (a)     The Subpoena must be reported to the Insurer as soon as practicable, but in no
                     event later than the termination of the Policy Period;

             (b)     The Subpoena must arise out of a lawsuit to which the Insured is not a party;
                     and

             (c)     The Insured has not been engaged to provide advice or testimony in
                     connection with the lawsuit, nor has the Insured provided such advice or
                     testimony in the past.

             Any payment made by the Insurer under this provision shall be in addition to the
             Aggregate Limit of Liability set forth in Item 3.III.(a) of the Declarations and shall not be
             subject to any Retention.

             Any notice the Insured gives the Insurer of such Subpoena shall be deemed notification
             of a potential Claim under Section V.E.3. of this Policy.

III.   DEFINITIONS

       A.    APPLICATION means: (a) the application, including any competitor’s application,
             submitted to the Insurer, or any affiliate thereof, for this Policy or any other policy; (b)
             any attachments and other materials provided with any such application or incorporated
             into any such application; and (c) any other materials and information submitted by the
             Insured to the Insurer in connection with the underwriting of this Policy.

       B.    BODILY INJURY means injury to the body, sickness or disease sustained by any
             person, including death resulting from such injuries; including any mental injury, mental
             anguish, mental tension, emotional distress, pain or suffering or shock sustained by any
             person, whether or not resulting from injury to the body, sickness, disease or death of any
             person.

       C.    CLAIM means:

             1.      any written notice or demand for monetary relief or Legal Services;
             2.      any civil proceeding in a court of law;
             3.      any administrative proceeding, other than a Disciplinary Proceeding; or
             4.      a request to toll or waive a statute of limitations;

             made to or against any Insured seeking to hold such Insured responsible for any
             Wrongful Act.

             A Claim does not include criminal proceedings of any type, or any proceeding that seeks
             injunctive, declaratory, equitable or non-pecuniary relief or remedies of any type.

             A Claim will be deemed to have been first made when an Insured receives written
             notice of the Claim.




LPL 00003 00 (11/2013)                                                                    5 of 25
      D.     CLAIM EXPENSES means:

              1.     reasonable fees, costs and expenses charged by attorneys retained or approved by
                     the Insurer for a Claim brought against an Insured;

              2.     reasonable and necessary fees, costs and expenses resulting from the
                     investigation, adjustment, defense and appeal of a Claim including, but not
                     limited to, premiums for any appeal bond, attachment bond or similar bond but
                     without any obligation of the Insurer to apply for or furnish such bond.

                     Claim Expenses shall not include:

                     (a)     salaries, loss of earnings, reimbursement for the Insured’s time or
                             attendance required in any investigation or defense;

                     (b)     other remuneration by or to any Insured.

             The determination by the Insurer as to the reasonableness of Claim Expenses shall be
             conclusive on all Insureds.

      E.     CONFIDENTIAL INFORMATION means any confidential information of a client or
             third party which is obtained by the Insured for the purpose of providing Legal
             Services, including but not limited to:

             1.      any information subject to the attorney-client privilege;

             2.      information from which an individual may be uniquely and reliably identified,
                     including, but not limited to an individual’s name, address, telephone
                     number, in combination with their social security number, account
                     relationships, account numbers, passwords, PIN numbers, credit card numbers or
                     biometric information;

             3.      “nonpublic personal information” as defined by Title V of the Gramm-Leach-
                     Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1338) (“GLB”), as
                     amended, and any regulations promulgated thereto;

             4.      “protected health information” as defined by the Health Insurance Portability and
                     Accountability Act of 1996 (Public Law 104-191) (“HIPAA”), or the Health
                     Information Technology for Economic and Clinical Health Act of 2009
                     (“HITECH”) (Public Law 111-5), as amended, and any regulations
                     promulgated thereto;

             5.      personal information as defined in the California Database Protection Act of
                     2003 (Cal. SB 1386) and California A.B. 1950, as amended, and any
                     regulations promulgated thereto; or

             6.      personal and confidential information as defined in any U.S. federal or state
                     privacy protection law governing the control and use of an individual’s personal
                     and confidential information, including any regulations promulgated
                     thereunder, or any similar or related laws or regulations of any foreign
                     jurisdiction.



LPL 00003 00 (11/2013)                                                                 6 of 25
      F.     CRISIS MANAGEMENT EXPENSES means the following amounts when incurred
             during, or within ninety (90) days prior to, a Material Event:
             1.      amounts for which the Named Insured becomes legally liable for those services
                     performed by a public relations firm, crisis management firm or law firm selected
                     by the Named Insured and approved in advance in writing by the Insurer, to
                     minimize potential harm to the Named Insured arising from a Material Event,
                     including, without limitation, maintaining and restoring public confidence in the
                     Named Insured, and providing advice to the Named Insured or any of its
                     directors, officers, partners or employees; and

             2.      amounts for which the Named Insured becomes legally liable for the reasonable
                     and necessary printing, advertising, mailing of materials, or travel by directors,
                     officers, partners, employees or the firm rendering services as referenced above.

             Crisis Management Expenses shall not include compensation, fees, benefits, overhead,
             or the charges or expenses of any Insured.

      G.     DAMAGES means the monetary portion of any judgment, award or settlement,
             including pre- and post- judgment interest.

             Damages shall not include:

             1.      criminal or civil fines, taxes, penalties (statutory or otherwise), fees or sanctions;

             2.      punitive, exemplary or the multiplied portion of multiple damages;

             3.      amounts deemed uninsurable by law;

             4.      the return or restitution of legal fees, costs and expenses, no matter how claimed;

             5.      amounts paid or incurred by an Insured to comply with a judgment or settlement
                     for any form of equitable or non-monetary relief; or

             6.      amounts incurred by an individual or entity providing support services to the
                     Insured resulting from an interruption of such individual or entity’s business
                     operations.

      H.     DATA BREACH means the unauthorized misappropriation or disclosure of
             Confidential Information that is in the physical possession of the Insured or which is
             stored on, transmitted or received by, the Named Insured’s Network.

      I.     DATA FORENSIC EXPENSES means the reasonable and necessary costs incurred by
             the Named Insured to retain a qualified forensics firm to investigate, examine and
             analyze the Named Insured’s Network, to find the cause, source and extent of a Data
             Breach.

      J.     DIGITAL ASSETS means software and electronic data that is stored on or within the
             Named Insured’s Network. Digital Assets shall include the capacity of the Named
             Insured’s Network to store and process data and information and electronically
             disseminate data and information over the Internet.



LPL 00003 00 (11/2013)                                                                      7 of 25
      K.     DISCIPLINARY PROCEEDING means any proceeding initiated by a regulatory,
             disciplinary or licensing official, board or agency to investigate charges made against an
             Insured alleging professional misconduct in the performance of or failure to perform
             Legal Services.

      L.     IDENTITY THEFT means the misappropriation of the Confidential Information that
             is in the Insured’s care, custody and control, which has resulted in the wrongful or
             fraudulent use of such Confidential Information, including but not limited to,
             fraudulently emulating the identity of an individual or corporation.

      M.     IMMEDIATE FAMILY means:

             1.      the Insured;
             2.      the Insured’s lawful spouse or domestic partner (whether such status is derived
                     by reason of statutory law, common law or otherwise of any applicable
                     jurisdiction in the world or any formal program established by the Named
                     Insured);
             3.      the Insured’s parents, adoptive parents, or step-parents;
             4.      the Insured’s siblings or step-siblings;
             5.      the Insured’s children, adoptive children, or step-children.

      N.     INSURED means:

             1.      the Named Insured;

             2.      any Predecessor Firm;

             3.      any lawyer or professional corporation listed in the Application, on the day the
                     Policy Period incepts until such time as the lawyer or professional corporation
                     ceases to be a member of the Named Insured subject to paragraph 5. below, but
                     only in the performance of or failure to perform Legal Services on behalf of the
                     Named Insured;

             4.      any lawyer or professional corporation who becomes a partner, officer, director,
                     stockholder or shareholder or employee of the Named Insured during the Policy
                     Period until such time as the lawyer or professional corporation ceases to be a
                     member of the Named Insured subject to paragraph 5. below, but only in the
                     performance of or failure to perform Legal Services on behalf of the Named
                     Insured;

             5.      any lawyer or professional corporation who is a former partner, officer, director,
                     stockholder or shareholder or employee of the Named Insured or Predecessor
                     Firm but only in the performance of or failure to perform Legal Services on
                     behalf of the Named Insured or Predecessor Firm;

             6.      any person or entity who is designated by the Named Insured as counsel or of
                     counsel in the Application, but only in the performance of or failure to perform
                     Legal Services on behalf of the Named Insured;




LPL 00003 00 (11/2013)                                                                  8 of 25
             7.      any other person who is employed or retained by the Named Insured as a legal
                     secretary, paralegal, contract attorney or other legal office staff member, but only
                     in the performance of or failure to perform Legal Services on behalf of the
                     Named Insured and also only within the scope of such employment or retention
                     agreement; and

             8.      the estate, heirs, executors, administrators, assigns and legal representatives of
                     any Insured in the event of such Insured’s death, incapacity, insolvency or
                     bankruptcy, but only to the extent that such Insured would otherwise be
                     provided coverage under this Policy.

      O.     INSURER means the company identified in the Declarations.

      P.     LEGAL SERVICES means those services performed on behalf of the Named Insured
             for others by an Insured, whether or not performed for a fee or other consideration, as a
             licensed lawyer in good standing, arbitrator, mediator, title agent, notary public,
             administrator, conservator, receiver, executor, guardian, trustee, fiduciary or escrow
             agent, but only where such services were performed in the ordinary course of the
             Insured’s activities as a lawyer. Legal Services also include services rendered by an
             Insured as a: (a) member of a formal accreditation, ethics, peer review or licensing
             board, standards review board, bar association, or any similar board or committee; (b)
             expert witness in a legal malpractice proceeding; or (c) author, publisher or presenter of
             legal research or legal articles and papers, but only if the compensation received by the
             Insured annually from such services is less than $5,000. Legal Services do not include
             services rendered as a real estate agent or broker, as an insurance agent or broker or as a
             certified public accountant.

      Q.     LEGAL SERVICES WRONGFUL ACT means:

             1.      any actual or alleged act, error or omission committed by any Insured, solely in the
                     performance of or failure to perform Legal Services; or

             2.      any actual or alleged Personal Injury committed by any Insured, solely in the
                     performance of or failure to perform Legal Services.

      R.     MALICIOUS CODE means unauthorized and either corrupting or harmful software
             code, including but not limited to computer viruses, Trojan horses, worms, logic bombs,
             spy ware or spider ware.

      S.     MATERIAL EVENT means the publication, in media of widespread distribution, of
             unfavorable information relating to a Data Breach or the Privacy and Network Security
             Wrongful Acts of an Insured, which can be reasonably considered to lessen public
             confidence in the competence, integrity or viability of the Named Insured to conduct
             business.

      T.     NAMED INSURED means the entity named in Item 1. of the Declarations.




LPL 00003 00 (11/2013)                                                                   9 of 25
      U.     NETWORK means computer hardware, software, firmware, and components thereof,
             including Digital Assets stored thereon, which are connected through two or more
             computers, including such networks accessible through the Internet, intranets, extranets
             or virtual private networks. Network shall not include the computer hardware, software,
             firmware, or components thereof, of any third party provider of telephone,
             telecommunications, cable, Internet, or satellite services.

      V.     NETWORK SECURITY means the use of hardware, software and firmware, including,
             without limitation, firewalls, filters, routers, intrusion detection software, antivirus
             software, automated password management applications and other authentication
             mechanisms, which are designed to control or restrict the access to a Network, or parts
             thereof.

      W.     NETWORK SECURITY WRONGFUL ACT means any actual or alleged act, error,
             misstatement, misleading statement, omission, neglect or breach of duty committed by an
             Insured, solely in connection with the performance of or failure to perform Legal Services,
             which results in a breach of the Insured’s Network Security, the consequences of which
             are:

             1.      the inability of a client or authorized third party to gain access to the Insured’s
                     website or Network in order to transmit or access documents or information;

             2.      Identity Theft;

             3.      the transmission of Malicious Code; or

             4.      the unauthorized release of a client or third party’s confidential and proprietary
                     business information which is obtained by the Insured for the purpose of
                     providing Legal Services.

      X.     NON-PROFIT DIRECTOR OR OFFICER WRONGFUL ACT means any actual or
             alleged act, error or omission committed by an individual Insured lawyer while serving
             in his or her capacity as a director, officer or committee member of a Non-Profit
             Organization.

      Y.     NON-PROFIT ORGANIZATION means a corporation or organization, other than an
             Insured entity, which is exempt from taxation under Section 501(c)(3) of the U.S.
             Internal Revenue Code, as the same may be amended from time to time.

      Z.     PERSONAL INJURY means libel, slander, violation of a right of privacy, false arrest,
             detention, imprisonment, wrongful entry, eviction, malicious prosecution or abuse of
             process, when insurable under the law pursuant to which this Policy shall be construed.

      AA.    POLICY PERIOD means the period from the Inception Date shown in Item 2. of the
             Declarations to the earlier of the Expiration Date shown in Item 2. of the Declarations, or
             the effective date of cancellation of this Policy.

      BB.    PREDECESSOR FIRM means any individual or entity engaged in Legal Services to
             whose financial assets and liabilities the Named Insured is the majority successor-in-
             interest.




LPL 00003 00 (11/2013)                                                                  10 of 25
      CC.    PRIVACY WRONGFUL ACT means any actual or alleged act, error, misstatement,
             misleading statement, omission, neglect or breach of duty committed by any
             Insured, solely in connection with the performance of or failure to perform Legal
             Services, which results in:

             1.      the misappropriation or disclosure of Confidential Information; or

             2.      a breach or violation of U.S. federal or state law or regulations or any similar or
                     related laws or regulations of any foreign jurisdiction associated with the of the
                     actual or potential unauthorized access to or disclosure of Confidential
                     Information, or any similar or related laws or regulations of any foreign
                     jurisdiction.

             Privacy Wrongful Act shall not include any breach or violation of any U.S. federal or
             state law or any similar or related laws or regulations of any foreign jurisdiction if such
             breach or violation is not the result of the actual or potential unauthorized disclosure of,
             or access to Confidential Information.

      DD.    RELATED ACT OR OMISSION means all acts or omissions based on, arising out of,
             directly or indirectly resulting from, or in any way involving the same or related facts,
             circumstances, situations, transactions or events or the same or related series of facts,
             circumstances, situations, transactions or events.

      EE.    RETROACTIVE DATE means the applicable date specified in Item 7. of the
             Declarations.

      FF.    SUBPOENA means a written judicial order issued to any Insured to provide testimony
             or to produce or allow the inspection of documents, records, notes, electronic
             information, tape recordings, photographs, taped footage or other related materials.

      GG.    TOTALLY AND PERMANENTLY DISABLED means a medically determinable
             impairment of the mind or body which wholly prevents an Insured from providing Legal
             Services, when such impairment is reasonably certain to continue throughout the lifetime
             of the Insured or to result in death.

      HH.    WRONGFUL ACT means a Legal Services Wrongful Act, Privacy Wrongful Act,
             Network Security Wrongful Act or a Non-Profit Director and Officer Wrongful Act.

IV.   EXCLUSIONS

      A.     This Policy does not cover any Claim or Disciplinary Proceeding:

             1.      based upon, involving or contributed to by any dishonest, fraudulent, criminal,
                     malicious, or intentional act or omission, or any willful violation of any statute,
                     rule or law, by an Insured;

                     This Exclusion A.1. shall not apply unless such conduct has been established by
                     an admission, final adjudication or finding in the proceeding constituting the
                     Claim or in a proceeding separate from or collateral to the Claim.




LPL 00003 00 (11/2013)                                                                  11 of 25
                     Whenever coverage under this Policy would be excluded, suspended or lost due
                     to this Exclusion A.1., the Insurer agrees that such insurance as would otherwise
                     be afforded under this Policy shall be applicable with respect to any Insured who
                     did not acquiesce in or remain passive after having knowledge of such conduct.

             2.      brought by or on behalf of, or in the name or right of, any Insured;

                     provided, however, that this Exclusion A.2. shall not apply to any Claim which
                     arises out of Legal Services rendered by one Insured to another where an
                     attorney-client relationship exists between such Insureds.

             3.      for any actual or alleged violation by an Insured of the Employment Retirement
                     Income Security Act of 1974, its amendments, or any regulation or orders
                     promulgated pursuant thereto, or of any similar provisions of federal, state or
                     local law or regulation;

             4.      alleging, arising out of, based upon or attributable to any actual or alleged act,
                     error or omission of any natural person who is not an Insured, if such Claim or
                     Disciplinary Proceeding is based upon office-sharing arrangements, theories of
                     partnership by estoppel, apparent partnership, apparent agency, ostensible
                     agency, vicarious liability, or any similar theory.

      B.     This Policy does not cover any Claim or Disciplinary Proceeding based upon, arising
             out of, directly or indirectly resulting from, in consequence of, or in any way involving,
             in whole or in part:

             1.      any act whatsoever of an Insured in connection with a trust or estate when an
                     Insured is a beneficiary or distributee of the trust or estate;

             2.      the Insured’s capacity or status as:

                     (a)     an officer, director, partner, trustee, shareholder, manager or employee of
                             a: (i) business enterprise; (ii) charitable organization; (iii) pension
                             fund or trust; (iv) welfare fund or trust; (v) profit sharing fund or trust;
                             (vi) mutual fund or trust; or (vii) investment fund or trust;

                             provided, however, that this Exclusion B.2.(a) shall not apply to an
                             otherwise covered Claim for any Non-Profit Director or Officer
                             Wrongful Act; or

                     (b)     a public official, or an employee of a governmental body, subdivision, or
                             agency unless the Insured is privately retained solely to render Legal
                             Services to the governmental body, subdivision or agency and the
                             remuneration for the Legal Services is paid directly or indirectly to the
                             Named Insured.

             3.      any actual or alleged Wrongful Acts of an Insured, whether or not such Legal
                     Services are performed with or without compensation, for any business
                     enterprise, whether for profit or not-for-profit, in which any Insured, or a
                     member of an Insured’s Immediate Family, has a “Material Interest.”




LPL 00003 00 (11/2013)                                                                  12 of 25
                     For purposes of this Exclusion B.3., a “Material Interest” shall mean the right of
                     an Insured or a member of an Insured’s Immediate Family directly or
                     indirectly to:
                     (a)      own 10% or more of an interest in an entity;
                     (b)      vote 10% or more of the issued and outstanding voting stock in an
                              incorporated entity;
                     (c)      elect 10% or more of the directors of an incorporated entity;
                     (d)      receive 10% or more of the profits of an unincorporated entity; or
                     (e)      act as general partner of a limited partnership, managing general partner
                              of a general partnership, or comparable positions in any other business
                              enterprise.

             4.      the alleged rendering of investment advice, including advice given by any
                     Insured to make any investment or to refrain from doing so;

             5.      liability assumed by an Insured under an indemnity, hold harmless or liquidated
                     damages provision or agreement, or similar provisions or agreements;

                     provided, however, that this Exclusion B.5. shall not apply if such liability would
                     have attached to the Insured by law in the absence of such provision or
                     agreement;

             6.      the notarized certification or acknowledgement of signature without the physical
                     appearance before such notary public of the person who is or claims to be the
                     person signing said instrument;

             7.      Bodily Injury, and injury to, or destruction of, any tangible property,
                     including the loss of use resulting therefrom;

                     provided however, that the exclusion of Bodily Injury does not apply to that
                     portion of a Claim for mental injury, mental anguish, mental tension, or
                     emotional distress caused by:
                     (a)      Personal Injury;
                     (b)      a Non-Profit Director and Officer Wrongful Act; or
                     (c)      a Privacy Wrongful Act

             8.      the loss of value of any asset in the Insured's care, custody or control,
                     misappropriation, conversion, embezzlement, failure to give an accounting, or
                     commingling of client funds.

      C.     This Policy does not cover Damages from any Claim arising out of Privacy
             Wrongful Acts and Network Security Wrongful Acts, Crisis Management
             Expenses from a Material Event, notification and credit monitoring costs from a
             Privacy Wrongful Act or Data Forensic Expenses from a Data Breach based upon,
             arising out of, directly or indirectly resulting from, in consequence of, or in any way
             involving any of the following:

             1.      unsolicited electronic dissemination of faxes, e-mails, text messages or similar
                     communications to actual or prospective customers of the Insured or to any
                     other third party, including but not limited to any violation of the
                     Telephone Consumer Protection Act, any federal or state anti-spam statute, or



LPL 00003 00 (11/2013)                                                                  13 of 25
                     any other federal or state statute, law or regulation relating to a person’s or
                     entity’s right of seclusion;

             2.      failure, interruption or reduction in supply of utility service or infrastructure,
                     including, without limitation, electrical, gas, water, telephone, Internet, cable,
                     satellite, or telecommunications;

             3.      war, invasion, acts of foreign enemies, hostilities or warlike operations (whether
                     war is declared or not), strike, lock-out, riot, civil war, rebellion, revolution,
                     insurrection, civil commotion assuming the proportions of or amounting to an
                     uprising, military or usurped power;

             4.      the return, reinvestment, reimbursement or replacement of funds, monies or
                     securities or anything of monetary value that an Insured holds, receives or
                     transfers, or fails to hold, receive or transfer, including any interest that accrued
                     or failed to accrue;

             5.      any wireless network that is not protected by either Wi-Fi Protected Access
                     (“WPA”) or any other security protocol that provides equal or greater
                     protection than WPA;

             6.      the use of a laptop computer, portable computer or other portable electronic
                     device which does not employ whole disc encryption;

             7.      back -up tapes, optical media, or any other form of portable back-up media which
                     are not encrypted;

             8.      expiration or withdrawal of technical support by a software vendor;

             9.      any actual or alleged violation of any law or statute protecting any patent, or any
                     rule or regulation promulgated thereunder or of any provision of the common
                     law imposing liability in connection therewith; or the misappropriation, misuse
                     or disclosure of confidential and proprietary business information or trade
                     secrets, other than a Network Security Wrongful Act as specifically described
                     in Definition W., part 4.

V.    CONDITIONS

      A.     LIMIT OF LIABILITY

             Regardless of the number of Claims, claimants, Material Events, Privacy Wrongful
             Acts, Data Breaches or other matters giving rise to coverage under this Policy, or the
             number of persons or entities included within the definition of Insured, the Insurer’s
             liability is limited as follows:

             1.      Limit of Liability for Insuring Agreements
                     (a)     The Limit of Liability set forth in Item 3.I.(a) of the Declarations, is the
                             Insurer’s maximum liability under Insuring Agreement I. for all
                             Damages and Claim Expenses resulting from each Claim for Legal
                             Services Wrongful Acts, Privacy Wrongful Acts and Network
                             Security Wrongful Acts.


LPL 00003 00 (11/2013)                                                                   14 of 25
                     (b)     The Aggregate Limit of Liability for Insuring Agreement I. of this
                             Policy, as set forth in Item 3.I.(b) of the Declarations, is the Insurer’s
                             maximum liability for all Damages and Claim Expenses resulting
                             from all Claims for Legal Services Wrongful Acts, Privacy
                             Wrongful Acts and Network Security Wrongful Acts.

              2.     Limits of Liability for Additional Coverages

                     (a)     The Shared Aggregate Limit of Liability, as set forth in Item 3.II.(a) of
                             the Declarations, is the Insurer’s maximum liability for all amounts
                             payable under Additional Coverage A., Supplemental Privacy Coverage.

                     (b)     The Limits of Liability, as set forth in Item 3.II.(b) of the Declarations is
                             the Insurer’s maximum liability for all Damages and Claim
                             Expenses resulting from each and every Claim and all Claims for
                             Non-Profit Director or Officer Wrongful Acts.

                     (c)     The Limits of Liability, as set forth in Items 3.II.(c) – 3.II.(e) of the
                             Declarations, is the Insurer’s maximum liability for Additional
                             Coverages C, D and E. Any amounts paid under these Additional
                             Coverages are in addition to the Policy Aggregate Limit of
                             Liability set forth in Item 3.III.(a) of the Declarations.

             3.      Policy Aggregate Limit of Liability

                     The Policy Aggregate Limit of Liability for this Policy, as set forth in Item
                     3.III.(a) of the Declarations, is the Insurer’s maximum liability under Insuring
                     Agreement I. and Section II., Additional Coverages A and B.

             4.      Claim Expenses

                     Claim Expenses are part of and not in addition to the Limit of Liability and shall
                     reduce and may exhaust the Limit of Liability. The Limit of Liability shall first
                     be applied to Claim Expenses with the remainder, if any, being the amount
                     available to pay as Damages.

             5.      Exhaustion of Limit of Liability

                     The Insurer shall not be obligated to pay any Damages, Claim Expenses or any
                     other amounts payable under this Policy or to defend or continue to defend any
                     Claim after the Limit of Liability set forth in Item 3.III.(a) has been exhausted.
                     In such case, the Insurer shall have the right to withdraw from the further
                     investigation or defense of any pending Claim by tendering control of such
                     investigation or defense to the Named Insured and the Named Insured agrees,
                     as a condition to the issuance of this Policy, to accept such tender and proceed
                     solely at its own cost and expense.




LPL 00003 00 (11/2013)                                                                   15 of 25
      B.     RETENTION

             1.      With respect to the coverage provided under Insuring Agreement I., the
                     Insurer’s obligation to pay Damages, including Claim Expenses, is in excess of
                     the Retention set forth in Item 4.(a) of the Declarations, which Retention shall
                     apply to each and every Claim.

             2.      With respect to the coverage provided under Section II. Additional Coverage A.,
                     the Insurer’s obligation to pay any amounts payable is in excess of the
                     Retention set forth in Item 4.(b) of the Declarations, which Retention shall
                     apply to each and every event giving rise to coverage under this Section II.A.

             3.      With respect to the coverage provided under Section II. Additional Coverage B.,
                     the Insurer’s obligation to pay Damages, including Claim Expenses, is in
                     excess of the Retention set forth in Item 4.(c) of the Declarations, which
                     Retention shall apply to each and every Claim.

             4.      A Retention shall only apply to an Additional Coverage where so indicated on
                     the Declarations.

             5.      It is the Named Insured’s responsibility to pay Damages, Claim Expenses or
                     any other amounts payable under this Policy up to the amount of the
                     Retention. The Insurer shall only be liable to pay, subject to the Limit of
                     Liability provisions stated in this Section, for Damages, Claim Expenses or
                     any other amounts payable under this Policy in excess of such Retention and
                     such Retention shall not be insured under this Policy.

             6.      Solely at the option of the Insurer, the Insurer may advance all or some portion
                     of the Retention amount in the event that the Named Insured fails to do so in a
                     timely manner. In such event, the Named Insured shall pay back the Retention
                     to the Insurer no later than fifteen (15) days after demand by the Insurer.

      C.     DEFENSE AND SETTLEMENT OF CLAIMS

             1.      The Insurer shall have the right and duty to defend any Claim seeking Damages
                     covered under this Policy. The Insurer shall select defense counsel for the
                     investigation, defense or settlement of any Claim and the Insurer shall pay all
                     reasonable Claim Expenses arising from the Claim.

             2.      The Insurer shall have the right to investigate and conduct negotiations and,
                     with the Insured’s consent, which shall not be unreasonably withheld, enter into
                     a settlement of any Claim that the Insurer deems appropriate.

                     If, however, the Insured refuses to consent to any settlement recommended by
                     the Insurer and acceptable to the claimant, then subject to the Limit of Liability
                     set forth in Item 3.I.(a) of the Declarations, the Insurer’s liability for Damages
                     and Claim Expenses relating to that Claim shall not exceed:

                     (a)     the amount for which the Claim could have been settled by the Insurer,
                             plus all Claim Expenses incurred up to the date the Insured refused to
                             settle such Claim; plus



LPL 00003 00 (11/2013)                                                                 16 of 25
                     (b)     fifty (50) percent of any Damages and/or Claim Expenses in excess of
                             the amount in clause a. above, incurred in connection with such Claim.
                             The remaining Damages and/or Claim Expenses will be carried by the
                             Insured at its own risk and will be uninsured.

             3.      The Insurer shall not be obligated to pay any Damages or Claim Expenses, or
                     to defend or continue to defend any Claim after the applicable Limit of Liability
                     has been exhausted. If the Insurer’s Policy Aggregate Limit of Liability as
                     set forth in Item 3.III.(a) of the Declarations is exhausted by the payment of
                     Damages and Claim Expenses, the entire premium will be deemed fully
                     earned.

             4.      The Insurer, at its sole discretion, shall have the right and option to retain
                     counsel to investigate and defend any potential Claim and to pay for costs or
                     expenses incurred as a result of any such investigation or defense. Any payment
                     of these costs or expenses shall be part of, and not in addition to, the Limit
                     of Liability set forth in Item 3. of the Declarations and subject to the
                     Retention set forth in Item 4. of the Declarations.

             5.      If the Named Insured has not paid any premiums due or satisfied any applicable
                     Retentions, the Insurer has the right, but not the obligation, to settle any Claims
                     without the consent of the Insured.

      D.     MULTIPLE POLICIES

             If this Policy and any other policy issued by the Insurer including any Extended
             Reporting Period coverage afforded by such policy or policies, provides coverage for the
             same Claim against the Insured, the maximum limit of liability under all the policies
             shall not exceed the highest remaining per Claim limit of liability under any one policy.

      E.     NOTICE OF CLAIMS AND CIRCUMSTANCES

             1.      NOTICE ADDRESS

                     Notice of any actual or potential Claim shall be made to the Insurer at
                     noticeofloss@awac.com. All other notices shall be made to the Insurer at the
                     address shown in Item 5. of the Declarations.

             2.      NOTICE OF AN ACTUAL CLAIM

                     (a)     The Insured shall, as a condition precedent to the obligations of the
                             Insurer under this Policy, give written notice to the Insurer, of a Claim
                             made against an Insured during the Policy Period, as soon as
                             practicable, but in no event later than sixty (60) days after the
                             termination of the Policy Period.

                     (b)     The Insured shall, as a condition precedent to the obligations of the
                             Insurer under this Policy, give written notice to the Insurer, of a Claim
                             made against an Insured during any Extended Reporting Period, as soon
                             as practicable, but in no event later than the termination of the Extended
                             Reporting Period.



LPL 00003 00 (11/2013)                                                                  17 of 25
                     (c)     In the event suit is brought against the Insured, the Insured shall
                             immediately forward to the Insurer every demand, notice, summons or
                             other process received directly or by an Insured’s representative.

             3.      NOTICE OF A POTENTIAL CLAIM

                     If, during the Policy Period, the Insured first becomes aware of a Wrongful Act
                     which may reasonably be expected to be the basis of a Claim against an Insured,
                     and the Insured, as soon as practicable, but in no event later than the termination
                     of the Policy Period, gives the Insurer written notice of the Wrongful Act
                     including a description of the Wrongful Act, allegations anticipated, and the
                     reasons for anticipating such a Claim, with full particulars as to dates, persons
                     and entities involved, then the Insurer will treat any subsequently resulting
                     Claim as if it had first been made during the Policy Period.

             4.      FRAUDULENT CLAIM

                     If any Insured shall commit fraud in proffering any Claim with regard to
                     amount or otherwise, this Policy shall become void from the inception as to such
                     Insured.

             5.      RELATED CLAIMS

                     All Claims based upon or arising out of the same Wrongful Act or Related Act
                     or Omission shall be considered a single Claim and shall be considered first
                     made at the time the earliest Claim arising out of such Related Act or Omission
                     was first made. In any such event, only one Limit of Liability and one Retention
                     shall apply.

      F.     EXTENDED REPORTING PERIOD OPTIONS

             1.      AUTOMATIC EXTENDED REPORTING PERIOD

                     In the event of cancellation or refusal to renew this Policy by the Insurer or the
                     Named Insured, and if this Policy has been in force for at least six (6) months,
                     or if it has been in force for fewer than six (6) months and the Insurer consents,
                     the Named Insured shall have the right to a period of sixty (60) days
                     immediately following the effective date of such cancellation or non-renewal, in
                     which to give notice to the Insurer of Claims first made against the Insured
                     during such sixty (60) day period for any Wrongful Acts committed prior to the
                     effective date of such cancellation or non-renewal and otherwise covered by this
                     Policy.

             2.      OPTIONAL EXTENDED REPORTING PERIOD

                     In the event of cancellation or refusal to renew this Policy by the Insurer or the
                     Named Insured, the Named Insured has the right upon notification to the
                     Insurer of its intent to purchase an Optional Extended Reporting Period
                     Endorsement, and payment to the Insurer of an additional premium as set forth
                     below within sixty (60) days of the cancellation or non-renewal, to extend the
                     period for reporting Claims first made against an Insured after the termination
                     of the Policy Period for any Wrongful Acts committed prior to the termination


LPL 00003 00 (11/2013)                                                                 18 of 25
                     of the Policy Period and otherwise covered by this Policy. For purposes of
                     determining the availability of an Extended Reporting Period Endorsement, any
                     change in the premium or terms on renewal shall not constitute a refusal to
                     renew.

                     The Named Insured may select from the following Optional Extended
                     Reporting Period options:

                     (a)     a one-year Optional Extended Reporting Period for an additional
                             premium of 100% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (b)     a two-year Optional Extended Reporting Period for an additional
                             premium of 150% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (c)     a three-year Optional Extended Reporting Period for an additional
                             premium of 185% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (d)     a five-year Optional Extended Reporting Period for an additional
                             premium of 210% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (e)     an unlimited Optional Extended Reporting Period for an additional
                             premium of 300% of the Annual Premium set forth in Item 6. of the
                             Declarations.

             3.      NON-PRACTICING EXTENDED REPORTING PERIOD

                     If an individual Insured lawyer, other than a contract attorney, which is listed on
                     the Application for this Policy and insured hereunder as of the Inception Date of
                     this Policy, retires or otherwise ceases the private practice of law in all
                     jurisdictions during the Policy Period, then such Insured has the right, upon
                     notification to the Insurer, to purchase a Non-Practicing Extended Reporting
                     Period Endorsement. Unless the Insured qualifies for a waiver of premium
                     under Paragraph F.4. below, such Insured must make payment to the Insurer of
                     an additional premium as set forth below prior to the termination of the Policy
                     Period. The Non-Practicing Extended Reporting Period will extend the period
                     for reporting Claims first made against such Insured after the termination of the
                     Policy Period for any actual or alleged Wrongful Act occurring prior to the
                     Insured’s date of retirement or cessation of the private practice of law and
                     otherwise covered by this Policy. If an individual Insured lawyer shall resume
                     the practice of law at any time, for any reason, in any jurisdiction, the Non-
                     Practicing Extended Reporting Period elected by such Insured shall no longer be
                     effective.

                     Coverage for any Claim first made during a Non-Practicing Extended Reporting
                     Period shall be excess over and shall not contribute with any other insurance in
                     effect on or after the effective date of the Non-Practicing Extended Reporting
                     Period, which covers the Insured for such Claim.




LPL 00003 00 (11/2013)                                                                 19 of 25
                     The additional premium for a Non-Practicing Extended Reported Period shall be
                     calculated using the per individual Insured lawyer rate in effect upon the
                     Inception Date of this Policy, based on the number of lawyers with the Named
                     Insured at the Inception Date of this Policy, as stated on the Application or most
                     recent Renewal Application, multiplied by the percentage set forth below which
                     corresponds to the number of years elected for the Non-Practicing Extended
                     Reporting Period.

                     The Insured may select from the following Non-Practicing Extended Reporting
                     Period options:

                     (a)     a one-year Non-Practicing Extended Reporting Period for an additional
                             premium of 100% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (b)     a two-year Non-Practicing Extended Reporting Period for an additional
                             premium of 150% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (c)     a three-year Non-Practicing Extended Reporting Period for an additional
                             premium of 185% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (d)     a five-year Non-Practicing Extended Reporting Period for an additional
                             premium of 210% of the Annual Premium set forth in Item 6. of the
                             Declarations;
                     (e)     an unlimited Non-Practicing Extended Reporting Period for an
                             additional premium of 300% of the Annual Premium set forth in Item 6.
                             of the Declarations.

             4.      WAIVER OF PREMIUM                 FOR     NON-PRACTICING            EXTENDED
                     REPORTING PERIOD

                     (a)     Waiver Upon Death

                             If an individual Insured lawyer, as described in Section V.F.3. above,
                             dies during the Policy Period, such Insured shall be provided with a
                             Non-Practicing Extended Reporting Period Endorsement, commencing
                             after the termination of the Policy Period, at no additional premium,
                             until the executor or administrator of the estate of such individual
                             Insured lawyer is discharged, provided always that the death did not
                             result from an intentionally self-inflicted injury, suicide or alcohol or
                             drug abuse. Written notification and written proof of death of the
                             Insured must be provided prior to the termination of the Policy Period.
                             Such Non- Practicing Extended Reporting Period shall extend the period
                             for reporting Claims first made against such Insured after the
                             termination of the Policy Period for any actual or alleged Wrongful Act
                             occurring prior to the Insured’s date of death and otherwise covered by
                             this Policy.

                     (b)     Waiver Upon Disability

                             If an individual Insured lawyer, as described in Section V.F.3. above,
                             becomes Totally and Permanently Disabled during the Policy Period,
                             such Insured shall be provided with a Non-Practicing Extended


LPL 00003 00 (11/2013)                                                                 20 of 25
                           Reporting Period Endorsement, commencing after the termination of the
                           Policy Period, at no additional premium. It shall be a condition
                           precedent to the Non-Practicing Extended Reporting Period that: (1) the
                           disability did not result from intentionally self-inflicted injuries, or from
                           attempted suicide, or from alcohol abuse or from drug abuse; (2) the
                           Named Insured has had continuous coverage with the Insurer for at
                           least three (3) consecutive prior full years; (3) the Insured or his or her
                           legal guardian provides written notice of the disability to the Insurer
                           prior to the termination of the Policy Period; and (4) the Insured or the
                           Insured’s legal guardian provides a physician’s written certification of
                           the disability, including the date it began. Such Non-Practicing
                           Extended Reporting Period shall extend the period for reporting Claims
                           first made against such Insured after the termination of the Policy
                           Period for any actual or alleged Wrongful Act occurring prior to the
                           date the Insured is deemed Totally and Permanently Disabled and
                           otherwise covered by this Policy.

                     (c)   Waiver For Continuous Coverage

                           If an individual Insured lawyer, as described in Section V.F.3. above,
                           retires or otherwise ceases the private practice of law during the Policy
                           Period, then such Insured has the right, upon notification to the
                           Insurer, to elect an unlimited Non-Practicing Extended Reporting
                           Period Endorsement, commencing after the termination of the Policy
                           Period, at no additional premium. A condition precedent to the Non-
                           Practicing Extended Reporting Period shall be that the Named Insured
                           has had continuous coverage with the Insurer for at least three (3)
                           consecutive prior full years. The Insured must provide written notice of
                           his or her request to elect the Non-Practicing Extended Reporting Period
                           prior to the termination of the Policy Period. Such Non-Practicing
                           Extended Reporting Period shall extend the period for reporting Claims
                           first made against such Insured after the termination of the Policy
                           Period for any actual or alleged Wrongful Act occurring prior to the
                           Insured’s date of retirement or cessation of the private practice of law
                           and otherwise covered by this Policy.

             5.      CONDITIONS APPLICABLE TO ALL EXTENDED REPORTING
                     PERIOD OPTIONS

                    (a)    The right to any of the Extended Reporting Period Endorsement options
                           is not available to any Insured if:

                           (i)     cancellation or nonrenewal by the Insurer is due to either:
                                   nonpayment of premium, Retention or other money due to the
                                   Insurer; or misrepresentation in the Application; or the failure
                                   to comply with the terms and conditions of this Policy; or

                           (ii)    the Insured’s right or license to practice law is suspended,
                                   surrendered or revoked.




LPL 00003 00 (11/2013)                                                                 21 of 25
                     (b)     The Limit of Liability available for any Extended Reporting Period is
                             part of, and not in addition to, the Limit of Liability shown in Item 3. of
                             the Declarations of the Policy.

                     (c)     The Retention, as shown on the Declarations, which is applicable to
                             Claims first made during any Extended Reporting Period, will apply
                             separately to each and every Claim. The Retention will be waived for
                             Claims first made during a Non-Practicing Extended Reporting Period in
                             the event that an individual Insured lawyer qualifies for a Non-
                             Practicing Extended Reporting Period based on: (i) the death of the
                             Insured; or (ii) becoming Totally and Permanently Disabled.

                     (d)     None of the Extended Reporting Period options are cancelable or
                             renewable. Any additional premium, if applicable, for the Extended
                             Reporting Period Endorsement is fully earned at the inception of the
                             Extended Reporting Period.

      G.     POLICY TERRITORY

             The coverage afforded by this Policy applies to any Wrongful Acts that occur anywhere
             in the world, and Claims brought anywhere in the world.

      H.     ASSISTANCE AND COOPERATION OF THE INSURED

             All Insureds shall cooperate with the Insurer, including providing all information
             requested by the Insurer regarding any Claim, and cooperating fully with the Insurer in
             the defense, investigation and settlement of any Claim. Upon the Insurer’s request, all
             Insureds shall submit to examination by a representative of the Insurer, under oath if
             required. In addition, upon the Insurer’s request, all Insureds shall attend hearings,
             depositions, mediations, settlement conferences, arbitrations and trials, and shall assist in
             effecting settlements, securing and giving evidence, obtaining the attendance of
             witnesses, and in the conduct of suits, all without charge to the Insurer.

             The Insured shall follow the Insurer’s direction regarding whether to accept or reject a
             demand for arbitration of any Claim and shall not voluntarily agree to arbitrate a Claim
             without the Insurer’s written consent. No Insured shall, except at the Insured’s own
             cost, make any payment, make any admission, admit liability, waive any rights, settle any
             Claim, assume any obligation or incur any expense without the prior written consent of
             the Insurer.

      I.     SUBROGATION

             The Insurer shall be subrogated to all Insureds’ rights of recovery against any person or
             organization. All Insureds shall assist the Insurer in effecting any rights of indemnity,
             contribution and apportionment available to any Insured, including the execution of such
             documents as are necessary to enable the Insurer to pursue claims in the Insureds’
             names and shall provide all other assistance and cooperation which the Insurer may
             reasonably require. All Insureds shall cooperate with the Insurer and do nothing to
             jeopardize, prejudice or terminate in any way such rights.

             The Insurer shall not exercise any such rights against any Insured except as provided
             herein. Notwithstanding the foregoing, however, the Insurer reserves the right to


LPL 00003 00 (11/2013)                                                                   22 of 25
             exercise any rights of subrogation against any Insured with respect to any Claim brought
             about or contributed to by the dishonest, fraudulent, criminal, malicious, or intentional act
             or omission, or any willful violation of any statute of such Insured.

      J.     CANCELLATION; NO OBLIGATION TO RENEW

             1.        This Policy shall terminate upon the Expiration Date set forth in Item 2. of the
                       Declarations, or upon any earlier cancellation.

             2.        This Policy may be canceled by the Named Insured by mailing advance written
                       notice to the Insurer stating when such cancellation shall take effect. If canceled
                       by the Named Insured, the Insurer shall retain the earned premium, which shall
                       be computed in accordance with the customary short rate table and procedure.

             3.        This Policy may be canceled by the Insurer by written notice mailed to the
                       Named Insured at its last known address at least sixty (60) days before the
                       effective date of such cancellation, if for reasons other than nonpayment of
                       premium. The Insurer may cancel this Policy for nonpayment of premium by
                       written notice mailed to the Named Insured at its last known address at least ten
                       (10) days before the effective date of such cancellation. The notice will state the
                       reason for and the effective date of the cancellation. If the Policy is canceled by
                       the Insurer, the Insurer shall retain the earned premium, which shall be
                       computed on a pro rata basis.

             4.        Premium adjustment may be made at the time cancellation is effected or as soon
                       as practicable thereafter. Failure to pay any premium adjustment at, on, or
                       around the time of the effective date of cancellation shall not alter the
                       effectiveness of cancellation.

             5.        The Insurer will not be required to renew this Policy upon its expiration. If the
                       Insurer elects not to renew this Policy, the Insurer will deliver or mail written
                       notice, to the Named Insured at its last known address, to that effect, at least
                       sixty (60) days before the Expiration Date set forth in Item 2. of the Declarations.
                       Such notice shall state the specific reason(s) for non-renewal.

      K.     CHANGE IN RISK

                  1.   If, during the Policy Period, any of the following events occur:

                       (a)     the merger into or acquisition of the Named Insured by another entity
                               such that the Named Insured is not the surviving entity, or the
                               acquisition of substantially all of the assets of the Named Insured;

                       (b)     the dissolution of, or appointment of a receiver, conservator, trustee,
                               liquidator or rehabilitator or similar official for the Named Insured;

                       the Named Insured shall report the event to the Insurer within thirty (30) days
                       of such event occurring.

                       Coverage under this Policy will continue in full force and effect with respect to
                       Claims for Wrongful Acts committed before such event, but coverage will cease
                       with respect to Claims for Wrongful Acts committed on or after such event.


LPL 00003 00 (11/2013)                                                                    23 of 25
                       After any such event, this Policy may not be canceled by the Insured and the
                       entire premium for this Policy will be deemed fully earned.

                  2.   If, during the Policy Period, the number of lawyers or professional corporations
                       performing Legal Services on behalf of the Named Insured increases by 50% or
                       more, the Named Insured shall notify the Insurer in writing within thirty (30)
                       days. The Insurer shall have the right to modify the terms and conditions of the
                       Policy, including premium, as it determines in its sole discretion is appropriate.

      L.     OTHER INSURANCE

             The insurance provided by this Policy shall apply only as excess over any other valid and
             collectible insurance, whether such insurance is stated to be primary, contributory,
             excess, contingent or otherwise, unless such other insurance is written specifically as
             excess insurance over the applicable Limit of Liability provided by this Policy. This
             Policy shall not be subject to the terms and conditions of any other insurance policy.

      M.     ASSIGNMENT

             Neither this Policy nor any Insured’s interest under this Policy may be assigned.

      N.     LEGAL ACTION AGAINST THE INSURER

             No action may be taken against the Insurer unless, as a condition precedent thereto, there
             has been full compliance with all of the terms and conditions of this Policy and the
             amount of all the Insured’s obligations to pay have been fully and finally determined
             either by judgment against all Insureds after actual trial, or by written agreement of the
             Named Insured, the claimant and the Insurer.

             Nothing contained in this Policy shall give any person or organization any right to join
             the Insurer as a defendant in the action against any Insured.

      O.     APPLICATION

             By acceptance of this Policy, all Insureds affirm or reaffirm as of the Inception Date of
             this Policy that:

             1.        the statements in the Application are true and accurate and are specifically
                       incorporated herein, and are all Insureds’ agreements, personal representations
                       and warranties;
             2.        all such communicated information shall be deemed material to the Insurer’s
                       issuance of this Policy;
             3.        this Policy is issued in reliance upon the truth and accuracy of such
                       representations;
             4.        this Policy embodies all agreements existing between the Insureds and the
                       Insurer, or any of its agents, relating to this insurance; and
             5.        if any representation is false or misleading, this Policy shall be void from the
                       inception.




LPL 00003 00 (11/2013)                                                                   24 of 25
      P.     CHANGES

             No change or modification of this Policy shall be effective except when made by a
             written endorsement to this Policy signed by an authorized representative of the Insurer.
             No representations by any person shall have any force or effect except as included in such
             endorsement.

      Q.     WAIVER

             The Insurer’s failure to insist on strict compliance with any terms, provisions or
             conditions to coverage of this Policy or the failure to exercise any right or privilege shall
             not operate or be construed as a waiver thereof or of any subsequent breach thereof or a
             waiver of any other terms, provisions, conditions, privileges or rights.

      R.     ENTIRE AGREEMENT

             The Insureds agree that this Policy, including the Application and any endorsements,
             constitutes the entire agreement between them and the Insurer or any of its agents
             relating to this insurance.

      S.     HEADINGS

             The descriptions in the headings and sub-headings of this Policy are solely for
             convenience, and form not part of the terms and conditions of coverage.




LPL 00003 00 (11/2013)                                                                   25 of 25
EXHIBIT 2
                                                                          THIS IS NOT AN ARBITRATION CASE.
                                                                          ASSESSMENT OF DAMAGES HEARING IS
                                                                          REQUIRED.         Filed and Attested by the
                                                                          JURY TRIAL IS DEMANDED.
                                                                                           Office of Judicial Records
                                                                                                                08 FEB 2016 12:53 pm
COHN & ASSOCIATES                                                                                                     C. FORTE
By: Clifford B. Cohn, Esquire
Identification No.: 25847
926 Public Ledger Building 620
Chestnut Street
Philadelphia, PA 19103
Telephone No. (215) 545-9660
e-mail: cbcohn@cbcohn.com
                                                                                   Attorney for Plaintiff, John Ferguson

JOHN FERGUSON                                                                        : COURT OF COMMON PLEAS
                                                                                       PHILADELPHIA COUNTY
                   v.                                                                :

LINDA J. STENGLE, ESQUIRE, INDIVIDUALLY                                              : NO. 150302491
STENGLE LAW
THE ARRAS GROUP, INC., AND ROBERT MADSEN                                             :



                            NOTICE                                                                  AVISO
  You have been sued in court. If you wish to defend against the         Le han demandado a usted en la corte. Si usted quiere
  claims set forth in the following pages, you must take action within   defenderse de estas demandas expuestas en las paginas siguientes,
  twenty (20) days after this complaint and notice are served by         usted tiene veinte (20) dias de plazo al partir de las fecha de la
  entering a written appearance personally or by attorney and filing     demanda y la notificion hace falta a sentar una comparencia
  in writing with the court your defenses or objections to the claims    escrita o en persona o con un adogado y entregar a la corte en
  set forth against you. You are warned that if you fail to do so the    forma escrita sus defensa o sus objectiones a las de mandas en
  case may proceed without you and a judgment may be entered             contra de su persona. Sea a visado que si unsted no se defiende,
  against you by the court without further notice for any money          la corte tomara medidas y puede continuar la de manda en contra
  claimed in the complaint or for any other claim or relief requested    suya sin previo aviso o notofication. Ademas, la corte puede
  by the plaintiff. You may lose money or property or other rights       decidir a favor del demandante y requiere que usted cumpla con
  important to you.                                                      todas las provisiones de esta demanda. Usted puede perder
                                                                         dinero o sus propiedades o otros de rechos importantes para
                                                                         usted.

  YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                           LLEVE ESTA DEMANDA A UN ABOGADOINME
  ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                            DIATAMENTE. SI NO TIENE ABOGADO O SI NO TIENE
  AFFORD ONE GO TO OR TELEPHONE THE OFFICE SET                           EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO,
  FORTH BELOW TO FIND OUT WHERE YOU CAN GET                              VAYA EN PERSONA O LLAME POR TELEFONO A LA
  LEGAL HELP.                                                            OFICINA CUYA DIRECCION SE ENCUENTRA ESCRITA
                                                                         ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
                                                                         ASISTENCIS LEGAL.

                     Lawyer Reference Service                                              Servicio de Referencia Legal
                        One Reading Center                                                Uno Reading Centro 11th Floor
                 Philadelphia, Pennsylvania 19107                                             Filadelfia, PA 19107
                       Telephone: 238-1701                                                   Telefono 238-1701




                                                                                                                            Case ID: 150302491
 I.    INTRODUCTION
            Bank of America Enters into An $18 Billion Dollar Settlement

       This case arises from Defendant Attorney’s representation of Plaintiff in whistle blowing

cases under the False Claims Act that resulted in Defendant, Madsen, recovering $56 Million in

whistle blower awards.

       Defendant Attorney’s former firm and Plaintiff entered into a Fee Agreement for the

purposes of pursuing Qui Tam litigation involving mortgage fraud against Bank of America

(BOA), Countrywide Financial (CF), and others.         The plaintiff was instrumental in advising

Defendant Attorneys about the scheme, the illegal acts of both of the companies and providing

information necessary to file a complaint. Defendant Attorneys requested Plaintiff recruit other

individuals specifically familiar with the activities of BOA and CF to strengthen his case. Plaintiff

did so and was told by Defendant Attorney that he “was part of the client team.” Defendant

Attorney and Defendant Madsen, then conspired to deprive Plaintiff Ferguson of his fair share of

whistle blower awards recoverable under the law.

       Defendant Attorneys abandoned Plaintiff like a hot potato and pursued the Qui Tam

litigation solely with Defendant Madsen. Defendant Attorneys promised Plaintiff, in writing, that

he would receive his share out of the attorney fees generated in the case. Eventually, the

Department of Justice pursued the complaint. BOA and CF settled the matter with the Department

of Justice for $18 billion and Defendant Madsen received a whistle blowers award in excess of $56

million. Attorneys’ fee of $17 million were awarded. To date, the Plaintiff has not been

compensated.

II.    PARTIES

1.     Plaintiff, John Ferguson, is an adult individual currently residing at 859 Jones Rd., #17,

Yuba City, CA 95991.



                                                                                        Case ID: 150302491
2.     Defendant Linda Stengle, Esquire (Stengle), is a licensed attorney, now practicing law at

Stengle Law, located at 9 Lenswood Drive, Boyertown, PA 19512 and was at times relevant, and

employer and employee of her former firm, which maintained an office at 8 Penn Ctr., Suite 950,

1628 John F. Kennedy Boulevard, Philadelphia, PA 19103.

3.     Defendant Stengle Law is an unknown business entity, owned by Linda Stengle, engaged

in the practice of law, with offices located at 9 Lenswood Drive, Boyertown, PA 19512.

4.     Defendant The Arras Group, Inc. is an unknown business entity, owned by Linda Stengle,

engaged in the practice of law, with offices located at 9 Lenswood Drive, Boyertown, PA 19512.

5.     At all times relevant hereto, Defendant Stengle was first an attorney at the former law firm

and then at her present position with Stengle Law and Arras Group, Inc.

6.     At all times relevant while employed at Defendant Attorney’s former firm, Defendant

Stengle was acting within the course and scope of her employment.

7.     Plaintiff is asserting a professional liability claim against all named “Attorney

Defendants”, which includes all Defendants other than Defendant Madsen.

8.     Defendant Robert Madsen is an individual who resides at 11698 Myrna Dr. , Grass Valley,

CA 95945. At all times relevant, he was represented by Attorney Defendants' and Defendant

Stengle's former firm.

III.   JOHN FERGUSON WAS INSTRUMENTAL IN BRINGING AN ACTION
       AGAINST BANK OF AMERICA AND COUNTRYWIDE FINANCIAL

9.     Plaintiff Ferguson has had a long history in banking and real estate appraising since 1986.

10.    From 2005 through 2010, Plaintiff had established a national reputation as a real estate

appraiser and consulted on a book regarding real estate appraising.

11.    Plaintiff Ferguson has certificates and licenses recognized by the appraisal industry.




                                                                                        Case ID: 150302491
12.    Plaintiff Ferguson has more than 25 years of experience in the real estate valuation

industry, including working as a bank appraiser and forensic review appraiser.

13.    Plaintiff’s first contact with Defendant Stengle came on or about November 8, 2010, when

he met Defendant Stengle, who was then employed by her former firm, on a whistle blower

LinkedIn site.

14.    Plaintiff’s professional relationship with Defendant Stengle, acting in her capacity as an

employee of her former firm, grew as she decided to use the False Claims Act to target financial

institutions that were responsible for the financial crises that beset the United States in 2008.

15.    During this period, Defendant Stengle, on behalf of her former firm, requested that the

Plaintiff prepare a roadmap on how to pursue the financial institutions through the use of the

False Claims Act (“The Ferguson Plan”).

16.    Pursuant to the above request, Plaintiff immediately prepared a working model on the

course of potential litigation and delivered The Ferguson Plan to Defendant Stengle. See Exhibit

L.

17.    This was just the first of many, many documents prepared by Ferguson, to aid Defendant

Attorney and Defendant Attorney’s former firm, in bringing the Bank of America litigation.

18.    Plaintiff advised Defendant Stengle on the underlying basis of the appraisal fraud

committed by BOA and CF, sufficient to bring a claim against the companies.

19.    On or about December 2, 2010, Defendant Stengle told Plaintiff that clients with firsthand

knowledge were needed to fill in the gaps of the proposed Ferguson Plan in order to successfully

institute litigation against BOA and CF under the False Claims Act.




                                                                                           Case ID: 150302491
20.     On or about December 14, 2010, Defendant Stengle sent an email, attached as Exhibit A,

through her former firm’s systems, complimenting Plaintiff on his networking skills, and further

stated that she is

        Very much in need of your excellent and patient tutelage.

        I am excited about this ring of folks you have put together. Let’s make it
        rewarding - monetarily and morally (emphasis added)

21.     On or about December 14, 2010, Defendant Stengle sent another email, through her

former firm’s system, to Plaintiff, indicating that Ferguson should be sending emails to potential

clients and stated, “that way it would be clear to everyone that you are part of the client team”. A

copy of said email is attached as Exhibit B.

22.     On or about December 27, 2010, based on Defendant Stengle’s representations, Plaintiff

executed a Retainer Agreement with Defendant Attorney’s former firm.            The Agreement is

attached as Exhibit C.

23.     The Retainer Agreement provided that Plaintiff retained Defendant Stengle's former firm

to prosecute any and all claims on behalf of the clients pursuant to the provisions of the False

Claims Act.

24.     On or about February 10, 2011, at the request of the Defendant Stengle, and with the

intent of procuring additional clients, the Plaintiff and Defendant Stengle did an interview for the

Appraisal Buzz Blog, which was published on March 21, 2011.

25.     During the interview, Defendant Stengle stated the following;

        "John Ferguson tracked me down through LinkedIn because I had been posting
        information about how I would never recommend an internal compliance
        reporting mechanism. He told me about some of his experiences, and the two of
        us quickly realized that this was a great relationship. John’s a very experienced
        appraiser, and I know my stuff. The two of us just began noodling out the theories
        and how the appraisal situation could possibly fit into a false claims action."




                                                                                        Case ID: 150302491
When asked as to whom potential clients should contact, Defendant Stengle stated

        "OMG, call me, or call John Ferguson before filing anything online. That SEC
        online website complaint form is a nightmare! Don’t even get me started. Call
        me at xxx xxx-xxxx or email me at lstengle@XXX.com. Or, contact John
        Ferguson at xxxx xxxxx xxxxxxx or (xxx) xxx-xxxx. Even if I don’t take the
        case, call me anyway. I can give some easy tips that will help someone who is
        courageous enough to try to file a claim on their own."

The interview is attached as Exhibit D.

26.     That very day, on March 21, 2011, Plaintiff received a telephone call from Defendant

Madsen, who performed real estate appraisals for BOA and CF and was interested in becoming a

Relator (“Whistleblower”) in a lawsuit against BOA and CF.

27.     During that phone call Plaintiff advised Defendant Madsen of his attorney-client

relationship with Defendant Stengle and her former firm, recommended the attorneys as excellent

attorneys, indicated that the attorneys would be willing to work on a contingent basis, indicated

that he would make the introduction, and work with Madsen, Defendant Stengle and her former

firm, in return for being a co-relator.

28.     Defendant Madsen indicated that he had lawyers working on an SEC action, but that he

was looking for new counsel.

29.     Defendant Madsen agreed that he would speak to Defendant Stengle and agreed that if he

decided to retain Defendants, that Ferguson would be a co-relator.

30.     The essence of that conversation is memorialized in an email of March 21, 2011

attached as Exhibit E. It states,

        "Call me if you can XXX-XXX-XXXX. I spoke with Bob Madson (sic)
        (appraiser) he is looking for an attorney to file a claim against Landsafe (sic)
        which is the AMC that bank America(sic) owns. This could be huge. Call him or
        we can do a conf call tomorrow. His number is XXX-XXX-XXXX"




                                                                                      Case ID: 150302491
31.        On or about March 22, 2011, Defendant Stengle communicated with Madsen, agreed to

represent him on behalf of her former firm and had him sign a Retainer Agreement.

32.        At this time Defendant Stengle agreed with Defendant Madsen, to drop Plaintiff Ferguson

as a client, and deprive him of his status as a co-relator.

33.        On or about March 23, 2011, Defendant Stengle sent an email, through The Firm's email

system, disclosing Madsen’s attorney client privileged communications, advising Plaintiff that

Madsen was negotiating the attorneys’ fees. In response to Ferguson’s question of what

happened, attached as Exhibit E, Defendant Attorney Stengle stated,

           "It went well he wants me to woo him at 30% contingency. His other lawyers are
           only talking in SEC action. I have to talk to my lead partner about the reduced fee
           and see what we can do."

34.        As part of the conspiracy, Defendants improperly agreed that Plaintiff would not be

involved with the BOA/CF lawsuit as a relator, and thus would not be entitled to share in the

whistleblower awards.

35.        On or about March 23, 2011, as a means of pacifying the Plaintiff for not being a co-

relator, Defendants conspired to share Defendants Attorneys’ fees with Plaintiff in replacement of

the relator fees that Ferguson was entitled to. See email attached as Exhibit F. The email stated,

           “Madsen is going to sign. He is not willing to have you named as a relator, so
           we are going to have to work this in the form of you getting a percentage of
           my take on the case.” (Emphasis added)

           "Madsen, XXX1 and I are fussing about some related representation issues –
           OREA stuff, but the bottom line is we’re going to sign him for the SEC claim and
           the FCA filings.

           Where are we at with the Mann narrative? I have a meeting on that in a few
           hours."




1
    Her former partner.



                                                                                            Case ID: 150302491
36.    On or about March 28, 2011, Defendant Stengle, confirming the arrangement to

compensate Ferguson, sent an email to Plaintiff, through Defendant Attorney’s former firm’s

system in which she stated,

       "There is no question you and I discussed the matter through. I am happy to have
       this email serve as a confirmation of that, if you are worried that I will get some
       sort of amnesia..."

A copy of the email is attached as Exhibit G.

37.    This email confirmed to Plaintiff that he would be receiving his share of relator fees out of

any attorney fees generated as a result of the Qui Tam lawsuit involving Defendant Robert

Madsen.

38.    On or about June 21, 2011, as a result of information and background provided by both

Ferguson and Madsen, the complaint, naming Robert Madsen as Plaintiff and Linda Stengle as

counsel, was filed against BOA and CF, in the U.S. District Court, Southern District of New

York. (“The Bank of America Action”)

39.    The information, experience and direct knowledge of the real estate appraisal business,

provided by Ferguson were factors in the United States determination to proceed with this matter.

40.    Over the ensuing months, Plaintiff had numerous conversations with Defendant Stengle

regarding his compensation from The Bank of America Action.

41.    Defendant Stengle continuously reassured Plaintiff that their agreement was binding.

42.    Plaintiff relied on the fact that he was either being represented as a co-relator or going to

be compensated as one by Defendant Stengle and her former firm in all false claim matters in

which he had provided information and obtained other resources for Defendant Attorneys.

43.    On or about October 18, 2011, Plaintiff was advised by Defendant Stengle that she was

leaving her current employment with her former firm.




                                                                                        Case ID: 150302491
44.    Over the ensuing 12 months, Attorney Defendants intentionally ignored communications

from Plaintiff, despite their ongoing representation of Plaintiff.

45.    On or about November 15, 2012, Plaintiff had a conversation with Defendant Stengle in

which he asked her whether The Bank of America Action was still active.

46.    Despite her continuing representation of Plaintiff, in this matter and other matters,

Defendant Stengle intentionally lied to Plaintiff and informed him that the case with Madsen was

not active and that there was no recovery.

47.    Notwithstanding Attorney Defendants lack of communication with Plaintiff, Plaintiff

reasonably relied on the fact that he was still being represented by Attorney Defendants in his

efforts to obtain whistle blower awards in The Bank of America Action.

48.    Notwithstanding Attorney Defendants lack of communication with Plaintiff, he

understood that he would receive compensation for his role in bringing about The Bank of

America Action, if it were successful.

49.    As a result of negotiations with the U.S. Department of Justice, BOA agreed to pay over

$17 billion as settlement of multiple claims in The Bank of America Action.

50.    Plaintiff had no knowledge of any settlement as The Bank of America Action had been

previously ordered sealed by the presiding judge and was not opened until December, 2014.

51.    On December 18, 2014, the New York Times published an article that indicated that

Robert Madsen was one of four whistleblowers in the federal government’s $17 billion civil

settlement with Bank of America. That article and subsequent articles published in both the New

York Times and the Wall Street Journal dated December 17, 2014 and December 19, 2014

indicated that there was a $56 million payment to Defendant Madsen for his role as a relator. See

Exhibit H, Exhibit I, and Exhibit J.




                                                                                      Case ID: 150302491
52.      The articles quoted the complaints that were filed, stating there were “improper appraisal

practices” and entities “overstated the value”, virtually parroting the initial Ferguson roadmap

which stated, “I have tons of examples of appraisal fraud”… “Every time I found a file like that

they always use the appraisal with the higher value”.

53.      A careful analysis of the complaints filed in The Bank of America Action, when compared

with the information provided by Ferguson, and with the complaints in actions which preceded

The Bank of America Action, where Defendant Attorneys admittedly represented Ferguson,

demonstrates a remarkable resemblance.

54.      An analysis of the complaints and Ferguson’s work product demonstrate that Ferguson

made a substantial contribution to the recovery of $58 million.

55.      The Attorneys representing Madsen received an attorneys’ fee of approximately $19

million.

56.      Although Plaintiff was promised a percentage of the attorney fee generated in The Bank of

America Action, it is standard industry practice for relators to equally share in the whistle blower

award.

57.      In this particular instance, had Defendant Attorneys adequately and reasonably

represented Plaintiff, Plaintiff's share in the award would have been $28 million.

                                            COUNT I
                            Professional Negligence/Attorney Defendants

58.      Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

59.      Attorney Defendant Stengle acting on behalf of her former firm and herself or through her

agents, employees or assigns were negligent in a variety of ways including, but not limited to, the

following:




                                                                                              Case ID: 150302491
       (a)         Failing to properly pursue a claim on behalf of Plaintiff.

       (b)         Failing to provide appropriate and necessary legal advice to Plaintiff.

       (c)         Failing to adequately represent Plaintiff.

       (d)         Failing to properly communicate with Plaintiff.

       (e)         Actively engaging in a conflict of interest, representing multiple clients adversely

       situated.

       (f)         Improperly entering into a business transaction with a client.

       (g)         Dropping a current client, in favor of a new client, for financial gain.

       (h)         Using information obtained from one client to the benefit of another client without

       permission.

       (i)         Failing to compensate Plaintiff for his participation in The Bank of America

       Action despite promises to the contrary.

       (j)         Misrepresenting Plaintiff's status to Plaintiff as his being “the client team” for all

       False Claim Act lawsuits.

       (k)         Intentionally misrepresenting the status of The Bank of America Action as having

       no recovery despite their direct knowledge to the contrary.

       (l)         Being otherwise careless and negligent.

60.    As set forth above and at all times material, Defendant Stengle failed to possess and /or

exercise the ordinary skill, knowledge and care normally possessed and exercised by members in

good standing in the legal profession.

61.    As a direct and proximate result of Defendant Attorney’s negligence, carelessness,

recklessness and misrepresentations, Plaintiff suffered actual monetary loss, including, but not

limited to, recovery of relator fees awarded by the government in the Bank of America action.




                                                                                              Case ID: 150302491
       WHEREFORE, Plaintiff demands judgment in his favor and against all named

Defendants, individually, jointly and severally, in an amount in excess of $50,000.00, together with

interest and costs and such other relief as this Honorable Court deems necessary and just, including

attorneys fees, along with punitive damages.

                                        COUNT II
                          Breach of Contract/Attorney Defendants

62.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

63.    Plaintiff, Defendant Stengle and Defendant Stengle’s former firm, entered into a valid

binding contract to provide legal services. See Exhibit C.

64.    The Agreement provided that the Defendants were retained

       to prosecute any and all claims on behalf of the clients pursuant to
       the provisions of the Federal False Claims Act. See Exhibit C.

65.    Defendant Stengle breached and otherwise failed to perform their duties and obligations

under the contract in a multitude of ways including but not limited to those set forth previously.

66.    Plaintiff reasonably relied on Defendant Stengle’s numerous promises, written and oral, that

Plaintiff would be part of the client team on all False Claim Act cases in which he actively

participated.

67.    Despite Defendant Stengle’s written and oral promises relating to compensation, Plaintiff

has never received any monies from The Bank of America Action.

68.    Defendant Stengle’s conduct constitutes a breach of the contract entered into between

Plaintiff and Defendant Stengle and Defendant Stengle’s former firm as a matter of law, as well as

a violation of the covenants of good faith, fair dealing and fair representation.

69.    As a direct and proximate result of the aforesaid breach of the agreement, Plaintiff has

suffered damages in the amount of $28 million.


                                                                                            Case ID: 150302491
       WHEREFORE, Plaintiff demands judgment in his favor and against all named Attorney

Defendants, individually, jointly and severally, in an amount in excess of $50,000.00, together with

interest and costs and such other relief as this Honorable Court deems necessary and just, including

attorneys fees.

                                         COUNT III
                        Breach of Fiduciary Duty/Attorney Defendants

70.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

71.    Plaintiff and all Defendant Attorneys were in a fiduciary relationship.

72.    These fiduciary responsibilities and duties form the foundation of the attorney/client

relationship.

73.    Defendant Attorneys’ conduct constitutes a breach of that fiduciary relationship.

74.    As a direct and proximate result of the aforesaid breach of fiduciary duty, Plaintiff has

suffered monetary damage as set forth above.

75.    Defendants breaching of their fiduciary duty to Plaintiff, was so reckless, egregious and with

malice, that punitive damages are justified.

       WHEREFORE, Plaintiff demands judgment in his favor and against all named

Defendants, individually, jointly and severally, in an amount in excess of $50,000.00, together with

interest and costs and such other relief as this Honorable Court deems necessary and just, including

attorneys fees, along with punitive damages.

                                          COUNT IV
                                 Civil Conspiracy/All Defendants

76.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

77.    As part of an ongoing conspiracy, Defendants agreed to commit various acts to prevent

John Ferguson from recovering relator fees in the Bank of America litigation.




                                                                                           Case ID: 150302491
78.     The acts of the conspiracy continued from 2011 through December 2014 when funds were

paid by the United States government to Defendants.

79.     Defendants continue to conspire together to prevent Plaintiff from recovering funds which

are rightfully his.

80.     As a direct and proximate result of the aforesaid breach of fiduciary duty, Plaintiff has

suffered monetary damage as set forth above.

81.     Defendants’ conspiracy to deprive Plaintiff of the rights of the attorney-client relationship

and rights to recovery was so reckless, egregious, and with malice, that punitive damages are

justified.

        WHEREFORE, Plaintiff demands judgment in his favor and against all named

Defendants, individually, jointly and severally, in an amount in excess of $50,000.00, together with

interest and costs and such other relief as this Honorable Court deems necessary and just, including

attorneys fees, along with punitive damages.

                                            COUNT V
                                    Breach of Contract/Madsen

82.     Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

83.     Plaintiff alleges that there was an enforceable contract, even if not reduced to writing.

84.     Defendant Madsen and Plaintiff agreed that they would be co-relators in any litigation

against Bank of America.

85.     Both individuals agreed that they would provide Defendant Stengle with critical

information allowing her to proceed against Bank of America and other defendants in the Qui Tam

litigation.

86.     Defendant Madsen breached this agreement by conspiring with Defendant Stengle to ‘drop’

Plaintiff as a party, and refusing to share any recovery with Plaintiff.



                                                                                             Case ID: 150302491
87.    Plaintiff, John Ferguson has unfairly suffered monetary damages as previously set forth.

       WHEREFORE, Plaintiff demands judgment against Defendant Madsen in an amount in

excess of $50,000.00, together with interest and costs and such other relief as this Honorable Court

deems necessary and just, including attorneys fees, along with punitive damages.

                                          COUNT VI
                                      Quasi Contract/Madsen

88.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

89.    Plaintiff alleges that there was an understanding between him and Defendant Madsen that

they would both be co-relators in any litigation against Bank of America and other defendants.

90.    Madsen breached this agreement by insisting that Plaintiff not be a part of The Bank of

America Action.

91.    There is an absence of an express written agreement whereby Plaintiff and Madsen agree to

be co-relators in the Bank of America Action.

92.    Plaintiff, John Ferguson has unfairly suffered monetary damages as previously set forth.

       WHEREFORE, Plaintiff demands judgment against Defendant Madsen in an amount in

excess of $50,000.00, together with interest and costs and such other relief as this Honorable Court

deems necessary and just, including attorneys fees, along with punitive damages.

                                          COUNT VII
                                    Fraud/ Defendant Attorneys

93.    Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

94.    At all times relevant hereto, Defendant Stengle was an employee, agent, and worker for

Defendant Attorney’s former firm, and for the other defendant entities.

95.    At all times relevant hereto, Defendant Stengle clearly misrepresented to Plaintiff that

Plaintiff would be a co-relator in the BOA case.




                                                                                            Case ID: 150302491
96.     The writings, actions, statements, etc. of Defendant Stengle were within the scope of her

employment and/or authority.

97.     Defendant Stengle and her related entities are liable to Plaintiff for damages caused to

Plaintiff due to her misrepresentation to Plaintiff that he was part of The Bank of America Action,

or in the alternative, that he would receive a relator’s share or a share of the attorneys’ fees

awarded in the case.

98.     Plaintiff, John Ferguson, has unfairly suffered monetary damages as previously set forth.

        WHEREFORE, Plaintiff demands judgment against all named attorney defendants and

firms in an amount in excess of $50,000.00, together with interest and costs and such other relief as

this Honorable Court deems necessary and just, including attorneys fees, along with punitive

damages.

                                        COUNT VIII
              Intentional Interference With Contractual Relations/Madsen/Stengle

99.     Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

100.    At all times relevant, Defendants Stengle and her former firm, pursuant to an executed

Agreement, represented Plaintiff for all Qui Tam lawsuits arising out of residential and commercial

appraisal fraud.

101.    At the time that Defendant Madsen entered into an attorney/client relationship with Attorney

Defendants, he was well aware that Plaintiff was represented by Attorney Defendant Stengle and

Defendant Stengle’s former firm.

102.    Despite the forgoing, Defendant Madsen and Defendant Stengle conspired to interfere with

Plaintiff's attorney/client relationship and ‘force’ him out of the BOA Qui Tam lawsuit.

103.    At the time this occurred, Defendants Madsen and Stengle possessed no privilege or

justification for said interference.



                                                                                             Case ID: 150302491
104.       Solely as a result of this interference, Plaintiff unfairly sustained monetary damages as

previously set forth.

           WHEREFORE, Plaintiff demands judgment against Defendant Madsen in an amount in

excess of $50,000.00, together with interest and costs and such other relief as this Honorable Court

deems necessary and just, including attorneys fees, along with punitive damages.

                                             COUNT IX
                                    Unjust Enrichment/All Defendants

105.       Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length herein.

106.       Plaintiff supplied to Defendant Stengle critical information regarding fraudulent appraisal

actions which substantially formed the basis of the Qui Tam litigation against BOA.

107.       Defendant Stengle, as previously set forth, relied on Plaintiffs’ information, experience and

reputation in determining that a cause of action existed against BOA, in acquiring Defendant

Madsen as a client, in formulating the complaint against BOA, in moving forward with a complaint

and in having the United States decide to pursue The Bank of America Action.

108.       Plaintiff conferred these benefits upon Defendant Stengle and Defendant Madsen which

were accepted and appreciated by Stengle as evidenced in her emails previously exhibited.

109.       Said benefits were conferred upon Defendant Stengle and Defendant Madsen by Plaintiff

with the clear understanding that Plaintiff would be a co-relator or receive the equivalent fees of a

co-relator in The Bank of America Action.

110.       Plaintiff never received any compensation for his role in The Bank of America Action.

111.       Defendant Madsen, as a relator in The Bank of America Action, received $56 million

dollars.

112.       Defendants Stengle and her former firm received approximately $19 million dollars in

attorney fees.



                                                                                               Case ID: 150302491
113.   Plaintiff never received any compensation whatsoever for his contributions.

114.   The acceptance and retention of the benefits provided by Plaintiff under these

circumstances make it inequitable for Defendants to retain all of their awards without payment of

value to Plaintiff Ferguson.

       WHEREFORE, Plaintiff demands judgment against all named defendants in an amount in

excess of $50,000.00, together with interest and costs and such other relief as this Honorable Court

deems necessary and just, including attorneys fees, along with punitive damages.




                                             COHN & ASSOCIATES

                                      BY:     /s/ “SIGNATURE ON FILE”
                                              CLIFFORD B. COHN, ESQUIRE
                                              ATTORNEY FOR PLAINTIFF

Date: February 8, 2015




                                                                                       Case ID: 150302491
                                         VERIFICATION



       I, Clifford B. Cohn, due to the unavailability of Plaintiff, John Ferguson, being duly sworn

according to law, hereby state that I am the Attorney for Plaintiff in the within matter, and verify

that the foregoing Complaint is true and correct to the best of my knowledge, information and

belief. I also understand that the statements are made subject to the penalties of 18 Pa. C.S.A

Section 4904 relating to unsworn falsification to authorities.




                                              COHN & ASSOCIATES

                                       BY:     /s/ “SIGNATURE ON FILE”
                                               CLIFFORD B. COHN, ESQUIRE
                                               ATTORNEY FOR PLAINTIFF


Date: February 8, 2016




                                                                                       Case ID: 150302491
                                 CERTIFICATE OF SERVICE

       I, Clifford B. Cohn, Esquire, hereby certify that I caused a true and correct copy of the
foregoing to be electronically filed and the following are hereby notified pursuant to Philadelphia
County Court of Common Pleas electronic court filing system.

David Kraut, Esquire
Kraut Harris, P.C.
VIST Financial Building
1767 Sentry Parkway West, Suite 311
Blue Bell, PA 19422
Email:dkraut@krautharris.com
Counsel for Robert Madsen

Chris J. Trebatoski, Esquire
Law Offices of Chris J. Trebatoski, LLC
1101 North Old World
Third Street, Suite 202
Milwaukee, Wisconsin 53203
Email: cjt@treblaw.com
Counsel for Robert Madsen

Kathryn L. Simpson, Esquire
Mette, Evans & Woodside
3401 North Front Street
P. O. Box 5950
Harrisburg, PA 17110-0950
Email: klsimpson@mette.com
Counsel for Linda Stengle, Stengle Law and The Arras Group, Inc.



                                            COHN & ASSOCIATES

                                      BY:    /s/ “SIGNATURE ON FILE”
                                             CLIFFORD B. COHN, ESQUIRE
                                             ATTORNEY FOR PLAINTIFF

Date: February 8, 2015




                                                                                      Case ID: 150302491
             Filed and Attested by the
            Office of Judicial Records
               08 FEB 2016 12:53 pm
                     C. FORTE




Exhibit A

                       Case ID: 150302491
1/30/2015                                       Cohn & Associates Mail - Fw: RE: False Claims Act - miscellaneous articles

     - - Original Message - -
     From: "Linda J. Stengle" <LStengle                     com>
     To: "John Ferguson" <john_ferguson2002@netzero.com>
     Subject: RE: False Claims Act - miscellaneous articles
     Date: Tue, 14 Dec 2010 13:39:50 -0500         ·




     A compliment! Don't you know you aren't supposed to compliment attomeysl :)

     Thanks. I do feel like I am getting a grasp on the industry and its problems - at least enough to have a conversation on the topic. Very much
     in need of your excellent and patient tutelage.

     I am exeited about this ring of folks you have put together. Let's make it rewarding - monetarily and morally.

     L

     Linda J. Stengle, Esq., CFS
                                 PC
     3031 Walton Road
     Suite 202C
     Plymouth Meeting, PA 19462
     Email: Lstengle@                 com
     Phone number: (610) 940-0327
     Direct Line: (610) 862-7214
     Admitted in PA, NJ, NY, and US Tax Court

     Electronic Mail Confidentiality Notice
     This electronic mail message and all attachments may contain confidential information belonging to the sender,
     which is protected by the attorney-client privilege. The information is intended only for the use of the individual or
     entity named above. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
     distribution (electronic or otherwise), forwarding or the taking of any action in reliance on the contents of this
     information is strictly prohibited. If you have received this electronic transmission in error, please immediately
     notify us by telephone, facsimile, or e-mail to LStengle@                        om to arrange for return of the
     electronic email, attachments, or documents.




     From: John Ferguson [mailto:john_ferguson2002@netzero.com]
    Sent Tuesday, December 14, 20101:35 PM
    To: Linda J. Stengle
    SUbject: RE: False Claims Act - miscellaneous articles
    Thanks again you do a beautiful job of explaining your end of this. It also sounds like you are getting what we
    have been talking about.

    I hope you don't have anything too serious going on if you want to talk about it I'm here for ya;-)

    John

    - - Original Message - - -
    From: "Linda J. Stengle" <LStengle@                    om>
    To: "John Ferguson" <john_ferguson2002@netzero.com>
    Subject: RE: False Claims Act - miscellaneous articles
    Date: Tue, 14 Dec 2010 11:31:47 -0500



    Joan just caUed, and we scheduled a call to indude you one hour from now. I am going to call you and then conference her in.

https:/fmail.google.comtmaillulQ.l?ui=2&ik=97773c361e&view=pt&q=ferguson&qs=true&search=query&th= 14b32c3fc7a248a3&siml= 14b32c3fc7a248a3            2/5
                                                                                                                              Case ID: 150302491
Exhibit B

            Case ID: 150302491
2/1212015                                                                 Printable Version

     3031 Walton Road
     Suite 202C
     Plymouth Meeting, PA 19462
     Email: Lstengle@                   om
     Phone number: (610) 940-0327
     Direct Line: (610) 862-7214
     Admitted in PA. NJ, NY, and US Tax Court

     Electronic Mail Confidentiality Notice
     This electronic mail message and all attachments may contain confidential information belonging to the sender, which is
     protected by the attorney-client privilege. The information is intended only for the use of the individual or entity named
     above. If you are not the intended recipient. you are hereby notified that any disclosure, copying, distribution (electronic or
     otherwise), forwarding or the taking of any action in reliance on the contents of this information is strictly prohibited. If you
     have received this electronic transmission in error, please immediately notify us by telephone, facsimile, or e-mail to
     LStengle@                       om to arrange for return of the electronic email, attachments, or documents.


     From: John Ferguson [mailto:john_ferguson2002@netzero.com]
     Sent Tuesday, December 14, 2010 11: 05 AM
     To: Linda J. Stengle
     Subject: RE: False Claims Act • miscellaneous articles
     Ok will do.

    ----- Original Message -------
    From: "Linda J. Stengle" <LStengle@                    om>
    To: "John Ferguson" <john_ferguson2002@netzero.com>
    Subject: RE: False Claims Act - miscellaneous articles
    Date: Tue, 14 Dec 2010 11 :02:02 -0500


    Yes. There are just those attorney dient rules that I have to be mindful of.

    It might be more dear if you just send an email from you and the other person and ask for the call. That way it would be dear to everyone that
    you are part of the dient team.

    L

    Linda J. Stengle, Esq., CFS
                               PC
    3031 Walton Road
    Suite 202C
    Plymouth Meeting, PA 19462
    Email: Lstengle                    om
    Phone number: (610) 940-0327
    Direct Line: (610) 862-7214
    Admitted in PA, NJ, NY, and US Tax Court

    Electronic Mail Confidentiality Notice
    This electronic mail message and all attachments may contain confidential information belonging to the sender, which is
    protected by the attorney-client privilege. The information is intended only for the use of the individual or entity named
    above. If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution (electronic or
    otherwise), forwarding or the taking of any action in reliance on the contents of this information is stricdy prohibited. If you
    have received this electronic transmission in error, please immediately notify us by telephone, facsimile, or e-mail to
    LStengle@                       om to arrange for return of the electronic email, attachments, or documents.


    From: John Ferguson [mailto:john_ferguson2002@netzero.com]
    Sent Tuesday, December 14, 2010 11:00 AM
    To: Linda J. Stengle
    Subject: RE: False Claims Act· miscellaneous articles
    Don't you think it's helpful when I'm on the call?

    - - Original Message - -
    From: "Linda J. Stengle" <LStengle                 om>
    To: "John Ferguson" <john_ferguson2002@netzero.net>
http:/mebmailanetzero.ne1Nletmaillnew/8?folder                          &command=print&msgList=OOOOKvW0:001 D1vb1>0001311&msgN1.m=OOOOKv. •.         2/4
                                                                                                                             Case ID: 150302491
Exhibit C

            Case ID: 150302491
  ·
1-.<fl':' Srn1,y l'.1rk,,·,y w~~,
ll1lildi11t \N, S11il~ 110
l!ludldl. P.\ l'J<1!;
Phone: (215) Jti7~1.\;1.4
F~ t2l5l .\f,7-·I.H5



                                                    March 18, 2011




                   John Ferguson
                   P0Box816
                   Wheatland, CA 95692


                  Dear Mr. Ferguson:

                        Enclosed please find a fully executed copy of the Retainer Agreement with
                                        PC for your files. Please don't hesitate to contact us if you
                  have any questions.




            · ,Enclosure




                                                                                                   Case ID: 150302491
                               PRIVILEGED AND CONFIDENTIAL

                                      RETAINER AGREEMENT
                                          False Claims Actions


          George Mann and John Ferguson (hereinafter "Client'') hereby agree to retain as Clients'

   attorneys                          P.C., (hereinafter "Counsel") to prosecute any and all claims on

   behalf of the Clients pursuant to the provisions of the Federal False Claims Act (31 U.S.C. S

   3729, et seq) ("FCA"') and all applicable state qui tam statutes.

                  A.      Clients authorize Counsel to associate and/or consult with any other

   counsel as Counsel deems necessary. Notwithstanding any such association of other counsel, and

   unless such authority is expressly delegated in writing by Counsel to other counsel with the

  .consent of the Clients, Counsel. shall at all times retain the full authority and responsibility of
  lead counsel in any litigation pursuant to this Retainer Agreemenl Moreover, unless otherwise

  agreed to by Clients and Counsel, Counsel shall be responsible for compensating any other

  counsel with whom Counsel associates or consults.

                  B.     Clients w1derstand that this Retainer Agreement is limited to Counsel's

 · representation of Relators in the False Claims Act Lawsuit "(Lawsuit"). Such representation is

  limited to (I) pursuing certain qui tam claims on behalf of the Federal Government and Relatosr,

 and (2) determining the Relators' Share (as defined below) of any award or settlement. Counsel

 does not represent Relators in any other proposed or actual litigation, unless representation is

 offered by the firm via a separate and new Retainer Agreement.

                 C.      Clients understand that Counsel does not and cannot represent

Clients in connection with the negotiation of this Retainer Agreement. Rather, Counsel is acting
~~- its own behalf: and Clients are entitled to review this Retainer Agreement with independent




                                                                                               Case ID: 150302491
        counsel. Moreover, in the event of recovery from this action, Clients may want to confer with

        .independent and knowledgeable tax counsel on such issues as personal income tax obligations

         and accounting practices.

                         D.      Clients understand that qui    tam   claims in the Lawsuit "ill be prosecuted

         on behalf of the United States and appropriale state and municipal go\'emments,. as \\•ell as

         Clients. Clients further understand that if the Govenunent exercises its statutory right to take

         conttol over the ~uil, the Go\·emment's la\\;·crs ,,ill act as lead counsel in the Lawsuit.

         Clients also understand that. because qui tam claims are claims belonging to the Glwemment. the

         Government bas the righl, with tbe approval of the court after a hearing of any ohjt~tions rais&.'Ci

         by the Clients, to settle iL, ctwms in the Lawsuit \\ithout Clients' ultimate con.'iCnt.

                         E.      Clients agree tO pay for any travel and lodging expenses for uny trawl that

         the Clients may be required to und~t1.ake      to   meet with prosecutors, to re,·iew documents, to

         te:,1ify at hearing) nnd in trial. ~le. Client will not be obliguted to pay any tru\'el or uther

         expenses for Counsel
;,


•·.
                         F.     Client., w1d~tund that the l.a~uit will remain under S4:UI while the
i,!,
         Federal Oovemment investipies Clients· ullegutions. for as long as the l..awsuit ii; under~.
r       Clients understand that Clients are precluded by law from discussing the substan~ or exist.mcc

I'      of the ,Lawsuit with any thini party, which may include. but is not limited to. all membtrs of thi:

        press. Clients agree to maintain the absolute confidentiality of all discussions and written and

       oral communications \\itb. Counsel.

                       G.      Counsel and Clients understand and agree that Counsel's fee is contingent~

       meaning that Counsel shall be paid Counsel's fees only if there is a recovery from the lawsuit.




                                                                                                        Case ID: 150302491
  Counsel and Clients Wlderstand and agree that Clients shall not be obligated to pay or to

  guarantee payment of any compensation to Counsel for services rendered or costs and expenses

  incurred by Counsel or its associated or consulting counsel in the Lawsuit other than as set forth

  in this Retainer Agreement.

                     H.     Clients understand that in the event of a settlement or judgment on a qui

   tam claim, qui tam plaintiffs such as Clients may be entitled to a portion of the damages and

   penalties awarded to the Federal Government (the ''Relator Share"). The potential range of the

   Relator Share can be anywhere from Oto 25%. In addition, the FCA allows the court to award of

   costs, expert fees, expenses. and/or attorneys' fees (collectively "Statutory Fee and Expense

   Awards") from the defendant(s). Statutory Fee and Expense Awards include compensation at

   reasonable hourly rates for the time expended by knowledgeable qui tam Counsel and any other

   attorneys associated with them in furtherance of the lawsuit.
                   · I.    Clients agr~ to pay Counsel a Contingent Fee of forty percent (40%) of the

   Relator's Share (the "Contingent Fee''), through the resolution of this matter.

                     J     If an appeal or appeals need to be taken to the appropriate Court of Appeals,

  the Contingent Fee portion of the recovery shall remain forty percent (40%) of the Clients•

  recovery from the proceeds of the action or settlement of the claim.

                    K.    To the extent that Counsel's statutory fees, costs, and expenses are awarded

 by the court or recovered through settlement, Cowtsel retains 100% of the award for such fees,

 cost, 311d expenses.

                   L.     If Counsel submits a Statutory Fee and Expense Awards application to the

(1011_1\   and the court denies some portion of the application or reduces CoW1Sel' nonnal hourly




                                                                                                Case ID: 150302491
  rates, Clients shall have no obligation to make up the difference of any such shortfall in the

  ubsencc of a written agreement otherwise. Likewise, to the extent that, as part of any settlement

  agreement with dcfendnnt(s),. Counsel agrees to waive any portion of its statutory fees, costs, or

  '*penses, Clit.?nts shall have no obligation to Counsel with regard to the amounts so waived in

  the ~bsence of a written agreement otherwise. Counsel shall not be required to waive any portion

  ofits f~ costs, or expenses as part of a settlement.

                  M. Clients agree, however, if for wty reason Clients elect. without the written

  approval of Counsel, to compromise or waive the Statutory Fee and Expense Awards, or refuses

  to seek such awards, Clients shall reimburse Counsel for the amount of such fees, costs, and

  expenses from Clients' share of any recovery in the lawsuit or Lawsuits.

                 N.     Clients understand that, in light of Counsel's interest in the Statutory Fee

  and Expense Award, in any qui tam award, it is possible that a conflict could arise between the

  Clients' interest and the interests of Counsel. To prevent such a conflict from arising, Counsel

  will not negotiate or seek to resolve its claims to statutory fees. costs, and expenses until an

  agreement in principle has. been reached regarding the substantive qui tam claims with respect to

  which such fee costs and expense claims relate. Clients agree to assist, however, wherever

 Clients can, Counsel in recovering Statutory Fees and Expenses.

                 Q;   Clients understand that, under current federal legal standards, if a defendant

 prevails in a lawsuit such as is contemplated here, defendant may seek to recover costs and/or

expenses from the Clients. Clients also understand that. under current legal standards, if a

defendant prevails in the lawsuit and demonstrates that the lawsuit was clearly frivolous or

vexatious or was filed to harass or oppress a defendant. such defendant may also recover




                                                                                             Case ID: 150302491
 attorneys' fees from the Cli~nts, in addition to defondwtt's costs and expenses. Clients and

  Counsel agree that, in their best judgment, the Lawsuit contcmplutcd herein is meritorious, nol

  frivolous or vexatious. and that it is not tiled to harass or oppress any defcndunt. Clients

  understand and agree that Clients are legally responsible for payment of any costs, expenses, or

  attorneys' fees recovered by defendants.

                 P.       Clients agree that pursuant to 31 U.S. C. Sec 3730 ct seq certain

  jurisdictional bars exist in the federal and state qui tam statutes, which may or could preclude the

  Clients from recovering some, any or all proceeds from any recovery.

                 Q.   Clients may discharge Counsel at any time by thirty (30) days written notice



                 R.    If Counsel withdraws or is discharged by Clients and Clients proceed with

  the lawsuit with or without substitute counsel, and Clients or substitute counsel receives a

  Statutory Fee and Expense Award and/or a Relator's Share Award, Couns.cl shall receive: (i) a

  portion of the Statutory Fee and Expense Awards equal to the total value of the hours expended

  by Cowisel at their usual and customary rates plus any previously wueimbursed costs and

 ,e,q,ense CoUJJSel reasonably paid or incurred in connection with the lawsuit, and (ii) a portion of

  the Relators' Share that is proportionate to the percentage of the hours expended by Counsel

 ~pared with the hours expended by substitute counsel, if any (appropriately weighted based

 upon, experience). If provided reasonable written notice, Counsel will timely submit an

accounling ofall time costs and expenses for which it will seek reimbursement under clause (i)

above, so that such amowtts may be included in Clients' application or request to have such

amomlts paid by defendant(s).




                                                                                                Case ID: 150302491
               S.     The Clients agree to maintain prompt mail and telephone contact with

Counsel and to fully cooperate with the Counsel's efforts to prosecute this claim. Clients agree to

notify Counsel promptly of changes in address, email address, phone number, etc. If the Clients

fail to cooperate with Counsel's efforts, Counsel reserves the right to withdraw their

representation of the Clients.

               T.    If Counsel determines at any time that it is no longer feasible or desirable to

pursue the lawsuit, Counsel may, after providing thirty (30) days written notice to Clients,

withdraw from further representation. Withdrawal with less than thirty (30) days written notice is

permitted only if Counsel is required to withdraw sooner for ethical or legal reasons. Clients

agree that, should Counsel elect to withdraw from this matter in accordance with this paragraph,

Clients will not object to that decision to withdraw.

               U.     If a claim arises as a result of an alleged dispute, and the dispute involves

Counsel, Clients agree that any such claim or dispute between Clients and Counsel will be

submitted to binding arbitration conducted by the Philadelphia County Bar Association, and

Clients agree to be bound by any and all decisions rendered.

               V.    If upon completion of its review of the case, the Government decides not to

join or intervene in the lawsuit, or if it joins but subsequently seeks to be dismissed from any or

all of its claims relating to Clients' portion of the case, Counsel shall not be required to move

forward on this case, without a new Agreement detailing fees and payment owed to Counsel by

Clients. If no new Agreement is reached, Clients shall not object in any way to Counsel's

withdrawal from the case.

               W.     The entire Agreement between Counsel and Clients relating to the subject




                                                                                        Case ID: 150302491
matter of tbis. Rctoiu~,r A~"''\'m~nt is l~l\ltluinc:d hcrdn. No promises, indm:lmwnlN, or

ct,nsidemtions hll\'C hccn offered. uc'-:cptt.-tl   01·   t;tiwn c~,:ept us herein sci forth. This Rotuim:r

ASf\,"ettWnl supersed~s nny pl'im· oml ur wl'ittl1n ngrccmcnt cnnccrninl-{ the :mhjcct mutter ol' this

Retain~r Ag;reem~nt.

                 X.    This Retuiner Agl\!Cmcnt mny not be modiftt.-d, dumgcd, nltcrcd or amended

 in ony way ex"~pt inn writing sign1.'<l by ull of the Parties. The Parties cx11rcssly ngroc thut no

 oral modification of this Agn.-cmcnt shnll he cffcl:tivc, notwithstumling uny r,roviiiions of the

 gov"ming thut mny allow for oral nmdificntion.

                 Y.      Facsimiles Md/or pdf '-'t1pi~ of signullll\.':i shnll conslitutc OCCC..'Ptnble!. binding

 signatures f u r ~ of this Agreumcnl. '11tis Agreement may be executed in counterparts, each

 ofwhich constitutes an original wtd oil of which constitute om., and the snmc agreement.

                 Z.     The undersigned hereby ncknowlcdgc thnt they huvc read and fully

und_erstand the: foregoing. thnt they have hud the opportunity to consult with independent

C()unsel. and that -th~y agree to the rcprcscnlotion on the terms ~ct forth in this Retuincr

Agreement. The widersigned acknowledge receipt of u fully uxecuted copy of this Agreement.


OATBD:        /)_l~Y~UIO                            BY:_        9! __l_L__ _
                                                       a~-rlaEMANN



DATED:
          -------                                            JOHN FERGUSON




                                                                                                      Case ID: 150302491
       matter of this Retainer Agreement is contained herein. No promises, inducements, or

       considerations have been offered, accepted or given except as herein set forth. This Retainer

       Agreement supersedes any prior oral or written agreement concerning the subject matter of this

       Retainer Agreement.

                      X.     This Retainer Agreement may not be modified, changed. altered or amended

       in any way except in a writing signed by all of the Parties. The Parties expressly agree that no

       oral modification of this Agreement shall be effective, notwithstanding any provisions of the

       governing that may allow for oral modification.

                      Y.      facsimjles arul/or pdf copies of signatures shall constitute acceptable, binding

       ~ fur purposes of this Agreement.          This Agreement may be executed in cotmterparts, each

       of which constitutes an original and all of which constitute one and the same agreement

                     z.       The undersigned hereby acknowledge that they have read and fully

       understand the foregoing, that they have had the opportunity to consult with independent

       counsel, and that they agree to the representation on the tenns set forth in this Retainer

       Agreement. The undersigned acknowledge receipt of a fully executed copy of this Agreement

I·.


                                                             GEORGE MANN



      DATED; I 2 -2 7- 2.D JO                        BY:~-
                                                             JHNFERGUSN


      DATED:    /« -.x1-o>O /()                      BY:                                      -~-




                                                                                                      Case ID: 150302491
                            COO PERA TJON AND SHARING AGREEME:"\T
                                       AMONG RELA TORS


           This Agreement is made among John Ferguson and George .\fann (jointly referred :.~

     hereafter as "relators" or "parties").

           WHEREAS, rclators intend to bring claims under the federal and states F~~ Carros Ac3

     and, perhaps, the Whistleblowcr Provisions of the Dodd-Fr.ink \\'all Street Re:.:r:::I er"'/

     Consumer Protection Act. H.R. 4173. 11th Congress (2010):

           WHEREAS the relators acknowledge that it is in their mutual inter~~ to a=t in giirod fu:-ti:

 and use their best efforts to cooperate and assist each oth'l!r in the pros~-rtion of gc,.-~.:.::!!e::

 fraud actions;

           WHEREAS the relators will be represented by                &               f-Co:::::..~··1. fu;:"

 purposes of the above referenced actions. The terms of the rctai~r agr«ment Olfi.."\\''!ll!'f!. Co:~

 and the reJators are set forth in a separate agreement (the "Reta.in~ Agrttm~ru"·:. th~ ~-~ a[

 which are incorporated herein by reference; and

          WHEREAS each of the relators has had the opponunity to n!';·i~            ~   : ~ Qf- ~

agreement with counsel of their choosing, independem of Counsel:

         IT IS HEREBY AGREED THAT:

t.       llc,latQts· will share any financial recoveries they each may ~e- - ~ ~ ~·~

False 'Claims .Actions mid/of Whistleblower Provisions of the       ~P~ \\f~ ~ . ~ :




                                                                                              Case ID: 150302491
  include a contingent fee for counsel of 40%. The rclators' portion of the award will be as

  follows:

               John Ferguson shall receive 50% of the whistleblowers' share of the award
  obtained, and George Mann shall receive 50% of the whistleblowers• share of the award
  obtained.


  2.       In the event the government fails to make direct payments of an awrutl to each of the relators

  calculated in accordance with this Agreement, the relators will take such actions and make such

 pa)'ments as may be necessary to achieve the allocations set forth in this Agreement.

 3.         It is the intention of the relators ihat any award be shared as set forth in this Agreement

 even if this Agreement is challenged and/or an alternative means of apportioning entitlement to

 an award is reached by a court or governmental entity. In either event (and even if one of the

 relators is adjudged ineligible for an award), the relators will share the award in the manner set

 forth herein.

 4.        The Parties agree to cooperate fully and truthfully in the investigation and prosecution of

the above described actions. The ongoing, full, and truthful cooperation shall include, but not be

limited     to   (a) appearing for and providing ongoing. full, and truthful cooperation for debrieµng,

co~ces and .interviews by or with any government agency~ interviewst and tb,e provision. of

te.sti,nony in graJJd
       .          -
                      jury. tti~ and other proceedings in connection with the above descnlled l!Cti~
                           .                "                             ..          '               ..




                                                                                               Case ID: 150302491
5.    The parties \\ill cooperate with each other in connection with an award or awards of a

p~rcentage of the proceeds of any above described action.

6.    Nothing in this Agreement is intended to supersede the fee arrangements set forth in ,the- .

Counsel Retainer Agreement between the relators and Counsel.

7      The p:uties to this Agreement intend that this Agreement will be binding upon any ~d ~; ::: ;.:;•>X•f/;:::,i ·:\)
                                                                                                             ·.:·if···················•,.···.;':i'},\;f
legal counsel that the relators may retain or that the attorneys may associate with                     in ·~.::'.:fiih:
connection ,,ith the above described actions.

8.     This Agreement will be binding upon,. and inure to the benefit of, the           res~~~~I\/..·.·. :.=.:::/:/~':\"·,'


successors of the parties hereto.

9.     The invalidity or unenforceability of any one or more provisions of this A                ,<>
not render any other pro,ision herein invalid or unenforceable.

10.    The "Effecti,-e Date" of this Agreement shall be the date when the Agreement(:(_~.--~

signature from each Party. Facsimiles and/or pdf copies of signatures shall constitute

signatures for purposes of this Agreement. This Agreement may be executed in coun: -_

which constitutes an original and all of which constitute one and the same agreement.
                                                                                              .:.-:::



11.    Tne Parties represent that this Agreement is freely and voluntarily entered into witllo~{·

d ~ or compulsion whatsoever.

12.    This Agreement is governed by the la,vs of the United States and,     ~ feden\l{/)
guidance, ~rding to the law of Pennsylvania. The Relators agree that the ~Ql~

and venue for any dispute arising between and among them under this Agreement' •Ff.

States District Coun for the Eastern District of Pennsylvania.




                                                     -3-

                                                                                                                              Case ID: 150302491
       ,--·--· ...... ~···-·-- ··- ·-· .-
       t        .
                                            '-•   ..


      I
      j
      I,




                     13.       This Agreement constitutes .the complete Agreement between the relators concerning the

                    . subject matter of any awaro in the above described actions. This Agreement may not be amended except

                      in writing. executed by all of the"Parties.



                           t      .                    .

     :I·.  ..
                      John Fe®,JSon
                        /2- -2, 7                  2.JJ; O
                      Pated



                      .George Mann



                      Dated




i.
..
I
I




t.




                                                                    -4-


                                                                                                                    Case ID: 150302491
 13.   This Agreement constitutes the complete Agrcemonl between the rclntors c{>nct-ming tlu:

 subject matter, of any award in the above described actions. This Agreement may nut be amended <:xcepl

 in writing, executed by all of the Parties.




  Alice Banlcs


  Dated




  John Ferguson


  ·12..-2- 7 -    7-[; I O
  Dated




  Cindi Dixon



: Dated




                                                                                                          Case ID: 150302491
.   . ..   .
               13.    This Agreement constitutes the complete Agreement betw\!en the relators oonceming the

               subject matter of any a\111U'd in the above described actions. This f\.oreement may not be amended e.~cept

               in writing, executed by all of the Parties.




               John Ferguson
                             -, -J-
                     I L .,· t.-(     ,?_, { ) )
                                      -   ;:;;.,
                                                   ,,.,
                                                   ""'

               Dated




                George Mann



                Dated




                                                                    -4-

                                                                                                                Case ID: 150302491
Exhibit D

            Case ID: 150302491
 ~ APPRAISAL              U)
•• uzz
                                      <'-.        E&O Expert
                               (http://ardlive.appraisalbuzz.com/simpleads/redirect/910)




IJ (http://www.facebook.com/pages/Appraisal-Buzz/172238732809902)
                        CJ (https://twitter.com/appraisalbuzz) un
               (http://www.linkedin.com/company/appraisal-buzz/)                                ft~~1
                   (http://www.youtube.com/user/appraisalbuzz)
                    (http://www.flickr.com/photos/55482321@N07/)
                                                                                           m
     Seardl
                                                                                                             -    Q



     Home U) / the Buzz Ubuzz) I Features Ubuzz/features) I Interview with Linda Stengle



Interview with Linda Stengle
II   Monday, Mardl 21, 2011
Linda Stengle is an attorney whose practice is devoted to representing whistleblowers in government fraud
daims. She is a Certified Fraud Specialist and currently focuses on bringing daims for violations of securities
laws, the tax code, and the federal and state False Claims statutes. Stengle was the lead attorney in the first
whistleblower daim awarded by the IRS tax whistleblower's office in whidl the whistleblower was paid $5.5
million.
BUZZ: Tell us how you became interested financial whistle blowing?
STENGLE: My interest in qui tam actions in the finance industry in general was piqued when Congress dlanged
federal law in 2009 to provide the United States with some additional protection for the spending of TARP
dollars. Up until then, whistle blower suits had been mostly in the health care arena and defense contracts.
With that change in 2009, the whistleblower lawyers were given a very clear signal by Congress that it thought
the whistleblower medlanism was effective and necessary to address large scale finance industry fraud.
Attorneys are taking note, and I personally have seen an explosion in non-pharmaceutical actions.
BUZZ: How did you get involved with the appraiser/appraisal aspect of Dodd-Frank?
                                                                                                Case ID: 150302491
STENGLE: John Ferguson tracked me down through Llnkedln because 1 had been posting lntormatlon about
how I would never recommend an internal compliance reporting mechanism. He told me about some of his
experiences, and the two of us quickly realized that this was a great relationship. John's a very experienced
appraiser, and I know my stuff. The two of us just began noodling out the theories and how the appraisal ·
situation could possibly fit into a false daims action.
BUZZ: Some of the components of Dodd-Frank go into effect April 1. Appraisers are feeling like they are fighting
"city hall". Do you think Dodd-Frank has any teeth?
STENGLE: I think the whistleblower portion of the act has teeth, at least right now, because the SEC so badly
botched the Madoff situation. The SEC appears to be responsive to whistleblowers, and the folks at the SEC I
have worked with have been just incredibly helpful and insightful. Unfortunately, there are many proposed rules
that look like they are intent on gutting the whistleblower program, and like other administrative agenc.y
processes, the SEC's interest in daims is going to ebb and flow with the political dimate. Three years from now,
the SEC's interests could be completely different. The program is evolving. We11 have to see.
BUZZ: If it is business as usual on April 1 what can appraisers do? Who are the regulators of "rustomary and
reasonable"?
STENGLE: Well, I wouldn't rely on Dodd-Frank. If I were an appraiser who wanted to blow the whistle, I would
look for an attorney who understands the various avenues open for a whistleblower recovery and is willing to
take a very aggressive stance with regard to filing perhaps multiple claims. The False Claims Act is an excellent
opportunity; it depends on the facts of the particular case.
BUZZ: Does the "whistle blower" component of Dodd-Frank apply to appraisals?
STENGLE: It can. It depends on who the whistleblower is blowing the whistle on, and what that potential
defendant has been doing with regard to securities.
BUZZ: Should appraisers or lenders that want to report a Dodd-Frank violation to the SEC use the SEC website
online complaint form or who should they call?
STENGLE: OMG, call me, or call John Ferguson before filing anything online. That SEC online website complaint
form is a nightmare! Don't even get me started. call me at 215-367-4314 or email me at
lstengle@                     om (mailto:lstengle@                     om). Or, contact John Ferguson at
john_ferguson2002@netzero.net (mailto:john_ferguson2002@netzero.net) or (530) 300-2978. Even if I don't
take the case, call me anyway. I can give some easy tips that will help someone who is courageous enough to
try to file a daim on their own.
BUZZ: Are there any monetary rewards associated with the Dodd-Frank and SEC whistle blower program?
STENGLE: Yes. Assuming the whistleblower has done his or her job properly, the whistleblower gets a
percentage of the government's recovery from a successful investigation of the defendant. Those dollars can be
significant.
BUZZ: How does the SEC whistle blower program differ from the U.S. Department of Labor whistle blower
program?
STENGLE: Oh, in several ways. The SEC program offers anonymity, and it's not about individual damages. It's
about fraud on the investors and material violation of government securities laws. Plus, the whistleblower, if the
daim is successful, gets a percentage of the government's recovery in the SEC program. None of these things
are true in the DOL program, to my knowledge.
BUZZ: Anally is there any protection for the whistle blower?
STENGLE: There is some. The biggest one in the SEC arena is that the whistleblower can maintain anonymity
throughout the process. Whistle blowing is tricky business however. It takes forever to get an award, if you get
an award, and whistleblowers have been outed, even proseruted, for creating problems in the government
investigation or failing to provide full disclosure and a hundred other things. I would never ever blow the whistle
without consulting an attorney. It's just too dangerous.
                                                                                               Case ID: 150302491
Exhibit E

            Case ID: 150302491
 2/12'2015                                                         Printable Version


   lilNETZERo· Message Center
     From: Linda J. Stengle <LStengle@                        com>

     To: "John Ferguson" <john_ferguson2002@netzero.com>

     Sent: Wed, Mar 23, 2011 11 :28 AM

     Subject: RE: Article worked got a call from a guy

     John,

     Madsen is going to sign. He is not willing to have you named as a
     relator, so we are going to have to work this in the form of you getting
     a percentage of my take on the case.

    Madsen,        and I are fussing about some related representation
    issues - OREA stuff, but the bottom line is we are going to sign him for
    the SEC claim and for the FCA filings.

    'Mlere are we at with the Mann narrative? I have a meeting on that in a
    few hours.

    L


    Linda J. Stengle, Esq., CFS
                                       PC

    1787 Sentry Parkway West
    Suite 410 Building 18
    Blue Bell, PA 19422
    Email: Lstengle@                   om
    NEWPHONE NO: 215-367-4333
    NEW DIRECT LINE: 215-367-4314
    NEW FAX: 215-367-4335
    Admitted in PA, NJ, NY, and US Tax Court

    Electronic Mail Confidentiality Notice
    This electronic mail message and all attachments may contain
    confidential information belonging to the sender, which is protected by
    the attorney-client privilege. The information is intended only for the
    use of the individual or entity named above. If you are not the intended
    recipient, you are hereby notified that any disclosure, copying,
    distribution (electronic or otherwise), forwarding or the taking of any
    action in reliance on the contents of this information is strictly
    prohibited. If you have received this electronic transmission in error,
    please immediately notify us by telephone, facsimile, or e-mail to
    LStengle                        com to arrange for return of the electronic
    email, attachments, or documents.

    -Original Message-
    From: John Ferguson [mailto:john_ferguson2002@netzero.com)
    Sent: Wednesday, March 23, 2011 9:56 AM
    To: Linda J. Stengle
    Subject: Re: Article worked got a call from a guy

    Tell

    Sent from my iPhone

    On Mar 23, 2011, at 4:07 AM, "Linda J. Stengle"
    <LStengle                      om> wrote:

http:/Avebmalla.ne1zero.nelAYebmaillnew/8?folder=   %20M           command=print&msgUst=OOOOM 51<0:001 DY2jf00003K09&msgNwn=OOOO...   112
                                                                                                                    Case ID: 150302491
 2/1212015                                                      Printable Version
     > It went well. He wants me to woo him at 30% contingency. His other
     lawyers are only talking an SEC action.
     >
     > I have to talk to my lead partner about the reduced fee and see what
     we can do.
     >
     >L
     >
     > Sent from my iPhone
     >
     > On Mar 22, 2011, at 7:08 PM, "John Ferguson"
     <john_ferguson2002@netzero.com> wrote:
     >
     » \Nhat happened
     >>
     » Sent from my iPhone
     >>
    » On Mar 22, 2011, at 6:17 AM, "Linda J. Stengle"
    <LStengle@                       com> wrote:
    >>
    >» Sitting in a doctor's office now. Around 12 noon eastern?
    >>>
    »> Sent from my iPhone
    >>>
    >» On Mar 22, 2011, at 9:13 AM, "John Ferguson"
    <john_ferguson2002@netzero.com> wrote:
    >>>
    >>>> Wlat time
    >>>>
    »» Sent from my iPhone
    >>>>
    »» On Mar 22, 2011, at 3:12 AM, "Linda J. Stengle"
    <LStengle@                       com> wrote:
    >>>>
    »»> Okay. 'Nill call him later today.
    >>>>>
    >>>>> L
    >>>>>
    >>>>> Sent from my iPhone
    >>>>>
    »»> On Mar 21, 2011, at 7:09 PM, "John Ferguson"
    <john_ferguson2002@netzero.com> wrote:
    >>>>>
    »»» Call me if you can 530-300-2978
    >>>>>>
    »»» I Spoke with Bob Madson (appraiser) he is looking for an
    attorney

    >»»> to file a claim against Land safe which is the AMC that bank
    >»»> america owns. This could be huge. call him or we can do a conf
    »»» call tomorrow. His number is 530-477-1679
    >>>>>>
    >>>>>
    >>>
    >




http:lfwebmaila.netzero.nellwebmaillnew/8?folder              command=print&msgUst=OOOOM5k0:001DY2Jf00003K09&msgNum:::OOOO...   212
                                                                                                              Case ID: 150302491
            ,




Exhibit F

                Case ID: 150302491
2/12/2015                                                          Printable Version


   ~NETZERo· Message Center
    From: Linda J. Stengle <LStengle@                          om>

    To: "John Ferguson" <john_ferguson2002@netzero.com>

    Sent: Wed, Mar 23, 2011 11 :28 AM

    Subject: RE: Article worked got a call from a guy

    John,

    Madsen is going to sign. He is not willing to have you named as a
    relater, so we are going to have to work this in the form of you getting
    a percentage ofmy take on the case.

    Madsen,        and I are fussing about some related representation
    issues - OREA stuff, but the bottom line is we are going to sign him for
    the SEC claim and for the FCA filings.

    'Mlere are we at with the Mann narrative? I have a meeting on that in a
    few hours.

    L


    Linda J. Stengle, Esq., CFS
                                      PC

    1787 Sentry Parkway West
    Suite 410 Building 18
    Blue Bell, PA 19422
    Email: Lstengle                   com
    NEW PHONE NO: 215-367-4333
    NEW DIRECT LINE: 215-367-4314
    NEW FAX: 215-367-4335
    Admitted in PA. NJ, NY, and US Tax Court

    Electronic Mail Confidentiality Notice
    This electronic mail message and all attachments may contain
    confidential information belonging to the sender, which is protected by
    the attorney-client privilege. The information is intended only for the
    use of the individual or entity named above. If you are not the intended
    recipient, you are hereby notified that any disclosure, copying,
    distribution (electronic or otherwise), forwarding or the taking of any
    action in reliance on the contents of this information is strictly
    prohibited. If you have received this electronic transmission in error,
    please immediately notify us by telephone, facsimile, or e-mail to
    LStengle@                       com to arrange for return of the electronic
    email, attachments, or documents.

   -Original Message-
   From: John Ferguson [mailto:john_ferguson2002@netzero.com)
   Sent: Wednesday, March 23, 2011 9:56 AM
   To: Linda J. Stengle
   Subject: Re: Article worked got a call from a guy

   Tell

    Sent from my iPhone

    On Mar 23, 2011, at 4:07 AM, "Linda J. Stengle"
    <LStengle                     com> wrote:

htlp:/AYebmailanetzero.neV.Vebmail/OfNl/8?folder                  &command=print&msgUst=OOOOM5k0:001DY2jf00003K09&msgNwn=OOOO...   1/2
                                                                                                                  Case ID: 150302491
2/12/2015                                                     Prin1able Version

    > It went well. He wants me to woo him at 30% contingency. His other
    lawyers are only talking an SEC action.
    >
    > I have to talk to my lead partner about the reduced fee and see what
    we can do.
    >
    >L
    >
    > Sent from my iPhone
    >
    > On Mar 22, 2011, at 7:08 PM, "John Ferguson"
    <john_ferguson2002@netzero.com> wrote:
    >
    » Vlnlat happened
    >>
    » Sent from my iPhone
    >>
    » On Mar 22, 2011, at 6:17 AM, "Linda J. Stengle"
    <LStengle                         om> wrote:
    >>
    »> Sitting in a doctor's office now. Around 12 noon eastern?
    >>>
    >>> Sent from my iPhone
    >>>
    >» On Mar 22, 2011, at 9:13 AM, "John Ferguson"
    <john_ferguson2002@netzero.com> wrote:
    >>>
    >>>> Vlnlat time
    >>>>
    >>>> Sent from my iPhone
    >>>>
    »» On Mar 22, 2011, at 3:12 AM, "Linda J. Stengle"
    <LStengle                         om> wrote:
    >>>>
    »>» Okay. VVill call him later today.
    >>>>>
    >>>>> L
    >>>>>
    >>>>> Sent from my iPhone
    >>>>>
    >»» On Mar 21, 2011, at 7:09 PM, "John Ferguson"
    <john_ferguson2002@netzero.com> wrote:
    >>>>>
    »»» Call me if you can 530-300-2978
    >>>>>>
    »»» I Spoke with Bob Madson (appraiser) he is looking for an
    attorney

    »»» to file a claim against Landsafe which is the AMC that bank
    >>>>>> america owns. This could be huge. call him or we can do a conf
    »»» call tomorrow. His number is 530-477-1679
    >>>>>>
    >>>>>
    >>>
    >




http://webmailanetzero.nettwebmaillnew/8?folder               &command=print&msgUst= OOOOM 51<0:001 DVZjf00003K09&msgNum=OOOO...   212
                                                                                                                Case ID: 150302491
Subject: RE: Article worked got a call from a guy

rm feeling a bit squeamish about this deal. ..

------- Original Message -------
From: "Linda J. Stengle" <LStengle@                 om>
To: "John Ferguson11 <john_ferguson2002@netzero.com>
Subject RE: Article worked got a call from a guy
Date: Wed, 23 Mar 2011 14:28:39-0400

John,

Madsen is going to sign. He is not wilJing to have you named as a relator. so we are going to have to work this
in the fonn of you getting a percentage of my take on the case.

Madsen,         and I are fussing about some related representation issues - OREA stuff. but the bottom line is
we are going to sign him for the SEC claim and for the FCA filings.

Where are we at with the Mann narrative? I have a meeting on that in a few hours.

L


Linda J. Stengle, Esq., CFS
                               PC

1787 Sentry Parkway West
Suite 410 Building 18
Blue Bell, PA 19422
Email: Lstengle@                  om
NEW PHONE NO: 215-367-4333
NEW DIRECT LINE: 215-367-4314
NEW FAX: 215-367-4335
Admitted in PA, NJ, NY, and US Tax Court

Electronic Mail Confidentiality Notice
This electronic mail message and all attachments may contain confidential information belonging to the sender,
which is protected by the attorney-client privilege. The infonnation is intended only for the use of the individual
or entity named above. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution (electronic or otherwise), forwarding or the taking of any action in reliance on the contents
of this information is strictly prohibited. If you have received this electronic transmission in em>r, please
immediately notify us by telephone, facsimile, or e-mail to LStengle@                          om to arrange for
return of the electronic email, attachments, or documents.

---Original Message---
From: John Ferguson [mailto:john_ferguson2002@netzero.com]
Sent: Wednesday, March 23, 2011 9:56 AM
To: LindaJ. Stengle
Subject: Re: Article worked got a call from a guy

                                                        2


                                                                                                   Case ID: 150302491
Tell

Sent from my iPhone

On Mar 23, 2011, at 4:07 AM, "Linda J. Stengle"
<LStengle@                    om> wrote:

> It went well. He wants me to woo him at 30% contingency. His other
lawyers are only talking an SEC action.
>
> I have to talk to my lead partner about the reduced fee and see what
we can do.
>
>L
>
> Sent from my iPhone
>
> On Mar 22, 2011, at 7:08 PM, "John Ferguson"
<john_ferguson2002@netzero.com> wrote:
>
>> What happened
>>
>> Sent from my iPhone
>>
>> On Mar 22, 2011, at 6:17 AM, "Linda J. Stengle"
<LStengle@                        om> wrote:
>>
>>> Sitting in a doctor's office now. Around 12 noon eastern?
>>>
>>> Sent from my iPhone
>>>
>>> On Mar 22, 2011, at 9:13 AM, "John Ferguson"
<john_ferguson2002@netzero.com> wrote:
>>>
>>>> What time
>>>>
>>>> Sent from my iPhone
>>>>
>>>> On Mar 22, 2011, at 3:12 AM, "Linda J. Stengle"
<LStengle@                          > wrote:
>>>>
>>>>> Okay. Will call him later today.
>>>>>
>>>>>L
>>>>>
>>>>> Sent from my iPhone
>>>>>
>>>>> On Mar 21, 2011, at 7:09 PM, "John Ferguson"
<john_ferguson2002@netzero.com> wrote:
>>>>>
>>>>>> Call me if you can 530-300-2978
                                                      3


                                                                         Case ID: 150302491
>>>>>>
>>>>>> I Spoke with Bob Madson (appraiser) he is looking for an attorney

>>>>>> to file a claim against Landsafe which is the AMC that bank
>>>>>> america owns. This could be huge. call him or we can do a conf
>>>>>> call tomorrow. His number is 530-477-1679
>>>>>>
>>>>>
>>>
>




                                                    4


                                                                           Case ID: 150302491
Exhibit G

            Case ID: 150302491
 2/1212015                                                        Printable Version


   ~NETZERo· Message Center
     From: Linda J. Stengle <LStengle@                       com>

     To: "John Ferguson" <john_ferguson2002@netzero.com>

     Sent: Tue, Mar 29, 2011 08:37 AM

     Subject: RE: Article worked got a call from a guy

     Says he is signing and sending today.

     L


     Linda J. Stengle, Esq., CFS
                                     PC

    1787 Sentry Parkway West
    Suite 410 Building 18
    Blue Bell, PA 19422
    Email: Lstengle@                  com
    NEW PHONE NO: 215-367-4333
    NEW DIRECT LINE: 215-367-4314
    NEW FAX: 215-367-4335
    Admitted in PA, NJ, NY, and US Tax Court

    Electronic Mail Confidentiality Notice
    This electronic mail message and all attachments may contain
    confidential information belonging to the sender, which is protected by
    the attomey-client privilege. The information is intended only for the
    use of the individual or entity named above. If you are not the intended
    recipient, you are hereby notified that any disclosure, copying,
    distribution {electronic or otherwise), forwarding or the taking of any
    action in reliance on the contents of this information is strictly
    prohibited. If you have received this electronic transmission in error,
    please immediately notify us by telephone, facsimile, or e-mail to
    LStengle                        com to arrange for retum of the electronic
    email, attachments, or documents.

    -Original Message-
    From: John Ferguson [mailto:john_ferguson2002@netzero.com)
    Sent: Tuesday, March 29, 2011 11 :33 AM
    To: Linda J. Stengle
    Subject: RE: Article worked got a call from a guy

    Did you get Madsen signed up yet?


    - - Original Message - - -
    From: "Linda J. Stengle" <LStengle                com>
    To: "John Ferguson" <john_ferguson2002@netzero.com>
    Subject: RE: Article worked got a call from a guy
    Date: Mon, 28 Mar 2011 15:22:29-0400

    I don't have an attachment, and I don't really remember an attachment,
    but that could just be me.

   VVhen I talked to      we didn't look at any documents. I had called
   the guy and talked with him for about45 minutes. He had also sent some
   emails.

    There is no question you and I discussed the matter though. I am happy
    to have this email serve as confirmation of that, if you are worried
http:/mebmailanetzero.ne!Mebmaillnew/8?folder=    20            &command=print&msgList=OOOOMBW0:001DAVn100001 E_o&msgNum=OOO...   116
                                                                                                                Case ID: 150302491
 2/1212015                                                        Printable Version
     that I will get some sort of amnesia .•..

     :)

     L


     Linda J. Stengle, Esq., CFS
                                        PC

     1787 Sentry Parkway West
     Suite410Building 18
     Blue Bell, PA 19422
     Email: Lstengle@                  com
     NEW PHONE NO: 215-367-4333
     NEW DIRECT LINE: 215-367-4314
     NEW FAX: 215-367-4335
     Admitted in PA, NJ, NY, and US Tax Court

    Electronic Mail Confidentiality Notice
    This electronic mail message and all attachments may contain
    confidential information belonging to the sender, which is protected by
    the attorney-client privilege. The information is intended only for the
    use of the individual or entity named above. If you are not the intended
    recipient, you are hereby notified that any disclosure, copying,
    distribution (electronic or otherwise), forwarding or the taking of any
    action in reliance on the contents of this information is strictly
    prohibited. If you have received this electronic transmission in error,
    please immediately notify us by telephone, facsimile, or e-mail to
    LStengle                        com to arrange for return of the electronic
    email, attachments, or documents.

    -Original Message-
    From: John Ferguson [mailto:john_ferguson2002@netzero.com)
    Sent: Monday, March 28, 2011 2:45 PM
    To: Linda J. Stengle
    Subject: Re: Article worked got a call from a guy

    I thot I did it as an attachment not sure

    Sent from my iPhone

    On Mar 28, 2011, at 8:44 AM. "Linda J. Stengle"
    <LStengle@                    com> wrote:

    > This email chain?
    >
    >L
    >
    >
    > Linda J. Stengle, Esq., CFS
    >                             PC
    >
    > 1787 Sentry Parkway West
    > Suite 410 Building 18
    > Blue Bell, PA 19422
    > Email: Lstengle                   com
    > NEW PHONE NO: 215-367-4333
    > NEW DIRECT LINE: 215-367-4314
    > NEW FAX: 215-367-4335
    > Admitted in PA, NJ, NY, and US Tax Court
    >
    > Electronic Mail Confidentiality Notice This electronic mail message
    > and all attachments may contain confidential information belonging to
    > the sender, which is protected by the attorney-client privilege. The

http:/,webmailanetzero.neli\vebmaillnew/8?folder   0            &command=print&msgUst=OOOOMBW0:001 QAVn100001 E_o&msgNum=OOO...   216
                                                                                                                Case ID: 150302491
Exhibit H

            Case ID: 150302491
2/4/2015                                    A Second Bank of America wtisll~Blooer Is Set to Get S56 Million· NYTimes.com



                                              y Furniture, Mattress or Similar Items with PolyFoam?
                                              wsuit Info




            Deal8%k                                                                                                                  SUBSCRIBE




             A Second Bank of America Whistle-Blower Is Set to
             Get $56 Million




            Bank of America reached a $16.65 billion civil settlement with the federal government.
            STAN HONDA I AGENCE FRANCE·PRESSE - GETIY IMAGES

            By MATIHEW GOLDSTEIN
            DECEMBER 18, 2014


            Robert Madsen, one of four whistle-blowers in the federal government's $16.65
            billion civil settlement with Bank of America, said keeping secret his cooperation
            with federal prosecutors for nearly four years had not been easy.

            "It's not a fun and pleasant experience," said Mr. Madsen, 47, a former employee of
            LandSafe, a property appraisal company that is a subsidiary of Bank of America.
            "You are under a court ordered seal and you have all this stress."

http:/lmobile.nyUmes.com/blogs/dealbook/2014/12/18.'another-whisU~blaNer·in-bank·of·america-cas~set-to-collect-mllllonsl?referrer=               116
                                                                                                                                      Case ID: 150302491
2/4/2015                                     A Second Bank of America WhisUe-Blower Is Set to Get $56 Million - NYTimes.com

             But for his efforts, Mr. Madsen is being rewarded.

             Mr. Madsen said federal prosecutors would pay him $56 million, out of the $16.65
             billion Bank of America 'agreed to pay in August to settle claims arising from the
             investigation into the bank's mortgage lending and mortgage securitization
             business. The specific terms of Mr. Madsen's settlement with the federal
             government remain sealed.

             In an interview on Thursday, Mr. Madsen said he could not talk to many people
             about his behind-the-scenes cooperation with federal prosecutors, which involved
             turning over thousands of pages of documents and sitting for many interviews with
             an agent for the Federal Bureau of Investigation.

             And, he said, when the process of working with federal authorities began, there was
             no guarantee anything would come of his claim that Bank of America
             systematically overvalued distressed residential properties held on its balance
             sheet, much of it after the 2008 financial crisis.

             In a confidential complaint that Mr. Madsen filed in federal court in Manhattan
             against Bank of America in 2011, the appraiser said the bank deliberately used
             "improper appraisal practices" that overstated the value of the homes backing Bank
             of America's portfolio of nonperforming loans by $6.6 billion. The 220-page legal
             filing said the improper appraisals at the bank's LandSafe subsidiary continued
             until at least 2011.

             "I did not go into this with the mindset that I would get some money," said Mr.
             Madsen, a northern California resident.

             Mr. Madsen said he filed the "qui tam" action under the federal False Claims Act,
             which is intended to help protectjobs of potential whistle-blowers who assert that
             they have claims of fraud against the federal government. Mr. Madsen's complaint
             against Bank of America was unsealed by a federal judge on Dec. 9.

            The government's whistle-blower settlement with Mr. Madsen is comparable to the
            $57,6 million payout Edward O'Donnell, a former executive with Countrywide
            Financial, is receiving for his role in contributing to case prosecutors in New York
            were building against Bank of America. Mr. O'Donnell provided prosecutors with
            evidence that Countrywide, which Bank of America acquired in early 2008, were
            more interested in churning out mortgage despite growing signs of problems with
            quality of those loans.

            Bank of America acquired LandSafe, where Mr. Madsen had worked, when it
            bought Countrywide Financial in 2008.

http:/lmobile.nytimes.com.lblogs/dealbook/2014/12/18.'another-whisUe-lllower-in-bank-of-america-case-set-to-collect-millionsnreferrer=              216
                                                                                                                                         Case ID: 150302491
2/4/2015                                     A Second Bank of America Whisde-Bla.ver Is Set to Get S56 Million· NYTimes.com

             Lawrence Grayson, a spokesman for Bank of America, said on Thursday that the
             bank did not comment on "unfounded assertions." He reiterated what he said on
             Wednesday about Mr. O'Donnell's settlement with the federal government, which
             is that the bank had "fully resolved" the matter.

             Neither the involvement of Mr. O'Donnell nor Mr. Madsen in providing authorities
             with information that helped forge the $16.65 billion settlement were known
             before this week.

             Two other whistle-blowers were also credited by the federal government with
             providing useful information during the investigation in the civil settlement
             agreement between Bank of American and prosecutors. Their identities are not yet
             public.

             Mr. Madsen's cooperation is particularly interesting because the misconduct he
             cites in his lawsuit occurred mostly after the financial crisis - he worked at
             LandSafe from 2007 to early 2013 - and is not directly tied to sale of mortgage-
             backed bonds.

             His lawsuit said the "systemic misrepresentation" in property appraisals and
             valuations made the bank "appear to be more profitable and financially stable"
             than it was at the time.

             Mr. Madsen, who spoke during a phone interview arranged by a public relations
             firm, said he did not believe that the conduct he saw at the bank's residential
             property appraisal division was criminal. He said many of the problems he saw
             were "endemic to the entire appraisal industry."

             He said he intended to use some of the money from the settlement to help fund a
             new appraisal firm he co-founded two years ago called ValuationAnalytix. "I am
             intending to put some of this money back into this business," said Mr. Madsen.
             "This is an industry I used to love."

             Robert Madsen Whistle-Blower Case

                  SCOMMENTS




             Most Popular on NYTimes.com




http:/hnol:Jile.ny1imes.comlblogs/dealbook/2014/12/1Slanother-whisUe-blC1Ner·in-bank·of·america-case-set-to-collect·millionsnreferrer=              316
                                                                                                                                         Case ID: 150302491
Exhibit I

            Case ID: 150302491
2/6/2015                                  Whisde-Bla.Yer on Coumrywide Mortgage Misdeeds to Get $57 Million - NYTimes.com




   NYTNOW

   Whistle-Blower on Countrywide Mortgage
   Misdeeds to Get $57 Million
   By Matthew Goldstein


      December 17, 2014 1:15 pm

                  Updated, 4:59 p.m. I A former Countrywide Financial executive who
             became a whistle-blower is collecting more than $57 million for helping
             federal prosecutors force Bank of America to pay a record $16.65 billion
             penalty in connection with its role in churning out shoddy mortgage and
             related securities before the financial crisis.

                  Edward O'Donnell reached an agreement last week with the government
             that enables him to collect part of the settlement that Bank of America agreed
             to pay in August in a deal with federal prosecutors and a number of state
             attorneys general, according to a court filing.

                  The payment to Mr. O'Donnell arises from a federal lawsuit he filed under
             the False Claims Act earlier this year and which Preet Bharara, the United
             States attorney for the Southern District of New York, joined and used as the
             basis for pressing Bank of America to reach a deal.

                 "In my opinion, Edward O'Donnell is the person most responsible for
             bolstering the bank settlements and holding Wall Street accountable," said
             David G. Wasinger, the lawyer for Mr. O'Donnell, who worked from 2003 to
             2009 at Countrywide, the once-dominant mortgage lender that Bank of
             America acquired in early 2008.

                  The $57 million payout is one of the larger whistle-blower awards paid to
             an individual, but it is by no means the largest.


hllp://dealbook.nytimes.com/2014112/17/coontrywide-whisde-bla.Yer-to-receive-more-lhan-57-millioo/?J=O                                 1/4
                                                                                                                            Case ID: 150302491
216l2015                                   Whistle-Blower on Countrywide Mortgage Misdeeds to Get $57 Million - NYTimes.com




                  The amount is little more than half the $104 million the Internal Revenue
              Service paid in 2012 to a former UBS banker, Bradley Birkenfeld, who spent
              two and a half years in prison for helping his wealthy American client avoid
              paying taxes. Mr. Birkenfeld was rewarded by the I.R.S. for providing
              information about the inner workings of the bank's tax avoidance scheme.

                   Mr. O'Donnell's role in providing ammunition to the federal prosecutors
              who pursued the so-called global settlement with Bank of America was not
              previously known. It only became public in a court document filed on Monday.
              But this is not the first time Mr. O'Donnell has served as a critical whistle-
              blower in helping the government pursue claims against Bank of America and,
              more specifically, Countrywide.

                     An earlier false-claims lawsuit filed by Mr. O'Donnell was instrumental in
              Mr. Bharara's pursuit of a civil fraud claim against Bank of America and a
              former Countrywide official for selling shoddy mortgages. The lawsuit
              centered on a program at Countrywide nicknamed the hustle, which rewarded
              employees for producing more loans regardless of the quality.

                  In July, a federal judge ordered Bank of America to pay a $1.27 billion
             penalty in that case. The former Countrywide executive who faced civil action
             in that lawsuit, Rebecca Mairone, was ordered to pay a $1 million fine for her
             role in directing the program.

                 Mr. Wasinger said a financial agreement with the federal government
             concerning Mr. O'Donnell's whistle-blower role in the hustle case had yet to be
             decided. Federal law may limit his potential reward to a few million dollars.

                     Mr. O'Donnell was a key witness for the government at the hustle trial in
             2013.

                  Marc L. Mukasey, a lawyer for Ms. Mairone, the lone Countrywide official
             to face civil accusations in the case, said he was surprised to learn about Mr.
             O'Donnell's additional role as a whistle-blower. "It turns out that Ed O'Donnell



http:/ldealbook.nytimes.com/2014/12/17/coultrywide-whlsUe-blr:INer-to-receive-more-lhan-57-million/?_r=O                                 2/4
                                                                                                                              Case ID: 150302491
21612015                                  WhisUe-Blower on Countrywide Mortgage Misdeeds to Get $57 Million· NYTimes.com




             had even more motivation to bend the facts, rewrite history and throw his
             colleagues under the bus," Mr. Mukasey said.

                     Until a few weeks ago, Mr. O'Donnell had been a vice president at Fannie
             Mae, Mr. Wasinger said. At Countrywide, Mr. O'Donnell, who resides in
             Pennsylvania, had also been a vice president.

                     A recently unsealed copy of the civil lawsuit that Mr. O'Donnell filed in
             June said that he had provided "mate1ial information" to federal prosecutors
             before he filed his action.

                     The lawsuit provided information about activity in Countrywide's
             consumer markets division that was similar to what he said had taken place in
             the hustle program. Mr. O'Donnell's lawsuit said the division "continued to
             push loan production to record levels in spite of clear signals that there were
             problems with early loan repayment performance."

                     Mr. O'Donnell may not be the only whistle-blower who stands to collect a
             percentage of Bank of America's payout to the federal government. The United
             States settlement with Bank of America mentions three other false-claims
             lawsuits brought against the bank. The names of those whistle-blowers, like
             Mr. O'Donnell's, were not identified in the settlement agreement.

                     The government's agreement with Mr. O'Donnell arises from the portion
             of the global settlement that Bank of America reached with federal prosecutors
             and California, Delaware, Illinois, Kentucky, Maryland and New York. It
             values that portion of the settlement at $350 million and said Mr. O'Donnell
             was entitled to a 16 percent share of it.

                 In addition, Mr. O'Donnell is collecting a separate $1.6 million payment
             from Bank of America, according to the settlement.

                 "This matter has been fully resolved, and we won't comment on
             unfounded assertions," said Lawrence Grayson, a Bank of America



http:/ldealbook.nytimes.com/2014/12/17/cournrywide-whisUe-blower-to-receive-more-lhan-57·millioo/?_r=O                                314
                                                                                                                           Case ID: 150302491
2/6l2015                                  WhisUe-Bhmer on Countrywide Mortgage Misdeeds to Get $57 Million - NYTimes.com




             spokesman, referring to Mr. O'Donnell's lawsuit.

                        A version of this article appears in print on 12/18/2014, on page 84 of the NewYork
                        edition with the headline: Whistle-Blower on Mortgage Misdeeds to Get $57 Million.




  © 2015 The New York Times Company




http:/ldealbook.nylimes.com/2014112/17/ccuntrywid&-whistle-blrmer-t~receive-m ore-than-57-m illiorJ?_r= O                             414
                                                                                                                           Case ID: 150302491
Exhibit J

            Case ID: 150302491
216.'2015                                 Whisde-Blower Payouts Approach $170 Million in Bank of America Case - NYTimes.com




   Whistle-Blower Payouts Approach $170 Million in
   Bank of America Case
   By Matthew Goldstein


       December 19, 2014 1:34 pm

                 Updated, 2:37 p.m. I The total payouts to whistle-blowers in the federal
             government's $16.65 billion settlement with Bank of America over its
             mortgage business may approach $170 million.

                  Edward O'Donnell, a former executive at Countrywide Financial, and
             Robert Madsen, a former property appraiser for the bank already have been
             identified as two of the whistle-blowers that federal prosecutors gave credit to
             in the settlement agreement with Bank of America.

                 The other two whistle-blowers entitled to a share of the settlement dollars
             being paid out by Bank of America are Shareef Abdou, an executive in the
             bank's operations group, and the firm Mortgage Now, a New Jersey mortgage
             lender, according to court filings.

                  The filings did not disclose the value of the settlement payouts, but the
             whistle-blowers, all of whom filed complaints under the Federal False Claims
             Act, are collecting payments equal to 16 percent to 17 percent of specific
             portions of the $16.65 billion, according to court filings and people briefed on
             the matter but not authorized to speak publicly.

                  Using that formula, Mr. Abdou stands to collect a payout of $48 million
             for providing information to federal prosecutors.

                         Mahany, a lawyer for Mr. Abdou, declined to comment on his
             client's settlement with the government. He said his client was currently on



http:/ldealbook.nytimes.can/2014/12/19/whisUe-blower-payouts-approach-170-m lllion-in-bank·of-america-casel                              113
                                                                                                                              Case ID: 150302491
21612015                                  WhisUe-Blo.ver Payouts Approach $170 Million in Bank of America Case - NYTimes.com




              leave from his position with Bank of America.

                  Clifford Marshall, a lawyer for Mortgage Now who also worked with
              lawyers from Milberg, said his client would receive $8.5 million, based on a 17
              percent share of the settlement amount.

                  The payout to Mr. Abdou is slightly less than the $57.6 million being paid
              to Mr. O'Donnell and the $56 million that Mr. Madsen said he would receive.

                   In the payout calculation, the portions of the settlement that prosecutors
              gave Mr. Abdou and Mortgage Now credit for are smaller than the ones
              assigned to Mr. O'Donnell and Mr. Madsen.

                  The settlements with the whistle-blowers are referenced in the $16.65
             billion civil settlement agreement between the Justice Department and Bank
             of America but the names were withheld, although Mortgage Now's name
             inadvertently appeared in one of the settlement papers. The combined $169
             million in whistle-blower payouts would make it one of the larger settlements
             the federal government has agreed to in any single case.

                  Each of the four whistle-blowers had brought a "qui tam" action under the
             federal False Claims Act. The whistle-blowers then began working with federal
             and state authorities, who were investigating allegations that Bank of America,
             and companies it acquired like Countrywide, had churned out billions of
             dollars of shoddy mortgages and related securities in the run-up to the
             financial crisis.

                 A qui tam action is intended to help protect jobs of potential whistle-
             blowers who assert that they have claims of fraud against the federal
             government.

                  The complaints filed by the four whistle-blowers were recently unsealed
             by federal judges in the wake of the bank's settlement. A bank spokesman has
             said the matter is resolved and the bank will not comment further.



http:/ldealbook.nytimes.com/2014/12/19/whlslle-blo.ver-payouts,approach-170-milli<llrln-bank-of-america-case/                             213
                                                                                                                               Case ID: 150302491
   © 2015 The New York Times Company




http:/ldealboolc.nytimes.com/2014/12/19/whisUe-blrmer-payouts-approach-170-million-in-bank·of-america-case/              313
                                                                                                              Case ID: 150302491
Exhibit K

            Case ID: 150302491
                 Linkedln
                John Ferguson has sent you a message.
                Date: 11/08/2010
                Subject: Let me know what you think.
                Good Moming Linda,

               I'm working on partnering with an audit flnn located In Florida, together we plan on representing
               home owners that are facing or have already lost their homes to foreclosure. Our experience is
               that 100 percent of the loan packages, especially the appraisal, are flawed. We will audit the
               flle and request that the lender either walk away from the loan or modify it to our satisfaction.
               My goal is to partner with one or two law finns In every slate.

               John

                               View/reply to this message


               Don't want to raceive e-maD notificallons? Adjust your message settings.
               !l:12010, Linkedln Corporation




                             <Linda Stengle Road map to Mortgage Mess.docx>

                             <Bankunltecl fdic demand poor appraisal review.pdf>

             =


     l@l   Linda Stengle Road map to Mortgage Mess.doc
           25K




                                                                                                                                  7      8   414
hllpS:/hnail.google.com/maillulOl?ua2&lk=97773c:361e&vlew=pl&(praad%20map&qs=rrue&search=que,y&lh=1!i04534674cOdea8&stml= 1504534& 4cOdca

                                                                                                                         Case ID: 150302491
                                  From: John Ferguson <john_ferguson2002@netzero.com>
                                  To: lslengle@aol.com
                                  Sent: Mon, Nov e, 2010 1:52 pm
                                  Subfect: Re: Lei ma know what you think.

                                  Indymac:. WAMU, Bankuniled, Count,yv,ide, WeUafargo, and every bank that has failed
                                  over the pasl two years. Almost aD due to poor !ending pradice meaning fraud and lax
                                  undeMTltlng. II would be like shooting fish In a bani.

                                  -Original Massage - -
                                  From: latengle@aol.com
                                  To: fohn_ferguson2002@nelZero.com
                                  Subjed: Ru: Lut ma knowwhal you think.
                                  Date: Mon, OB Nov 2010 13:48:48 -0500

                                  How big ere Iha lenders? How many lenders are there?
                                  L




                               --Original Message-
                               From: John Ferguson <john_ferguson2002@netzero.com>
                               To: lstengle@aol.com
                               Sent: Mon, Nov 8, 2010 12:51 pm
                               Subject: Re: Let me know what you think.

                               Okay, I get the certification thing, can I officially make a claim with
                               you on ALL of the lenders?

                              -       Original Message - -
                              From: lstengle@aol.com
                              To: john_ferguson2002@netzero.net
                              Subject: Re: Let me know what you think.
                              Date: Mon, OB Nov 201012:10:42-0500

                              HI John.

                              I was thinking about you Just last weuk. We lhlnk the way to maku a FERA
                              dalmlwhistleblower action wortc Is to target a large bank or lander that signs off on the
                              certificallons to Fannie Mae/Freddie Mac whun the bank or lender knows that the
                              documentation Is not In place or Is fraudulent. If you come across a pattem wllh a
                              part!cular lender vlolatlng govamment celtifications somehow, this would be worth
                              pu11uing In our ram.

                              If you want lo proceed on behalf of an Individual home owner, you probably want a
                              prope,tyfraal estate auomay In each state. If you want large scale mlscondud, In the
                              area of false cartmcallons. you want a specialized false dalms act finn.

                              Does that help or just confuse things?

                              L




                              --Original Message-
                            • From: John Ferguson via Llnkedln <member@tinkedin.com>
                              To: Linda Stengle <lstengle@aol.com>
                              Sent: Mon, Nov B. 2010 12:02 pm
                              Subled: Let ma know what you think.



hllps:Jlmail.google.ccmlmallA.1/0r71.Jia2&1k=97773c361e&vlewapt&qaroad%2.0map&qsarruo&search=qvaty&tha1504534674cOdca8&slml=1504534674cOdca8
                                                                                                                              Case ID: 150302491
              From: lslengle@aol.com ..---- ...
              To: john_ferguson2002@netzero.com
              Subject: Re: Let me know what you think.
              Dale: Tue, 16 Nov 2010 13:36:07 -0500
              Nopes. :)

              Another case.

              We want to make sure we understand It clearly before we stan talking to prosecutors.
              L




              ~riginal Message-
              From: John Ferguson <john_ferguson2002@netzero.com>
              To: Linda Stengle <lstengle@aol.com>
              Sent: Wed, Nov 10, 2010 9:30 am
              Subject: Re: Let me know what you think.

              Meeting with them about this issue?

             Sent from my IPhone

             On Nov 10, 2010, at 1:41 AM, Linda Stengle <lstengle@aol.com> wrote:

                      Meeting with doj today. Will respond tomorrow.
                      L

                      Sent from my IPhone

                     On Nov 9, 2010, at 4:28 PM, "John Fergusona <john_ferguson2002@netzero.com>
                     wrote:


                              Attached please find word doc road map, and pcU files related to
                              Bankunited suits.

                              -       Original Message -
                              From: lstengle@aol.com
                              To: john_ferguson2002@netzero.com
                              Subject: Re: Let me know what you think.
                              Date: Tue, 09 Nov 2010 08:22:18 -0500

                              Can you road map this for ma? What ware they supposed to do, and what did they fail
                              todo?

                              I want to run !his by my boss.

                              L



                              --0,tglnal Massage-

hllps:llmail.ooogle.canlmailAM(Vlu.. 2&1k,.97773c361e&vlM"pl&q=road%20map&qs.. true&seareh=quary&IIF1504534674cOdea8&slml=1504534674cOdca8   214



                                                                                                                            Case ID: 150302491
Exhibit L

            Case ID: 150302491
                                                                                        Ferguson 1


I will use Bankuinited as an example but it applies to ALL lenders that participated in the 2002-
2007 mortgage mess and how it related to the selling of loans.

First, let me tell you I was looking to get off of main-street in 2005, I was selling real estate,
training appraisers, doing appraisals myself, and working with land developers at the time.
Because I saw a very steep decline in traffic at my listing, and because I saw listing DOM
extending I could tell that the markets were changing. I got a call from my boss at Bkunited in
July of 2005 and I started working for them as an in-house appraisal reviewer in August 2005.
Between August and December 2005 I saw a pattern of a decline in lending standards both in the
Underwriting of Credit and Appraisals.

Bankunited was building a mortgage machine, a platform to rapidly produce as many mortgages
as wall-street could buy. Historically Bkunited was a conservative lender that typically would
portfolio most of its loans. In order to compete in this market they had to be able to crank out
loans and to do this they had to turn the loans around quickly and with little oversight. The bank
hired Robert Green as its head of mortgage lending who in tum brought in my Boss Bob Brecht,
as Chief Appraiser, a long time friend. Bob G came from the subprime lending world working
for Great Western bank, The Money Store, and just prior to Bkunited Greenpoint mortgage. Bob
Brecht had never worked for a bank in his entire career which was perfect for a bank that didn't
want to slow down the lending mill. In 2002, they hired Felix Garcia as their EVP of Risk
Management, Felix had just lost his job at Hamilton bank due to the FDIC takeover, apparently
they were making very risky loans and Felix was the head of their lending department. I worked
for the Risk Management department but because I was in California and the banks corporate
headquarters was in Florida, I was given and office in the California loan production office in
Walnut Creek.

At first, things seemed to work normally and the loans didn't appear to be too bad. As time went
on I noticed a decline in the Appraisal quality and because, at first, I was given the entire loan
file I could see that the credit was just awful. I was finding lawsuits related to the property,
multiple appraisals by the same appraiser with different values; every time I found a file like that
they always used the appraisal with the higher value so they could make the loan. I have tons of
examples of appraisal fraud but for the sake of this brief roadmap I will move on.

Basically the bank was building this huge mortgage machine to crank out loans that could be
sold to Fannie and Freddie. Bankunited had a huge percentage ofno doc and low doc loans that
eventually took it down. I started warning Sr. Management of its path to destruction in December
of 2005 and my complaints about the sky falling got louder and more regular as time went on.
The bank asked me to do a market study for the possible expansion into the San Diego market in
2006 which I completed in November 2006. In my report I warned the bank that ALL of the
markets were in a state of decline and that the San Diego market along with other major markets
would decline at least 30% over the next 3 years. I have my report still. The bank was fully
aware of what was happening nationwide yet they continued and even increased their lending
and selling to the secondary markets. The bank knew it's loans were having issues because my
boss told me that the bank was getting more repurchase requests from the investors, meaning that
Fannie and Freddie were sending loans back to the bank because they had issues and didn't fit
the investors criteria. After the bank was closed I know that Fannie Mae made the new




                                                                                          Case ID: 150302491
                                                                                         Ferguson 2


Bankunited, FDIC took over BKunited in 2009, repurchase a lot of its loans. Bankunited is
currently in the bankruptcy court in Florida, has a class action suit against it, and the Board and
Sr. management is being sued for poor risk management practices. See FDIC suit.

This is a brief synopsis of what Bankunited did and I know it's exactly how most if not all of the
mortgage lenders operated. It was a matter of competition, in order to get the business from the
mortgage brokers the lenders had to give the quickest turnaround time and require the least
amount of paperwork possible. The appraisal in most cases was the only document that gave the
bank the ability to detect fraud and determine how safe the loan was but the bank decided to
quash any attempts to use that tool because it killed too many deals and it was a time eater. A lot
of this is provable via SEC filings, and regulator PCA's and other sources i.e., class action suits
etc. Please feel free to call me if you have any questions. 530-300-2978 cell



John




                                                                                          Case ID: 150302491
EXHIBIT 3
